UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-3967 FIRST INVESTORS INCOME FUNDS (Exact name of registrant as specified in charter) 55 Broadway New York, NY 10006 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: SEPTEMBER 30 DATE OF REPORTING PERIOD: MARCH 31, 2013 Item 1. Reports to Stockholders The semi-annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 55 Broadway, New York, NY 10006, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about its Trustees. Market Overview FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS Dear Investor: During the six-month reporting period ending March 31, 2013, the U.S. economy continued to improve at a slow but steady pace, with positive readings on housing, manufacturing and unemployment. In particular, growth accelerated from an anemic 0.4% in the fourth quarter of 2012 to 2.5% in the first quarter of 2013, as the unemployment rate fell to a four-year low of 7.5%. Inflation remained subdued as the Consumer Price Index – excluding the volatile food and energy components – remained under 2%. While concerns about November’s presidential election quickly turned into worries over the impact of the “fiscal cliff,” the crisis was averted when President Obama and the Congress struck a deal on New Year’s Day. Lastly, the financial markets were underpinned by the Federal Reserve’s (“the Fed’s”) continuation of its very accommodative monetary policy. Bond Markets The low interest rate environment continued during the review period, as benchmark U.S. Treasury yields moved in a relatively narrow range. Yields reached their lows in mid-November due to concerns over the fiscal cliff. After the fiscal cliff was avoided, yields gradually moved to 11-month highs in March in response to stronger-than-expected economic data, only to retrace much of the move because of concern over the bailout of Cyprus. The ten-year Treasury note yield ended the review period at 1.85%, up from 1.63%. The two-year Treasury note yield, which is anchored by the Fed’s commitment to keep short-term rates very low, moved from 0.23% to 0.24%. The broad bond market gained 0.2% during the reporting period, according to the Bank of America Merrill Lynch US Broad Market Index. Riskier sectors had the best returns, as high yield bonds gained 6.2%. Investment grade corporate bonds advanced 1.3%, while high-quality mortgage-backed and Treasury securities had returns of -0.3% and -0.4%, respectively. Municipal bonds gained 1.0% for the quarter, despite a very weak December when investors became concerned that the fiscal cliff deal would include a cap on the value of their tax exemption (which did not occur). Money market rates remained close to zero, reflecting the Fed’s commitment to keep short-term interest rates at an exceptionally low level. Equity Markets Equities posted positive results during the reporting period. Stocks ended 2012 with a flourish, as the S&P 500 Index concluded the calendar year up 16.0%, on a total return basis. Issues such as the U.S. presidential election in November and the impending year-end fiscal cliff of tax hikes and budget cuts weighed on investors’ minds, but did not derail a strong market rally. Strong corporate profit growth and positive economic news lifted the markets during the first half of the reporting period with stocks having gained in excess of 10%. Overall economic news flow had a positive bias, 1 Market Overview (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS as notable headlines included a rise in consumer spending, higher retail sales, lower unemployment and increased factory orders. New housing and existing home sales also surprised positively. However, economic growth remained below optimal levels, and was highly subject to swings in sentiment, forcing the Fed to remain active in supporting monetary stimulus. By the end of the reporting period, a review of the markets had every sector but one posting positive absolute results. The S&P 500 Index gained an additional 10.6% through March 31. Investors favored shares exhibiting earnings and sales growth and share price momentum. Factors such as positive earnings surprise, share repurchase, lower valuation and low price-to-sales led performers. Returns were best in: financials, health care, consumer discretionary and industrials sectors. The worst-performing sectors were technology, telecom and energy. Markets favored smaller-cap size, particularly among mid-caps, which were the strongest category by size. Among styles, “value” outperformed “growth” with the highest returns within smaller-cap sizes. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 2 This Market Overview is not part of the Funds’ financial report and is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors in the Funds, unless preceded or accompanied by an effective prospectus. The Market Overview reflects conditions through the end of the period as stated on the cover. Market conditions are subject to change. This Market Overview may not be relied upon as investment advice or as an indication of current or future trading intent on behalf of any Fund. There are a variety of risks associated with investing in mutual funds. For stock funds, the risks include market risk (the risk that the entire stock market will decline because of an event such as deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock funds, such as small-cap, global and international funds. For bond funds, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, longer-term bonds fluctuate more than shorter-term bonds in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. There are also special risks associated with investing in certain types of bond funds, including liquidity risk and prepayment and extension risk. You should consult your prospectus for a precise explanation of the risks associated with your Fund. 3 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only) and a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, October 1, 2012, and held for the entire six-month period ended March 31, 2013. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio for Class A and Class B shares, and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads). Therefore, the hypothetical expenses example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 4 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/12) (3/31/13) (10/1/12–3/31/13)* Expense Example – Class A Shares Actual $1,000.00 $1,000.00 $0.65 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.28 $0.66 Expense Example – Class B Shares Actual $1,000.00 $1,000.00 $0.65 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.28 $0.66 * Expenses are equal to the annualized expense ratio of .13% for Class A shares and .13% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2013, and are based on the total value of investments. 5 Portfolio of Investments CASH MANAGEMENT FUND March 31, 2013 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—50.3% $ 6,500M Fannie Mae, 8/1/2013 0.12 % $ 6,497,467 Federal Home Loan Bank: 8,600M 4/17/13 0.10 8,599,637 6,400M 4/19/13 0.08 6,399,760 3,000M 4/26/13 0.09 2,999,812 5,500M 6/7/13 0.11 5,498,874 Freddie Mac: 5,500M 4/4/13 0.11 5,499,950 1,400M 4/15/13 0.10 1,399,948 12,000M 4/22/13 0.08 11,999,440 2,100M 4/23/13 0.08 2,099,897 7,258M 6/3/13 0.12 7,256,476 2,720M 7/1/13 0.11 2,719,244 6,500M 7/1/13 0.14 6,497,699 3,500M 7/15/13 0.13 3,544,585 Total Value of U.S. Government Agency Obligations (cost $71,012,789) 71,012,789 VARIABLE AND FLOATING RATE NOTES—17.9% Federal Farm Credit Bank: 3,000M 9/16/13 0.37 3,002,795 1,000M 10/15/13 0.26 1,000,491 Federal Home Loan Bank: 2,800M 7/25/13 0.14 2,799,910 1,850M 11/8/13 0.21 1,850,227 5,000M 12/20/13 0.22 5,001,460 5,700M Mississippi Business Finance Corp. (Chevron USA, Inc.), 12/1/2030 0.14 5,700,000 5,835M Valdez, Alaska Marine Terminal Rev. (Exxon Pipeline Co., Project B), 12/1/2033 0.13 5,835,000 Total Value of Variable and Floating Rate Notes (cost $25,189,883) 25,189,883 CORPORATE NOTES—5.7% 4,000M Abbott Laboratories, 5/16/2013 (a) 0.13 3,999,350 4,000M Coca-Cola Co., 8/2/2013 (a) 0.16 3,997,813 Total Value of Corporate Notes (cost $7,997,163) 7,997,163 6 Principal Interest Amount Security Rate * Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—25.7% U.S. Treasury Bills: $ 9,000M 4/4/13 0.08 % $ 8,999,938 3,000M 5/9/13 0.08 2,999,753 2,500M 5/9/13 0.08 2,499,786 5,000M 5/16/13 0.12 4,999,247 7,000M 6/13/13 0.09 6,998,679 6,000M 7/18/13 0.11 5,998,110 3,700M 7/25/13 0.11 3,698,694 Total Value of Short-Term U.S. Government Obligations (cost $36,194,207) 36,194,207 Total Value of Investments (cost $140,394,042)** 99.6 % 140,394,042 Other Assets, Less Liabilities .4 633,097 Net Assets 100.0 % $141,027,139 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on variable and floating rate notes are adjusted periodically; the rates shown are the rates in effect at March 31, 2013. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 4). 7 Portfolio of Investments (continued) CASH MANAGEMENT FUND March 31, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2013: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 71,012,789 $ — $ 71,012,789 Variable and Floating Rate Notes: U.S. Government Agency Obligations — 13,654,883 — 13,654,883 Corporate Notes — 5,835,000 — 5,835,000 Municipal Bonds — 5,700,000 — 5,700,000 Corporate Notes — 7,997,163 — 7,997,163 Short-Term U.S. Government Obligations — 36,194,207 — 36,194,207 Total Investments in Securities $ — $ 140,394,042 $ — $ 140,394,042 There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended March 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 8 See notes to financial statements Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/12) (3/31/13) (10/1/12–3/31/13)* Expense Example – Class A Shares Actual $1,000.00 $994.06 $5.52 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.40 $5.59 Expense Example – Class B Shares Actual $1,000.00 $991.57 $8.99 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.90 $9.10 * Expenses are equal to the annualized expense ratio of 1.11% for Class A shares and 1.81% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2013, and are based on the total value of investments. 9 Portfolio of Investments GOVERNMENT FUND March 31, 2013 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—95.3% Fannie Mae—20.0% $9,766M 2.5%, 11/1/2027 – 12/1/2027 $10,145,154 7,923M 3%, 1/1/2043 8,183,356 11,190M 3.5%, 8/1/2026 – 10/1/2042 11,878,569 23,217M 4%, 12/1/2040 – 10/1/2041 (a) 25,198,506 8,484M 4.5%, 11/1/2040 – 8/1/2041 (a) 9,206,680 5,697M 5%, 8/1/2039 – 11/1/2039 6,305,085 5,069M 5.5%, 7/1/2033 – 10/1/2039 5,624,612 76,541,962 Federal Home Loan Mortgage Corporation—1.4% 5,071M FHLMC, 3%, 8/15/2039 5,341,537 Freddie Mac—3.4% 4,889M 2.5%, 1/1/2028 5,072,617 7,308M 4%, 11/1/2040 (a) 7,867,321 12,939,938 Government National Mortgage Association I Program—61.0% 22,490M 3%, 11/15/2042 – 12/15/2042 23,580,777 13,695M 4%, 7/15/2040 – 1/15/2042 15,124,445 60,724M 4.5%, 9/15/2033 – 7/15/2041 67,048,685 54,140M 5%, 6/15/2033 – 6/15/2040 59,894,872 29,147M 5.5%, 3/15/2033 – 10/15/2039 32,713,764 26,151M 6%, 3/15/2031 – 5/15/2040 29,729,071 2,017M 6.5%, 6/15/2034 – 3/15/2038 2,307,780 2,867M 7%, 6/15/2023 – 4/15/2034 3,253,319 233,652,713 Government National Mortgage Association II Program—9.5% 13,119M 3.5%, 1/20/2041 – 10/20/2042 14,051,788 20,811M 4%, 3/20/2040 – 7/20/2042 22,569,503 36,621,291 Total Value of Residential Mortgage-Backed Securities (cost $353,927,560) 365,097,441 10 Principal Amount Security Value COMMERCIAL MORTGAGE-BACKED SECURITIES—2.1% Fannie Mae DUS—.8% $2,991M 2.27%, 1/1/2023 $ 2,999,243 Federal Home Loan Mortgage Corporation—1.3% 5,000M FHLMC Multifamily Structured Pass Thru, 2.13%, 1/25/2019 5,205,295 Total Value of Commercial Mortgage-Backed Securities (cost $8,161,527) 8,204,538 CORPORATE BONDS—1.2% Financials 4,500M Excalibur One 77B, LLC, 1.491%, 1/1/2025 (cost $4,476,397) 4,477,343 U.S. GOVERNMENT AGENCY OBLIGATIONS—1.2% 4,400M Federal Home Loan Bank, 1%, 2/15/2028 (cost $4,394,200) 4,397,021 Total Value of Investments (cost $370,959,684) 99.8 % 382,176,343 Other Assets, Less Liabilities .2 792,224 Net Assets 100.0 % $382,968,567 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 11 Portfolio of Investments (continued ) GOVERNMENT FUND March 31, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2013: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 365,097,441 $ — $ 365,097,441 Commercial Mortgage-Backed Securities — 8,204,538 — 8,204,538 Corporate Bonds — 4,477,343 — 4,477,343 U.S. Government Agency Obligations — 4,397,021 — 4,397,021 Total Investments in Securities* $ — $ 382,176,343 $ — $ 382,176,343 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund during the period ended March 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 12 See notes to financial statements Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/12) (3/31/13) (10/1/12–3/31/13)* Expense Example – Class A Shares Actual $1,000.00 $1,013.50 $5.42 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.54 $5.44 Expense Example – Class B Shares Actual $1,000.00 $1,013.44 $8.94 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.05 $8.95 * Expenses are equal to the annualized expense ratio of 1.08% for Class A shares and 1.78% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2013, and are based on the total value of investments. 13 Portfolio of Investments INVESTMENT GRADE FUND March 31, 2013 Principal Amount Security Value CORPORATE BONDS—98.2% Aerospace/Defense—.3% $1,800M BAE Systems Holdings, Inc., 4.95%, 6/1/2014 (a) $ 1,877,123 Agriculture—.6% 2,725M Cargill, Inc., 6%, 11/27/2017 (a) 3,250,723 Automotive—.7% 4,000M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 4,199,856 Chemicals—1.7% 4,000M CF Industries, Inc., 7.125%, 5/1/2020 4,963,140 4,000M Dow Chemical Co., 4.25%, 11/15/2020 4,407,080 9,370,220 Consumer Durables—1.1% 2,300M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 2,555,992 3,000M Stanley Black & Decker, 5.2%, 9/1/2040 3,377,307 5,933,299 Energy—11.1% 4,000M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 5,048,248 4,800M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 6,328,997 5,000M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 5,278,770 5,000M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 5,063,835 1,716M Maritime & Northeast Pipeline, LLC, 7.5%, 5/31/2014 (a) 1,789,622 4,000M Nabors Industries, Inc., 6.15%, 2/15/2018 4,552,824 4,000M ONEOK Partners, LP, 3.375%, 10/1/2022 3,981,012 5,000M Petrobras International Finance Co., 5.375%, 1/27/2021 5,419,965 4,100M Reliance Holdings USA, Inc., 4.5%, 10/19/2020 (a) 4,304,770 5,800M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 7,013,412 4,400M Suncor Energy, Inc., 6.85%, 6/1/2039 5,827,510 2,700M Valero Energy Corp., 9.375%, 3/15/2019 3,688,011 4,000M Weatherford International, Inc., 6.35%, 6/15/2017 4,591,264 62,888,240 Financial Services—13.8% 2,250M Aflac, Inc., 8.5%, 5/15/2019 3,044,707 6,000M American Express Co., 7%, 3/19/2018 7,500,258 American International Group, Inc.: 3,100M 4.875%, 9/15/2016 3,452,479 3,200M 8.25%, 8/15/2018 4,155,024 14 Principal Amount Security Value Financial Services (continued) $3,800M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 $ 4,012,431 4,000M BlackRock, Inc., 5%, 12/10/2019 4,752,908 3,510M CoBank, ACB, 7.875%, 4/16/2018 (a) 4,458,472 1,800M Compass Bank, 6.4%, 10/1/2017 1,958,353 5,750M ERAC USA Finance Co., 4.5%, 8/16/2021 (a) 6,346,384 6,200M Ford Motor Credit Co., LLC, 5%, 5/15/2018 6,844,242 General Electric Capital Corp.: 2,000M 5.625%, 9/15/2017 2,346,302 4,700M 5.3%, 2/11/2021 5,396,770 4,000M Glencore Funding, LLC, 6%, 4/15/2014 (a) 4,191,008 3,800M Harley-Davidson Funding Corp., 5.75%, 12/15/2014 (a) 4,107,412 4,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 4,394,088 4,000M Protective Life Corp., 7.375%, 10/15/2019 4,916,540 Prudential Financial, Inc.: 2,300M 6%, 12/1/2017 2,747,028 3,000M 5.625%, 6/15/2043 3,120,000 77,744,406 Financials—18.8% Bank of America Corp.: 2,900M 5.65%, 5/1/2018 3,358,502 1,800M 5%, 5/13/2021 2,021,045 2,500M 5.7%, 1/24/2022 2,933,543 6,000M Barclays Bank, PLC, 5.125%, 1/8/2020 6,912,192 3,168M Bear Stearns Cos., Inc., 7.25%, 2/1/2018 3,941,226 Citigroup, Inc.: 3,400M 5%, 9/15/2014 3,571,357 6,800M 6.125%, 11/21/2017 8,048,398 2,000M 4.5%, 1/14/2022 2,227,704 4,000M Fifth Third Bancorp, 3.5%, 3/15/2022 4,175,640 Goldman Sachs Group, Inc.: 6,000M 6.15%, 4/1/2018 7,077,948 1,900M 5.75%, 1/24/2022 2,213,078 3,000M 3.625%, 1/22/2023 3,027,300 1,600M 6.125%, 2/15/2033 1,845,880 2,750M 6.75%, 10/1/2037 3,091,341 JPMorgan Chase & Co.: 6,000M 6%, 1/15/2018 7,137,684 2,000M 4.5%, 1/24/2022 2,195,862 15 Portfolio of Investments (continued) INVESTMENT GRADE FUND March 31, 2013 Principal Amount Security Value Financials (continued) Merrill Lynch & Co., Inc.: $2,000M 5%, 1/15/2015 $ 2,128,490 4,600M 6.4%, 8/28/2017 5,404,264 Morgan Stanley: 5,800M 5.95%, 12/28/2017 6,721,980 5,000M 6.625%, 4/1/2018 5,983,505 6,000M SunTrust Banks, Inc., 6%, 9/11/2017 7,090,062 2,928M UBS AG, 4.875%, 8/4/2020 3,396,907 Wells Fargo & Co.: 5,800M 4.6%, 4/1/2021 6,635,154 1,800M 3.5%, 3/8/2022 1,895,429 3,000M 3.45%, 2/13/2023 3,026,439 106,060,930 Food/Beverage/Tobacco—7.7% 4,000M Altria Group, Inc., 9.7%, 11/10/2018 5,573,080 4,000M Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/2020 4,831,376 2,700M Bottling Group, LLC, 5.125%, 1/15/2019 3,194,176 3,000M Bunge Ltd., Finance Corp., 3.2%, 6/15/2017 3,106,221 4,165M Corn Products International, Inc., 4.625%, 11/1/2020 4,646,332 4,000M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 5,018,796 4,000M Lorillard Tobacco Co., 6.875%, 5/1/2020 4,858,188 3,000M Mead Johnson Nutrition Co., 4.9%, 11/1/2019 3,414,648 4,000M Philip Morris International, Inc., 5.65%, 5/16/2018 4,808,440 4,000M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 4,289,440 43,740,697 Food/Drug—.8% 4,000M Safeway, Inc., 4.75%, 12/1/2021 4,313,552 Forest Products/Containers—.5% 2,200M International Paper Co., 9.375%, 5/15/2019 3,027,248 Gaming/Leisure—.7% 4,000M Marriott International, Inc., 3.25%, 9/15/2022 4,024,140 16 Principal Amount Security Value Health Care—3.8% $4,000M Biogen IDEC, Inc., 6.875%, 3/1/2018 $ 4,901,424 4,050M Express Scripts Holding Co., 4.75%, 11/15/2021 4,606,272 4,000M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 4,114,268 4,000M Mylan, Inc., 3.125%, 1/15/2023 (a) 3,946,948 2,400M Novartis Securities Investment, Ltd., 5.125%, 2/10/2019 2,869,342 1,000M Roche Holdings, Inc., 6%, 3/1/2019 (a) 1,245,293 21,683,547 Information Technology—4.0% 4,000M Corning, Inc., 4.75%, 3/15/2042 4,092,140 4,000M Harris Corp., 4.4%, 12/15/2020 4,392,708 5,000M Motorola Solutions, Inc., 6%, 11/15/2017 5,858,395 4,000M Pitney Bowes, Inc., 5.75%, 9/15/2017 4,371,260 4,000M Symantec Corp., 3.95%, 6/15/2022 4,117,392 22,831,895 Manufacturing—3.7% 3,000M CRH America, Inc., 8.125%, 7/15/2018 3,732,552 2,700M General Electric Co., 5.25%, 12/6/2017 3,166,088 4,000M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 4,833,404 3,200M Johnson Controls, Inc., 5%, 3/30/2020 3,647,699 2,725M Tyco Electronics Group SA, 6.55%, 10/1/2017 3,261,890 2,500M Tyco Flow Control International, Ltd., 3.15%, 9/15/2022 (a) 2,462,945 21,104,578 Media-Broadcasting—3.4% 3,950M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 5,404,694 6,500M Comcast Corp., 4.25%, 1/15/2033 6,564,851 3,000M DirecTV Holdings, LLC, 3.8%, 3/15/2022 3,072,312 3,000M Time Warner Entertainment Co., LP, 8.375%, 3/15/2023 4,109,031 19,150,888 Media-Diversified—1.6% McGraw-Hill Cos., Inc.: 1,800M 5.9%, 11/15/2017 2,033,449 2,300M 6.55%, 11/15/2037 2,426,268 4,000M Vivendi SA, 6.625%, 4/4/2018 (a) 4,682,672 9,142,389 17 Portfolio of Investments (continued) INVESTMENT GRADE FUND March 31, 2013 Principal Amount Security Value Metals/Mining—5.0% $5,000M Alcoa, Inc., 6.15%, 8/15/2020 $ 5,451,900 4,000M ArcelorMittal, 6.125%, 6/1/2018 4,324,796 3,800M Newmont Mining Corp., 5.125%, 10/1/2019 4,399,477 5,000M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 5,276,895 4,000M Vale Overseas, Ltd., 5.625%, 9/15/2019 4,530,268 4,000M Xstrata Canada Financial Corp., 4.95%, 11/15/2021 (a) 4,309,560 28,292,896 Real Estate Investment Trusts—5.9% 5,000M Boston Properties, LP, 5.875%, 10/15/2019 6,024,680 5,000M Digital Realty Trust, LP, 5.25%, 3/15/2021 5,553,465 5,000M HCP, Inc., 5.375%, 2/1/2021 5,817,475 4,000M ProLogis, LP, 6.625%, 5/15/2018 4,815,448 2,000M Realty Income Corp., 3.25%, 10/15/2022 1,962,294 4,000M Simon Property Group, LP, 5.75%, 12/1/2015 4,469,268 4,000M Ventas Realty, LP, 4.75%, 6/1/2021 4,452,760 33,095,390 Retail-General Merchandise—2.1% 6,000M GAP, Inc., 5.95%, 4/12/2021 6,869,844 4,000M Home Depot, Inc., 5.875%, 12/16/2036 4,988,908 11,858,752 Telecommunications—3.7% 3,700M BellSouth Corp., 6.55%, 6/15/2034 4,387,231 1,200M BellSouth Telecommunications, 6.375%, 6/1/2028 1,455,036 3,000M Deutsche Telekom International Finance BV, 4.875%, 3/6/2042 (a) 3,023,148 3,300M GTE Corp., 6.84%, 4/15/2018 4,082,542 3,000M Rogers Communications, Inc., 3%, 3/15/2023 3,016,923 4,045M Verizon New York, Inc., 7.375%, 4/1/2032 5,095,919 21,060,799 Transportation—2.5% 3,000M Burlington Northern Santa Fe, LLC, 3%, 3/15/2023 3,029,286 3,000M Con-way, Inc., 7.25%, 1/15/2018 3,537,636 3,200M GATX Corp., 4.75%, 6/15/2022 3,399,757 4,000M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 4,226,128 14,192,807 18 Principal Amount Security Value Utilities—4.7% $3,000M E.ON International Finance BV, 5.8%, 4/30/2018 (a) $3,593,250 1,900M Electricite de France SA, 6.5%, 1/26/2019 (a) 2,322,602 3,240M Entergy Arkansas, Inc., 3.75%, 2/15/2021 3,548,383 4,000M Exelon Generation Co., LLC, 5.2%, 10/1/2019 4,533,440 Great River Energy Co.: 496M 5.829%, 7/1/2017 (a) 538,951 3,652M 4.478%, 7/1/2030 (a) 4,025,903 3,000M Ohio Power Co., 5.375%, 10/1/2021 3,617,148 2,881M Sempra Energy, 9.8%, 2/15/2019 4,054,549 26,234,226 Total Value of Corporate Bonds (cost $504,779,708) 98.2 % 555,078,601 Other Assets, Less Liabilities 1.8 10,154,339 Net Assets 100.0 % $565,232,940 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). 19 Portfolio of Investments (continued) INVESTMENT GRADE FUND March 31, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2013: Level 1 Level 2 Level 3 Total Corporate Bonds* $ — $ 555,078,601 $ — $ 555,078,601 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 or Level 2 by the Fund during the period ended March 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 20 See notes to financial statements Fund Expenses (unaudited) INTERNATIONAL OPPORTUNITIES BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/12) (3/31/13) (10/1/12–3/31/13)* Expense Example Actual $1,000.00 $1,015.73 $6.53 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.45 $6.54 * Expenses are equal to the annualized expense ratio of 1.30% for Class A shares multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2013, and are based on the total value of investments. 21 Portfolio of Investments INTERNATIONAL OPPORTUNITIES BOND FUND March 31, 2013 Principal Amount Security Value SOVEREIGN BONDS—80.3% United Kingdom—16.1% United Kingdom Gilt: 2,865M GBP 4.25%, 3/7/2036 $5,291,939 4,430M GBP 2.25%, 3/7/2014 6,853,581 12,145,520 Mexico—14.8% United Mexican States: 236M MXN 7%, 6/19/2014 1,988,405 453M MXN 8.5%, 5/31/2029 4,835,363 249M MXN 8.5%, 11/18/2038 2,724,610 185M MXN 9.5%, 12/18/2014 1,632,170 11,180,548 Australia—10.5% 2,680M AUD New South Wales Treasury Corp., 6%, 4/1/2016 3,007,454 Queensland Treasury Corp.: 2,155M AUD 6.25%, 2/21/2020 2,521,817 735M AUD 6%, 7/21/2022 855,020 1,365M AUD Treasury Corp. of Victoria, 5.75%, 11/15/2016 1,537,289 7,921,580 Italy—8.3% 4,990M EUR Italy Buoni Poliennali Del Tesoro, 5%, 8/1/2039 6,285,326 Poland—6.1% Republic of Poland: 14,110M PLN 5%, 10/24/2013 4,385,920 680M PLN 5.25%, 10/25/2020 231,179 4,617,099 South Korea—4.4% Republic of Korea: 556,000M KRW 3%, 12/10/2013 501,519 2,725,000M KRW 5.75%, 9/10/2018 2,850,165 3,351,684 22 Principal Amount Security Value New Zealand—4.1% New Zealand Government Bonds: 1,690M NZD 5%, 3/15/2019 $1,566,983 1,590M NZD 5.5%, 4/15/2023 1,557,148 3,124,131 Malaysia—4.1% Federation of Malaysia: 8,240M MYR 3.741%, 2/27/2015 2,695,881 1,300M MYR 3.172%, 7/15/2016 421,409 3,117,290 Turkey—3.4% 4,480M TRY Republic of Turkey, 9%, 3/5/2014 2,550,097 Hungary—3.3% Hungary Government Bond: 505,000M HUF 5.5%, 2/12/2016 2,162,134 69,000M HUF 7.5%, 11/12/2020 317,712 2,479,846 South Africa—3.3% Republic of South Africa: 7,685M ZAR 6.75%, 3/31/2021 849,657 18,270M ZAR 6.5%, 2/28/2041 1,618,660 2,468,317 Ireland—1.9% Republic of Ireland: 450M EUR 4.5%, 4/18/2020 606,083 575M EUR 5%, 10/18/2020 797,882 1,403,965 Total Value of Sovereign Bonds (cost $60,334,128) 60,645,403 23 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND March 31, 2013 Principal Amount Security Value CORPORATE BONDS—7.1% Germany—2.7% Financials 1,735M AUD Kreditanstalt fuer Wiederaufbau, 6.25%, 12/4/2019 (a) $ 2,033,446 United States—1.8% Supranationals 2,800M BRL Inter-American Development Bank, 5.25%, 7/19/2016 1,342,753 Canada—1.1% Government Development Banks 1,677M BRL Export Development Canada, 5.125%, 7/31/2014 (b) 823,966 Philippines—0.8% Supranationals 1,272M BRL Asian Development Bank, 5.25%, 9/25/2015 620,939 Luxembourg—0.7% Supranationals 1,150M BRL European Investment Bank, 6%, 1/25/2016 (b)(c) 565,248 Total Value of Corporate Bonds (cost $5,485,069) 5,386,352 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—10.4% U.S. Treasury Bills: $5,115M USD 0.105%, 11/14/2013 5,111,614 2,750M USD 0.13%, 11/14/2013 2,747,693 Total Value of Short-Term U.S. Government Obligations (cost $7,859,307) 7,859,307 Total Value of Investments (cost $73,678,504) 97.8 % 73,891,062 Other Assets, Less Liabilities 2.2 1,642,417 Net Assets 100.0 % $75,533,479 (a) The Federal Republic of Germany guarantees all existing and future obligations of Kreditanstalt fuer Wiederaufbau (“KFW”) in respect of money borrowed, bonds issued, and derivative trans- actions entered into by KFW, as well as third party obligations that are expressly guaranteed by KFW. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (c) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 24 Abbreviations: AUD Australian Dollar BRL Brazilian Real EUR Euro GBP British Pound HUF Hungarian Forint KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit NZD New Zealand Dollar PLN Polish Zloty TRY Turkish Lira USD United States Dollar ZAR South African Rand Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 25 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND March 31, 2013 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2013: Level 1 Level 2 Level 3 Total Sovereign Bonds United Kingdom $ — $ 12,145,520 $ — $ 12,145,520 Mexico — 11,180,548 — 11,180,548 Australia — 7,921,580 — 7,921,580 Italy — 6,285,326 — 6,285,326 Poland — 4,617,099 — 4,617,099 South Korea — 3,351,684 — 3,351,684 New Zealand — 3,124,131 — 3,124,131 Malaysia — 3,117,290 — 3,117,290 Turkey — 2,550,097 — 2,550,097 Hungary — 2,479,846 — 2,479,846 South Africa — 2,468,317 — 2,468,317 Ireland — 1,403,965 — 1,403,965 Corporate Bonds Germany — 2,033,446 — 2,033,446 United States — 1,342,753 — 1,342,753 Canada — 823,966 — 823,966 Philippines — 620,939 — 620,939 Luxembourg — 565,248 — 565,248 Short-Term U.S. Government Obligations — 7,859,307 — 7,859,307 Total Investments in Securities $ — $ 73,891,062 $ — $ 73,891,062 Other Financial Instruments* $ — $ (90,369) $ — $ (90,369) * Other financial instruments are foreign exchange contracts and are considered derivative instruments, which are valued at the net unrealized depreciation on the instruments. During the period ended March 31, 2013, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. Transfers, if any, between Levels are recognized at the end of the reporting period. 26 See notes to financial statements Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/12) (3/31/13) (10/1/12–3/31/13)* Expense Example – Class A Shares Actual $1,000.00 $1,053.13 $6.40 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.70 $6.29 Expense Example – Class B Shares Actual $1,000.00 $1,053.98 $9.99 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.21 $9.80 * Expenses are equal to the annualized expense ratio of 1.25% for Class A shares and 1.95% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2013, and are based on the total value of investments. 27 Portfolio of Investments FUND FOR INCOME March 31, 2013 Principal Amount Security Value CORPORATE BONDS—89.0% Aerospace/Defense—.5% $ 2,875M Meccanica Holdings USA, Inc., 6.25%, 7/15/2019 (a) $ 2,965,640 Automotive—3.0% American Axle & Manufacturing, Inc.: 2,250M 6.625%, 10/15/2022 2,340,000 2,350M 6.25%, 3/15/2021 2,420,500 3,000M Cooper Tire & Rubber Co., 8%, 12/15/2019 3,472,500 2,825M Cooper-Standard Automotive, Inc., 8.5%, 5/1/2018 3,093,375 1,925M Exide Technologies, 8.625%, 2/1/2018 1,662,720 2,100M Oshkosh Corp., 8.5%, 3/1/2020 2,362,500 Schaeffler Finance BV: 1,725M 7.75%, 2/15/2017 (a) 1,951,406 1,900M 8.5%, 2/15/2019 (a) 2,170,750 19,473,751 Building Materials—1.8% Building Materials Corp.: 3,625M 6.875%, 8/15/2018 (a) 3,905,937 1,375M 7.5%, 3/15/2020 (a) 1,509,062 1,325M Cemex Finance, LLC, 9.375%, 10/12/2022 (a) 1,546,937 Cemex SAB de CV: 1,350M 9.5%, 6/15/2018 (a) 1,576,125 525M 5.875%, 3/25/2019 (a) 531,562 2,150M Texas Industries, Inc., 9.25%, 8/15/2020 2,359,625 11,429,248 Chemicals—3.4% 2,950M Ferro Corp., 7.875%, 8/15/2018 3,090,125 1,625M Huntsman International, LLC, 8.625%, 3/15/2020 1,824,063 2,575M Orion Engineered Carbons Bondco GmbH, 9.625%, 6/15/2018 (a) 2,877,563 2,475M PolyOne Corp., 7.375%, 9/15/2020 2,747,250 3,650M Rhodia SA, 6.875%, 9/15/2020 (a) 4,134,804 4,175M TPC Group, Inc., 8.75%, 12/15/2020 (a) 4,368,094 3,000M US Coatings Acquisition, Inc., 7.375%, 5/1/2021 (a) 3,168,750 22,210,649 28 Principal Amount Security Value Consumer Non-Durables—2.5% $ 1,650M Hanesbrands, Inc., 6.375%, 12/15/2020 $ 1,804,687 Levi Strauss & Co.: 925M 7.625%, 5/15/2020 1,022,125 2,625M 6.875%, 5/1/2022 2,887,500 1,125M Libbey Glass, Inc., 6.875%, 5/15/2020 1,219,219 3,025M Phillips Van-Heusen Corp., 7.375%, 5/15/2020 3,388,000 3,600M Reynolds Group Issuer, Inc., 5.75%, 10/15/2020 3,676,500 Spectrum Brands Escrow Corp.: 825M 6.375%, 11/15/2020 (a) 887,906 1,075M 6.625%, 11/15/2022 (a) 1,169,063 16,055,000 Energy—16.2% AmeriGas Finance, LLC: 500M 6.75%, 5/20/2020 546,250 1,325M 7%, 5/20/2022 1,447,562 1,300M Antero Resources Finance Corp., 6%, 12/1/2020 (a) 1,365,000 3,150M Atlas Pipeline Partners, LP, 5.875%, 8/1/2023 (a) 3,150,000 Basic Energy Services, Inc.: 1,025M 7.75%, 2/15/2019 1,053,187 2,100M 7.75%, 10/15/2022 2,173,500 Berry Petroleum Co.: 675M 6.75%, 11/1/2020 732,375 2,275M 6.375%, 9/15/2022 2,428,562 2,650M Calumet Specialty Products Partners, LP, 9.625%, 8/1/2020 (a) 3,001,125 Chesapeake Energy Corp.: 1,525M 7.25%, 12/15/2018 1,738,500 275M 6.875%, 11/15/2020 301,125 2,750M 6.625%, 8/15/2020 3,018,125 1,225M 5.75%, 3/15/2023 (d) 1,244,906 Concho Resources, Inc.: 2,300M 8.625%, 10/1/2017 2,478,250 1,275M 5.5%, 4/1/2023 1,329,187 Consol Energy, Inc.: 1,875M 8%, 4/1/2017 2,029,687 3,825M 8.25%, 4/1/2020 4,255,312 700M Crosstex Energy, LP, 8.875%, 2/15/2018 761,250 2,500M Eagle Rock Energy Partners, LP, 8.375%, 6/1/2019 2,650,000 2,750M El Paso Corp., 6.5%, 9/15/2020 3,051,958 3,426M Expro Finance Luxembourg SCA, 8.5%, 12/15/2016 (a) 3,648,690 29 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2013 Principal Amount Security Value Energy (continued) Ferrellgas Partners, LP: $ 3,450M 9.125%, 10/1/2017 $ 3,717,375 1,363M 8.625%, 6/15/2020 1,390,260 1,900M Forest Oil Corp., 7.25%, 6/15/2019 1,909,500 Genesis Energy, LP: 3,375M 7.875%, 12/15/2018 3,720,937 600M 5.75%, 2/15/2021 (a) 620,625 1,700M Inergy Midstream, LP, 6%, 12/15/2020 (a) 1,776,500 2,850M Legacy Reserves, LP, 8%, 12/1/2020 (a) 2,964,000 Linn Energy, LLC: 1,100M 6.25%, 11/1/2019 (a) 1,130,250 475M 6.5%, 5/15/2019 499,344 1,975M 7.75%, 2/1/2021 2,128,063 1,225M 8.625%, 4/15/2020 1,356,688 3,100M Murray Energy Corp., 10.25%, 10/15/2015 (a) 3,127,125 Newfield Exploration Co.: 450M 7.125%, 5/15/2018 469,688 1,100M 5.75%, 1/30/2022 1,182,500 Offshore Group Investment, Ltd.: 525M 7.5%, 11/1/2019 (a) 559,125 1,075M 7.125%, 4/1/2023 (a) 1,101,875 Penn Virginia Resource Partners, LP: 2,100M 8.25%, 4/15/2018 2,236,500 1,000M 8.375%, 6/1/2020 1,055,000 1,525M Petrohawk Energy Corp., 10.5%, 8/1/2014 1,613,090 475M PetroLogistics, LP, 6.25%, 4/1/2020 (a) 480,344 Plains Exploration & Production Co.: 1,125M 6.125%, 6/15/2019 1,237,500 600M 6.5%, 11/15/2020 666,000 Quicksilver Resources, Inc.: 975M 8.25%, 8/1/2015 964,031 2,100M 9.125%, 8/15/2019 1,942,500 2,300M Rain CII Carbon, LLC, 8.25%, 1/15/2021 (a) 2,495,500 1,725M Range Resources Corp., 5%, 3/15/2023 (a) 1,768,125 3,200M Samson Investment Co., 9.75%, 2/15/2020 (a) 3,416,000 5,200M SandRidge Energy, Inc., 7.5%, 2/15/2023 5,421,000 1,125M SESI, LLC, 6.375%, 5/1/2019 1,215,000 SM Energy Co.: 600M 6.625%, 2/15/2019 646,500 1,175M 6.5%, 11/15/2021 1,289,563 1,150M 6.5%, 1/1/2023 1,265,000 30 Principal Amount Security Value Energy (continued) Suburban Propane Partners, LP: $ 2,089M 7.5%, 10/1/2018 $ 2,277,010 603M 7.375%, 8/1/2021 667,823 1,300M Tesoro Logistics, LP, 5.875%, 10/1/2020 (a) 1,378,000 2,075M Unit Corp., 6.625%, 5/15/2021 2,183,938 104,276,830 Financials—3.9% Algeco Scotsman Global Finance, PLC: 1,650M 8.5%, 10/15/2018 (a) 1,777,875 800M 10.75%, 10/15/2019 (a) 832,000 Ally Financial, Inc.: 5,175M 6.25%, 12/1/2017 5,806,624 4,400M 8%, 3/15/2020 5,478,000 675M CNH Capital, LLC, 6.25%, 11/1/2016 749,250 International Lease Finance Corp.: 2,975M 8.625%, 9/15/2015 3,395,219 4,275M 8.75%, 3/15/2017 5,049,844 1,500M 8.25%, 12/15/2020 1,841,250 24,930,062 Food/Beverage/Tobacco—.3% 550M Chiquita Brands International, Inc., 7.875%, 2/1/2021 (a) 578,187 1,125M Vector Group, Ltd., 7.75%, 2/15/2021 (a) 1,186,875 1,765,062 Food/Drug—1.0% 3,600M NBTY, Inc., 9%, 10/1/2018 4,041,000 2,450M Tops Holding Corp., 8.875%, 12/15/2017 (a) 2,701,125 6,742,125 Forest Products/Containers—3.2% Ardagh Packaging Finance, PLC: 2,050M 7.375%, 10/15/2017 (a) 2,254,094 3,500M 7%, 11/15/2020 (a) 3,605,000 2,450M Ball Corp., 7.375%, 9/1/2019 2,725,625 2,375M Clearwater Paper Corp., 7.125%, 11/1/2018 2,594,687 1,925M CROWN Americas, LLC, 4.5%, 1/15/2023 (a) 1,876,875 2,200M Greif, Inc., 7.75%, 8/1/2019 2,574,000 31 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2013 Principal Amount Security Value Forest Products/Containers (continued) Sealed Air Corp.: $ 1,500M 8.125%, 9/15/2019 (a) $ 1,704,375 600M 8.375%, 9/15/2021 (a) 690,000 2,150M Tekni-Plex, Inc., 9.75%, 6/1/2019 (a) 2,386,500 20,411,156 Gaming/Leisure—.6% 1,950M National CineMedia, LLC, 7.875%, 7/15/2021 2,181,563 1,675M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 1,681,281 3,862,844 Health Care—5.3% 850M Aviv Healthcare Properties, LP, 7.75%, 2/15/2019 918,000 1,249M Biomet, Inc., 6.5%, 8/1/2020 (a) 1,330,185 Community Health Systems, Inc.: 3,175M 8%, 11/15/2019 3,532,187 1,750M 7.125%, 7/15/2020 1,900,937 DaVita, Inc.: 1,425M 6.375%, 11/1/2018 1,519,406 1,025M 5.75%, 8/15/2022 1,069,844 1,150M Fresenius Medical Care US Finance II, Inc., 5.625%, 7/31/2019 (a) 1,267,875 4,400M Genesis Health Ventures, Inc., 9.75%, 6/15/2005 (b)(c) 2,750 HCA, Inc.: 375M 6.375%, 1/15/2015 402,656 2,075M 8%, 10/1/2018 2,432,937 675M 8.5%, 4/15/2019 746,719 475M 7.25%, 9/15/2020 526,656 1,050M 6.25%, 2/15/2021 1,122,188 1,950M 7.75%, 5/15/2021 2,177,906 1,525M 7.5%, 2/15/2022 1,757,562 HealthSouth Corp.: 411M 7.25%, 10/1/2018 444,908 725M 8.125%, 2/15/2020 802,938 945M 7.75%, 9/15/2022 1,032,413 Universal Hospital Services, Inc.: 525M 7.625%, 8/15/2020 (a) 567,000 1,975M 7.625%, 8/15/2020 2,135,469 675M Valeant Pharmaceuticals International, Inc., 6.375%, 10/15/2020 (a) 713,391 32 Principal Amount Security Value Health Care (continued) Vanguard Health Holding Co. II, LLC: $2,250M 8%, 2/1/2018 $ 2,404,688 1,325M 7.75%, 2/1/2019 1,424,375 3,450M VPI Escrow Corp., 6.375%, 10/15/2020 (a) 3,652,688 33,885,678 Information Technology—2.6% 2,500M Advanced Micro Devices, Inc., 7.5%, 8/15/2022 (a) 2,281,250 2,000M Audatex North America, Inc., 6.75%, 6/15/2018 (a) 2,155,000 1,475M CyrusOne, LP, 6.375%, 11/15/2022 (a) 1,552,437 Equinix, Inc.: 1,875M 8.125%, 3/1/2018 2,073,047 1,250M 7%, 7/15/2021 1,392,187 2,400M Fidelity National Information Services, Inc., 7.875%, 7/15/2020 2,718,000 Hewlett-Packard Co.: 550M 4.3%, 6/1/2021 559,296 425M 4.375%, 9/15/2021 434,060 1,825M Lender Processing Services, Inc., 5.75%, 4/15/2023 1,911,688 2,100M MEMC Electronic Materials, Inc., 7.75%, 4/1/2019 1,953,000 17,029,965 Manufacturing—3.9% 1,550M Amsted Industries, 8.125%, 3/15/2018 (a) 1,674,000 Bombardier, Inc.: 2,425M 7.5%, 3/15/2018 (a) 2,779,656 2,575M 7.75%, 3/15/2020 (a) 2,974,125 1,500M 6.125%, 1/15/2023 (a) 1,563,750 3,850M Case New Holland, Inc., 7.875%, 12/1/2017 4,523,750 2,450M Dematic SA, 7.75%, 12/15/2020 (a) 2,560,250 3,350M Edgen Murray Corp., 8.75%, 11/1/2020 (a) 3,492,375 1,550M EDP Finance BV, 6%, 2/2/2018 (a) 1,639,125 Rexel SA: 3,075M 6.125%, 12/15/2019 (a) 3,251,813 975M 5.25%, 6/15/2020 (a)(d) 992,063 25,450,907 33 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2013 Principal Amount Security Value Media-Broadcasting—2.9% $ 2,450M Allbritton Communication Co., 8%, 5/15/2018 $ 2,664,375 Belo Corp.: 725M 7.75%, 6/1/2027 775,750 150M 7.25%, 9/15/2027 155,250 2,825M Block Communications, Inc., 7.25%, 2/1/2020 (a) 3,086,312 Nexstar Broadcasting, Inc.: 2,475M 8.875%, 4/15/2017 2,734,875 3,175M 6.875%, 11/15/2020 (a) 3,365,500 Sinclair Television Group, Inc.: 4,000M 9.25%, 11/1/2017 (a) 4,355,000 1,825M 5.375%, 4/1/2021 (a)(d) 1,820,438 18,957,500 Media-Cable TV—6.7% Cablevision Systems Corp.: 2,750M 8.625%, 9/15/2017 3,217,500 500M 7.75%, 4/15/2018 563,125 CCO Holdings, LLC: 1,200M 7.25%, 10/30/2017 1,297,500 1,700M 7.875%, 4/30/2018 1,812,625 1,150M 7%, 1/15/2019 1,244,875 1,175M 7.375%, 6/1/2020 1,308,656 650M 5.25%, 3/15/2021 (a) 649,187 875M 5.125%, 2/15/2023 853,125 Cequel Communications Holdings I, LLC: 1,900M 8.625%, 11/15/2017 (a) 2,035,375 1,625M 6.375%, 9/15/2020 (a) 1,694,062 Clear Channel Worldwide Holdings, Inc.: 200M 7.625%, 3/15/2020 Series “A” 207,750 2,850M 7.625%, 3/15/2020 Series “B” 2,988,937 1,025M 6.5%, 11/15/2022 Series “A” (a) 1,073,687 2,375M 6.5%, 11/15/2022 Series “B” (a) 2,517,500 DISH DBS Corp.: 3,900M 7.875%, 9/1/2019 4,641,000 950M 5%, 3/15/2023 (a) 939,312 1,800M Echostar DBS Corp., 7.125%, 2/1/2016 2,009,250 3,025M Gray Television, Inc., 7.5%, 10/1/2020 3,244,312 1,625M Harron Communications, LP, 9.125%, 4/1/2020 (a) 1,811,875 1,200M Lynx II Corp., 6.375%, 4/15/2023 (a) 1,263,000 34 Principal Amount Security Value Media-Cable TV (continued) $3,025M Nara Cable Funding, Ltd., 8.875%, 12/1/2018 (a) $ 3,183,813 450M Quebecor Media, Inc., 5.75%, 1/15/2023 (a) 461,250 3,850M UPC Holding BV, 9.875%, 4/15/2018 (a) 4,316,813 43,334,529 Media-Diversified—1.5% 2,882M Entravision Communications Corp., 8.75%, 8/1/2017 3,134,175 2,750M Griffey Intermediate, Inc., 7%, 10/15/2020 (a) 2,818,750 3,625M Lamar Media Corp., 7.875%, 4/15/2018 3,964,844 9,917,769 Metals/Mining—8.5% 2,475M Alcoa, Inc., 6.15%, 8/15/2020 2,698,690 1,625M Aleris International, Inc., 7.875%, 11/1/2020 1,738,750 ArcelorMittal: 475M 5%, 2/25/2017 497,526 1,175M 6.125%, 6/1/2018 1,270,409 5,306M 10.35%, 6/1/2019 6,708,381 1,450M 6.75%, 2/25/2022 1,587,331 Arch Coal, Inc.: 325M 7%, 6/15/2019 294,937 2,775M 7.25%, 10/1/2020 2,511,375 2,950M 7.25%, 6/15/2021 2,662,375 1,650M Coeur d’Alene Mines Corp., 7.875%, 2/1/2021 (a) 1,751,062 FMG Resources (August 2006) Property, Ltd.: 1,250M 6.375%, 2/1/2016 (a) 1,292,187 975M 6%, 4/1/2017 (a) 1,006,687 2,275M 6.875%, 2/1/2018 (a) 2,400,125 1,525M 8.25%, 11/1/2019 (a) 1,652,719 850M 6.875%, 4/1/2022 (a) 893,562 3,125M JMC Steel Group, 8.25%, 3/15/2018 (a) 3,328,125 1,000M Kaiser Aluminum Corp., 8.25%, 6/1/2020 1,125,000 2,975M Molycorp, Inc., 10%, 6/1/2020 2,945,250 Novelis, Inc.: 5,425M 8.375%, 12/15/2017 5,967,500 400M 8.75%, 12/15/2020 453,000 Peabody Energy Corp.: 2,050M 6%, 11/15/2018 2,185,813 1,700M 6.5%, 9/15/2020 1,819,000 2,525M 6.25%, 11/15/2021 2,638,625 35 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2013 Principal Amount Security Value Metals/Mining (continued) Steel Dynamics, Inc.: $1,200M 6.125%, 8/15/2019 (a) $ 1,302,000 675M 6.375%, 8/15/2022 (a) 732,375 United States Steel Corp.: 550M 7%, 2/1/2018 594,000 1,275M 7.375%, 4/1/2020 1,341,938 425M 6.875%, 4/1/2021 438,813 900M 7.5%, 3/15/2022 947,250 54,784,805 Real Estate Investment Trusts—.6% Omega Healthcare Investors, Inc.: 100M 7.5%, 2/15/2020 111,500 1,800M 6.75%, 10/15/2022 1,993,500 1,400M Taylor Morrison Communities, Inc., 7.75%, 4/15/2020 (a) 1,508,500 3,613,500 Retail-General Merchandise—3.3% 1,150M ARAMARK Corp., 5.75%, 3/15/2020 (a) 1,181,625 2,063M CKE Restaurants, Inc., 11.375%, 7/15/2018 2,403,395 2,125M Landry’s, Inc., 9.375%, 5/1/2020 (a) 2,300,313 2,050M Limited Brands, Inc., 8.5%, 6/15/2019 2,526,625 1,675M Michaels Stores, Inc., 7.75%, 11/1/2018 1,838,313 1,975M Monitronics International, Inc., 9.125%, 4/1/2020 2,098,438 4,485M Needle Merger Sub Corp., 8.125%, 3/15/2019 (a) 4,709,250 2,250M Party City Holdings, Inc., 8.875%, 8/1/2020 (a) 2,480,625 1,525M Sally Holdings, LLC, 6.875%, 11/15/2019 1,696,563 21,235,147 Services—3.2% 3,150M 313 Group, Inc., 6.375%, 12/1/2019 (a) 3,142,125 2,850M Brickman Group Holdings, Inc., 9.125%, 11/1/2018 (a) 3,113,625 2,050M CoreLogic, Inc., 7.25%, 6/1/2021 2,275,500 1,550M Covanta Holding Corp., 6.375%, 10/1/2022 1,694,785 1,700M H&E Equipment Services, Inc., 7%, 9/1/2022 (a) 1,878,500 1,525M Iron Mountain, Inc., 7.75%, 10/1/2019 1,702,281 1,450M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 1,566,000 36 Principal Amount Security Value Services (continued) PHH Corp.: $ 825M 9.25%, 3/1/2016 $ 967,313 1,350M 7.375%, 9/1/2019 1,532,250 2,375M Reliance Intermediate Holdings, LP, 9.5%, 12/15/2019 (a) 2,660,000 20,532,379 Telecommunications—6.6% CenturyLink, Inc.: 275M 5.625%, 4/1/2020 281,591 1,500M 5.8%, 3/15/2022 1,521,383 Citizens Communications Co.: 5,500M 7.125%, 3/15/2019 5,967,500 2,175M 9%, 8/15/2031 2,256,562 Frontier Communications Corp.: 100M 8.5%, 4/15/2020 113,750 275M 7.625%, 4/15/2024 (d) 283,594 2,525M GCI, Inc., 8.625%, 11/15/2019 2,676,500 5,850M Inmarsat Finance, PLC, 7.375%, 12/1/2017 (a) 6,259,500 Intelsat Jackson Holdings SA: 3,850M 8.5%, 11/1/2019 4,326,438 975M 7.25%, 10/15/2020 1,074,938 800M PAETEC Holding Corp., 9.875%, 12/1/2018 922,000 1,125M Qwest Communications International, Inc., 7.125%, 4/1/2018 1,174,219 425M Qwest Corp., 6.5%, 6/1/2017 492,134 Sprint Capital Corp.: 2,000M 6.9%, 5/1/2019 2,205,000 3,125M 6.875%, 11/15/2028 3,210,938 1,700M Telesat Canada, 6%, 5/15/2017 (a) 1,785,000 Wind Acquisition Finance SA: 750M 11.75%, 7/15/2017 (a) 798,750 2,175M 7.25%, 2/15/2018 (a) 2,275,594 Windstream Corp.: 1,725M 7.875%, 11/1/2017 1,979,438 1,775M 7.75%, 10/15/2020 1,934,750 875M 6.375%, 8/1/2023 (a) 872,813 42,412,392 37 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2013 Principal Amount Security Value Transportation—1.0% $ 1,900M Aircastle, Ltd., 6.25%, 12/1/2019 $ 2,085,250 Navios Maritime Holdings: 1,825M 8.875%, 11/1/2017 1,872,906 2,550M 8.125%, 2/15/2019 2,320,500 6,278,656 Utilities—3.2% AES Corp.: 875M 9.75%, 4/15/2016 1,047,812 800M 8%, 10/15/2017 945,000 1,275M 7.375%, 7/1/2021 1,485,375 3,275M Atlantic Power Corp., 9%, 11/15/2018 3,438,750 2,600M Calpine Construction Finance Co., LP, 8%, 6/1/2016 (a) 2,739,750 331M Calpine Corp., 7.875%, 7/31/2020 (a) 364,100 1,248M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 1,387,510 3,475M Intergen NV, 9%, 6/30/2017 (a) 3,431,563 2,350M NRG Energy, Inc., 7.625%, 5/15/2019 2,549,750 3,010M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 3,175,550 20,565,160 Waste Management—.3% 2,050M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 (a) 2,219,125 Wireless Communications—3.0% 1,325M Cricket Communications, Inc., 7.75%, 10/15/2020 1,328,312 850M DigitalGlobe, Inc., 5.25%, 2/1/2021 (a) 847,875 2,800M Intelsat Luxembourg SA, 8.125%, 6/1/2023 (a)(d) 2,856,000 MetroPCS Wireless, Inc.: 2,100M 7.875%, 9/1/2018 2,304,750 1,200M 6.625%, 11/15/2020 1,258,500 2,025M 6.25%, 4/1/2021 (a) 2,068,031 2,275M 6.625%, 4/1/2023 (a) 2,329,031 Sprint Nextel Corp.: 2,050M 9.125%, 3/1/2017 2,434,375 1,250M 8.375%, 8/15/2017 1,460,938 975M 7%, 8/15/2020 1,077,375 1,300M 6%, 11/15/2022 1,342,250 19,307,437 Total Value of Corporate Bonds (cost $546,941,131) 573,647,316 38 Principal Amount Security Value LOAN PARTICIPATIONS—7.2% Building Materials—.3% $2,065M MRC Global, Inc., 6.25%, 10/15/2019 (e) $ 2,096,885 Chemicals—.2% 1,500M Dupont Performance Coatings, Inc., 4.75%, 1/31/2020 (e) 1,522,313 Consumer Non-Durables—.3% 1,850M Sun Products Corp., 6.5%, 3/15/2020 (d)(e) 1,876,016 Energy—.3% 1,925M Samson Investment Co., 6%, 9/25/2018 (e) 1,948,822 Financial—.5% 2,985M Ocwen Financial Corp., 5%, 1/31/2018 (e) 3,040,223 Food/Beverage/Tobacco—.1% 615M H.J. Heinz Company, 3.5%, 3/27/2020 (d)(e) 620,893 Food/Drug—1.0% 3,925M Albertson’s, LLC, 5.75%, 2/20/2016 (d)(e) 3,993,688 2,700M Supervalu, Inc., 5%, 3/21/2019 (d)(e) 2,752,593 6,746,281 Forest Products/Containers—.3% 1,995M Sealed Air Corp., 4%, 10/31/2019 (e) 2,027,662 Information Technology—.6% 1,343M Genpact, Ltd., 4.25%, 8/17/2019 (e) 1,361,160 2,414M Kronos, Inc., 5.5%, 10/30/2019 (e) 2,444,728 3,805,888 Manufacturing—.4% 2,235M Apex Tool Group, LLC, 4.5%, 1/8/2020 (e) 2,269,363 Media-Diversified—.5% 2,968M Getty Images, Inc., 4.75%, 10/18/2019 (e) 3,010,592 Metals/Mining—.9% 2,853M Arch Coal, Inc., 5.75%, 5/16/2018 (e) 2,904,271 2,993M Metals USA, Inc., 6.25%, 10/31/2018 (e) 3,016,814 5,921,085 39 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2013 Principal Amount or Shares Security Value Retail-General Merchandise—1.0% $2,680M Academy, Ltd., 4.75%, 8/3/2018 (e) $ 2,721,850 1,244M Burger King Corp., 3.75%, 9/27/2019 (e) 1,259,446 2,696M General Nutrition Centers, Inc., 3.75%, 3/2/2018 (e) 2,724,967 6,706,263 Telecommunications—.8% 2,185M Arris Group, Inc., 3.5%, 2/7/2020 (d)(e) 2,190,917 2,700M Intelsat Jackson Holdings, Ltd., 3.2047%, 2/1/2014 (e) 2,707,312 4,898,229 Total Value of Loan Participations (cost $45,707,869) 46,490,515 COMMON STOCKS—.0% Automotive—.0% 2,523 * Safelite Realty Corporation (b) 25 Telecommunications—.0% 8 * Viatel Holding (Bermuda), Ltd. (b) — 18,224 * World Access, Inc. (b) — — Total Value of Common Stocks (cost $385,770) 25 Total Value of Investments (cost $593,034,770) 96.2 % 620,137,856 Other Assets, Less Liabilities 3.8 24,430,553 Net Assets 100.0 % $644,568,409 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) Securities valued at fair value (see Note 1A). (c) In default as to principal and/or interest payment (d) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (e) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at March 31, 2013. 40 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2013: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 573,644,566 $ 2,750 $ 573,647,316 Loan Participations — 46,490,515 — 46,490,515 Common Stocks — — 25 25 Total Investments in Securities* $ — $ 620,135,081 $ 2,775 $ 620,137,856 * The Portfolio of Investments provides information on the industry categorization for corporate bonds, loan participations and common stocks. There were no transfers into or from Level 1 or Level 2 by the Fund during the period ended March 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 41 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2013 The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments Investments in in Corporate Common Bonds Stocks Total Balance, September 30, 2012 $ 2,750 $ 25 $ 2,775 Net purchases (sales) — — — Change in unrealized appreciation (depreciation) — — — Realized gain (loss) — — — Transfer in and/or out of Level 3 — — — Balance, March 31, 2013 $ 2,750 $ 25 $ 2,775 The following is a summary of Level 3 inputs by industry: Automotive $ 25 Health Care 2,750 Telecommunications — $ 2,775 The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of March 31, 2013. Impact to Valuation Fair Value from and March 31, Valuation Unobservable Increase in 2013 Methodologies Input(s)(1) Range Input(2) Corporate Bonds $ 2,750 Market Market 100% Increase Comparables Comparables/ Bankruptcy Common Stocks $ 25 Market Market 100% Increase Comparables Comparables/ Bankruptcy (1) In determining certain of these inputs, management evaluates a variety of factors including eco- nomic conditions, industry and market developments, market valuations of comparable compa- nies and company specific developments including exit strategies and realization opportunities. Management has determined that market participants would take these inputs into account when valuing the investments. (2) This column represents the directional change in the fair value of the Level 3 investments that would result from an increase to the corresponding unobservable input. A decrease to the unobservable input would have the opposite effect. 42 See notes to financial statements Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/12) (3/31/13) (10/1/12–3/31/13)* Expense Example – Class A Shares Actual $1,000.00 $1,084.85 $6.81 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.40 $6.59 Expense Example – Class B Shares Actual $1,000.00 $1,114.10 $10.59 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.91 $10.10 * Expenses are equal to the annualized expense ratio of 1.31% for Class A shares and 2.01% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2013, and are based on the total market value of investments. 43 Portfolio of Investments TOTAL RETURN FUND March 31, 2013 Shares Security Value COMMON STOCKS—59.5% Consumer Discretionary—8.9% 52,200 Allison Transmission Holdings, Inc. $ 1,253,322 112,900 Best Buy Company, Inc. 2,500,735 31,400 * BorgWarner, Inc. 2,428,476 112,000 CBS Corporation – Class “B” 5,229,280 11,000 Coach, Inc. 549,890 172,000 Dana Holding Corporation 3,066,760 81,600 Delphi Automotive, PLC 3,623,040 115,800 GNC Holdings, Inc. – Class “A” 4,548,624 42,300 Home Depot, Inc. 2,951,694 85,900 L Brands, Inc. 3,836,294 8,700 Lowe’s Companies, Inc. 329,904 27,300 McDonald’s Corporation 2,721,537 130,000 Newell Rubbermaid, Inc. 3,393,000 113,900 Pier 1 Imports, Inc. 2,619,700 52,000 * Select Comfort Corporation 1,028,040 203,300 Staples, Inc. 2,730,319 53,800 * Steiner Leisure, Ltd. 2,601,768 210,500 Stewart Enterprises, Inc – Class “A” 1,955,545 27,700 * TRW Automotive Holdings Corporation 1,523,500 28,000 Tupperware Brands Corporation 2,288,720 54,260 Wyndham Worldwide Corporation 3,498,685 54,678,833 Consumer Staples—5.7% 115,000 Altria Group, Inc. 3,954,850 117,300 Avon Products, Inc. 2,431,629 114,300 Coca-Cola Company 4,622,292 77,700 CVS Caremark Corporation 4,272,723 39,000 Herbalife, Ltd. 1,460,550 92,100 Nu Skin Enterprises, Inc. – Class “A” 4,070,820 29,100 PepsiCo, Inc. 2,302,101 75,000 Philip Morris International, Inc. 6,953,250 26,700 Procter & Gamble Company 2,057,502 42,200 Wal-Mart Stores, Inc. 3,157,826 35,283,543 44 Shares Security Value Energy—6.2% 36,900 Anadarko Petroleum Corporation $ 3,226,905 20,200 Chevron Corporation 2,400,164 61,500 ConocoPhillips 3,696,150 12,000 Devon Energy Corporation 677,040 44,000 Ensco, PLC – Class “A” 2,640,000 65,427 ExxonMobil Corporation 5,895,627 8,200 Hess Corporation 587,202 1,897 Hugoton Royalty Trust 17,699 94,886 Marathon Oil Corporation 3,199,556 38,843 Marathon Petroleum Corporation 3,480,333 36,100 National Oilwell Varco, Inc. 2,554,075 97,900 Noble Corporation 3,734,885 31,400 Phillips 66 2,197,058 14,300 Sasol, Ltd. (ADR) 634,062 13,100 Schlumberger, Ltd. 981,059 86,200 Suncor Energy, Inc. 2,586,862 38,508,677 Financials—6.0% 60,100 American Express Company 4,054,346 37,400 Ameriprise Financial, Inc. 2,754,510 61,100 Brookline Bancorp, Inc. 558,454 71,650 Discover Financial Services 3,212,786 27,300 Financial Select Sector SPDR Fund (ETF) 496,587 78,800 FirstMerit Corporation 1,302,564 46,300 * Health Insurance Innovations, Inc. – Class “A” 698,667 33,800 Invesco, Ltd. 978,848 108,100 JPMorgan Chase & Company 5,130,426 34,000 M&T Bank Corporation 3,507,440 26,000 MetLife, Inc. 988,520 23,700 Morgan Stanley 520,926 44,900 PNC Financial Services Group, Inc. 2,985,850 27,300 SPDR S&P Regional Banking (ETF) 868,140 117,672 * Sunstone Hotel Investors, Inc. (REIT) 1,448,542 96,800 U.S. Bancorp 3,284,424 100,500 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,186,880 62,600 Wells Fargo & Company 2,315,574 37,293,484 45 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2013 Shares Security Value Health Care—7.4% 92,200 Abbott Laboratories $ 3,256,504 79,200 AbbVie, Inc. 3,229,776 41,800 * Actavis, Inc. 3,850,198 26,200 Baxter International, Inc. 1,903,168 20,800 Covidien, PLC 1,411,072 54,617 * Express Scripts Holding Company 3,148,670 106,200 * Gilead Sciences, Inc. 5,196,366 71,700 Johnson & Johnson 5,845,701 15,900 McKesson Corporation 1,716,564 82,700 Merck & Company, Inc. 3,657,821 232,380 Pfizer, Inc. 6,706,487 70,800 Thermo Fisher Scientific, Inc. 5,415,492 45,200 Warner Chilcott, PLC – Class “A” 612,460 45,950,279 Industrials—9.4% 50,100 3M Company 5,326,131 50,737 ADT Corporation 2,483,069 68,800 Altra Holdings, Inc. 1,872,736 33,800 * Armstrong World Industries, Inc. 1,889,082 29,100 Caterpillar, Inc. 2,530,827 32,900 Chicago Bridge & Iron Company NV – NY Shares 2,043,090 40,000 * Esterline Technologies Corporation 3,028,000 24,200 Gardner Denver, Inc. 1,817,662 88,200 Generac Holdings, Inc. 3,116,988 105,000 General Electric Company 2,427,600 56,800 Honeywell International, Inc. 4,279,880 18,600 IDEX Corporation 993,612 44,100 ITT Corporation 1,253,763 10,800 Lockheed Martin Corporation 1,042,416 61,900 Pentair, Ltd. 3,265,225 10,500 Raytheon Company 617,295 27,300 Snap-on, Inc. 2,257,710 96,300 TAL International Group, Inc. 4,363,353 86,500 Textainer Group Holdings, Ltd. 3,421,075 39,550 Triumph Group, Inc. 3,104,675 99,775 Tyco International, Ltd. 3,192,800 42,200 United Technologies Corporation 3,942,746 58,269,735 46 Shares Security Value Information Technology—10.5% 12,000 Apple, Inc. $ 5,311,560 164,500 * Arris Group, Inc. 2,824,465 50,000 Avago Technologies, Ltd. 1,796,000 18,700 * CACI International, Inc. – Class “A” 1,082,169 223,200 Cisco Systems, Inc. 4,667,112 25,600 * eBay, Inc. 1,388,032 165,600 * EMC Corporation 3,956,184 13,000 Global Payments, Inc. 645,580 65,600 Hewlett-Packard Company 1,563,904 159,200 Intel Corporation 3,478,520 40,900 International Business Machines Corporation 8,723,970 75,800 Intersil Corporation – Class “A” 660,218 240,000 Microsoft Corporation 6,866,400 72,900 * NeuStar, Inc. – Class “A” 3,392,037 94,700 Oracle Corporation 3,062,598 44,300 * PTC, Inc. 1,129,207 70,900 QUALCOMM, Inc. 4,746,755 122,800 * Symantec Corporation 3,030,704 70,500 TE Connectivity, Ltd. 2,956,065 165,000 * Yahoo!, Inc. 3,882,450 65,163,930 Materials—3.7% 42,800 Celanese Corporation – Series “A” 1,885,340 44,900 Cytec Industries, Inc. 3,326,192 73,700 Freeport-McMoRan Copper & Gold, Inc. 2,439,470 110,000 International Paper Company 5,123,800 45,800 Kronos Worldwide, Inc. 716,770 60,300 LyondellBasell Industries NV – Class “A” 3,816,387 11,100 Praxair, Inc. 1,238,094 35,500 Rock-Tenn Company – Class “A” 3,294,045 38,000 RPM International, Inc. 1,200,040 23,040,138 Telecommunication Services—1.6% 118,700 AT&T, Inc. 4,355,103 109,200 Verizon Communications, Inc. 5,367,180 9,722,283 47 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2013 Shares or Principal Amount Security Value Utilities—.1% 13,000 Atmos Energy Corporation $ 554,970 Total Value of Common Stocks (cost $246,725,263) 368,465,872 CORPORATE BONDS—25.8% Aerospace/Defense—.4% $ 1,000M BAE Systems Holdings, Inc., 4.95%, 6/1/2014 (a) 1,042,846 1,000M United Technologies Corp., 6.125%, 2/1/2019 1,248,908 2,291,754 Agriculture—.2% 1,000M Cargill, Inc., 6%, 11/27/2017 (a) 1,192,926 Automotive—.2% 1,000M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 1,049,964 Chemicals—.6% 1,500M CF Industries, Inc., 7.125%, 5/1/2020 1,861,178 1,500M Dow Chemical Co., 4.25%, 11/15/2020 1,652,655 3,513,833 Consumer Durables—.4% 1,000M Black & Decker Corp., 5.75%, 11/15/2016 1,160,591 1,000M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 1,111,301 2,271,892 Energy—2.1% 1,000M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 1,262,062 1,000M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 1,318,541 1,000M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 1,055,754 1,500M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 1,519,150 1,000M ONEOK Partners, LP, 3.375%, 10/1/2022 995,253 1,000M Petrobras International Finance Co., 5.375%, 1/27/2021 1,083,993 1,000M Reliance Holdings USA, Inc., 4.5%, 10/19/2020 (a) 1,049,944 500M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 604,604 1,000M Suncor Energy, Inc., 6.1%, 6/1/2018 1,210,996 1,000M Valero Energy Corp., 9.375%, 3/15/2019 1,365,930 1,500M Weatherford International, Inc., 6.35%, 6/15/2017 1,721,724 13,187,951 48 Principal Amount Security Value Financial Services—3.4% $ 1,000M Aflac, Inc., 8.5%, 5/15/2019 $ 1,353,203 American Express Co.: 500M 6.15%, 8/28/2017 598,691 1,000M 7%, 3/19/2018 1,250,043 American International Group, Inc.: 750M 4.875%, 9/15/2016 835,277 750M 8.25%, 8/15/2018 973,834 1,000M Ameriprise Financial, Inc., 5.3%, 3/15/2020 1,191,378 1,000M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 1,055,903 1,000M BlackRock, Inc., 5%, 12/10/2019 1,188,227 1,000M Caterpillar Financial Services Corp., 5.85%, 9/1/2017 1,191,589 1,000M CoBank, ACB, 7.875%, 4/16/2018 (a) 1,270,220 ERAC USA Finance Co.: 1,000M 4.5%, 8/16/2021 (a) 1,103,719 500M 3.3%, 10/15/2022 (a) 504,733 1,500M Ford Motor Credit Co., LLC, 5%, 5/15/2018 1,655,865 General Electric Capital Corp.: 1,000M 5.625%, 9/15/2017 1,173,151 1,000M 5.3%, 2/11/2021 1,148,249 1,000M Harley-Davidson Funding Corp., 5.75%, 12/15/2014 (a) 1,080,898 1,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 1,098,522 750M Protective Life Corp., 7.375%, 10/15/2019 921,851 1,000M Prudential Financial, Inc., 6%, 12/1/2017 1,194,360 20,789,713 Financials—3.7% 2,000M Bank of America Corp., 5.65%, 5/1/2018 2,316,208 Barclays Bank, PLC: 1,000M 6.75%, 5/22/2019 1,245,493 1,000M 5.125%, 1/8/2020 1,152,032 Citigroup, Inc.: 1,000M 5%, 9/15/2014 1,050,399 1,000M 6.125%, 11/21/2017 1,183,588 1,500M Fifth Third Bancorp, 3.5%, 3/15/2022 1,565,865 2,100M Goldman Sachs Group, Inc., 6.15%, 4/1/2018 2,477,282 2,500M JPMorgan Chase & Co., 6%, 1/15/2018 2,974,035 Merrill Lynch & Co., Inc.: 500M 5%, 1/15/2015 532,122 1,000M 6.4%, 8/28/2017 1,174,840 1,800M Morgan Stanley, 6.625%, 4/1/2018 2,154,062 1,000M Siemens Financieringsmaatschappij NV, 5.75%, 10/17/2016 (a) 1,157,325 49 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2013 Principal Amount Security Value Financials (continued) $1,000M SunTrust Banks, Inc., 6%, 9/11/2017 $ 1,181,677 488M UBS AG, 4.875%, 8/4/2020 566,151 Wells Fargo & Co.: 1,500M 4.6%, 4/1/2021 1,715,988 500M 3.45%, 2/13/2023 504,407 22,951,474 Food/Beverage/Tobacco—2.7% 1,500M Altria Group, Inc., 9.7%, 11/10/2018 2,089,905 1,000M Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/2019 1,297,098 1,000M Bottling Group, LLC, 5.125%, 1/15/2019 1,183,028 1,500M Bunge Ltd., Finance Corp., 3.2%, 6/15/2017 1,553,111 1,000M ConAgra Foods, Inc., 5.875%, 4/15/2014 1,050,295 1,000M Corn Products International, Inc., 4.625%, 11/1/2020 1,115,566 1,000M Diageo Capital, PLC, 5.75%, 10/23/2017 1,192,785 1,000M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 1,254,699 1,500M Lorillard Tobacco Co., 6.875%, 5/1/2020 1,821,820 1,000M Mead Johnson Nutrition Co., 4.9%, 11/1/2019 1,138,216 1,000M Philip Morris International, Inc., 5.65%, 5/16/2018 1,202,110 1,500M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 1,608,540 16,507,173 Food/Drug—.2% 1,000M Safeway, Inc., 4.75%, 12/1/2021 1,078,388 Forest Products/Containers—.2% 1,000M International Paper Co., 9.375%, 5/15/2019 1,376,022 Gaming/Leisure—.2% 1,000M Marriott International, Inc., 3.25%, 9/15/2022 1,006,035 Health Care—1.3% 1,000M Biogen IDEC, Inc., 6.875%, 3/1/2018 1,225,356 1,000M Express Scripts Holding Co., 4.75%, 11/15/2021 1,137,351 1,000M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 1,028,567 1,000M Mylan, Inc., 3.125%, 1/15/2023 (a) 986,737 1,000M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 1,195,559 1,000M Quest Diagnostics, Inc., 6.4%, 7/1/2017 1,170,152 1,000M Roche Holdings, Inc., 6%, 3/1/2019 (a) 1,245,293 7,989,015 50 Principal Amount Security Value Household Products—.2% $1,000M Clorox Co., 3.05%, 9/15/2022 $ 1,010,917 Information Technology—1.1% 1,000M Corning, Inc., 4.75%, 3/15/2042 1,023,035 1,000M Harris Corp., 4.4%, 12/15/2020 1,098,177 1,500M Motorola Solutions, Inc., 6%, 11/15/2017 1,757,518 1,000M Pitney Bowes, Inc., 5.75%, 9/15/2017 1,092,815 1,500M Symantec Corp., 3.95%, 6/15/2022 1,544,022 6,515,567 Manufacturing—1.1% 1,000M CRH America, Inc., 8.125%, 7/15/2018 1,244,184 1,000M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 1,208,351 1,000M John Deere Capital Corp., 5.35%, 4/3/2018 1,189,572 1,000M Johnson Controls, Inc., 5%, 3/30/2020 1,139,906 1,000M Tyco Electronics Group SA, 6.55%, 10/1/2017 1,197,024 1,000M Tyco Flow Control International, Ltd., 3.15%, 9/15/2022 (a) 985,178 6,964,215 Media-Broadcasting—1.0% 1,000M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 1,368,277 1,000M CBS Corp., 8.875%, 5/15/2019 1,337,283 1,500M Comcast Corp., 5.15%, 3/1/2020 1,779,701 1,000M Time Warner Cable, Inc., 6.2%, 7/1/2013 1,013,392 500M Time Warner Entertainment Co., LP, 8.375%, 3/15/2023 684,838 6,183,491 Media-Diversified—.3% 1,000M McGraw-Hill Cos., Inc., 5.9%, 11/15/2017 1,129,694 1,000M Vivendi SA, 6.625%, 4/4/2018 (a) 1,170,668 2,300,362 Metals/Mining—1.5% 1,500M Alcoa, Inc., 6.15%, 8/15/2020 1,635,570 1,500M ArcelorMittal, 6.125%, 6/1/2018 1,621,799 1,500M Newmont Mining Corp., 5.125%, 10/1/2019 1,736,636 1,500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 1,583,068 1,500M Vale Overseas, Ltd., 5.625%, 9/15/2019 1,698,851 1,000M Xstrata Canada Financial Corp., 4.95%, 11/15/2021 (a) 1,077,390 9,353,314 51 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2013 Principal Amount Security Value Real Estate Investment Trusts—1.2% $1,500M Boston Properties, LP, 5.875%, 10/15/2019 $ 1,807,404 1,000M Digital Realty Trust, LP, 5.25%, 3/15/2021 1,110,693 1,000M HCP, Inc., 5.375%, 2/1/2021 1,163,495 1,000M ProLogis, LP, 6.625%, 5/15/2018 1,203,862 1,000M Simon Property Group, LP, 5.75%, 12/1/2015 1,117,317 1,000M Ventas Realty, LP, 4.75%, 6/1/2021 1,113,190 7,515,961 Retail-General Merchandise—.5% 1,500M GAP, Inc., 5.95%, 4/12/2021 1,717,461 1,000M Home Depot, Inc., 5.875%, 12/16/2036 1,247,227 2,964,688 Telecommunications—.7% 1,000M BellSouth Telecommunications, 6.375%, 6/1/2028 1,212,530 1,000M GTE Corp., 6.84%, 4/15/2018 1,237,134 1,000M Rogers Communications, Inc., 3%, 3/15/2023 1,005,641 649M Verizon Communications, Inc., 8.75%, 11/1/2018 873,809 4,329,114 Transportation—.6% 1,500M Burlington Northern Santa Fe, LLC, 3%, 3/15/2023 1,514,643 1,000M Con-way, Inc., 7.25%, 1/15/2018 1,179,212 1,000M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 1,056,532 3,750,387 Utilities—1.8% 925M Arizona Public Service Co., 8.75%, 3/1/2019 1,251,127 1,000M Atmos Energy Corp., 8.5%, 3/15/2019 1,350,865 1,000M Consolidated Edison Co. of New York, 7.125%, 12/1/2018 1,299,120 1,000M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 1,197,750 1,000M Electricite de France SA, 6.5%, 1/26/2019 (a) 1,222,422 1,500M Exelon Generation Co., LLC, 5.2%, 10/1/2019 1,700,040 451M Great River Energy Co., 5.829%, 7/1/2017 (a) 489,955 1,000M Ohio Power Co., 5.375%, 10/1/2021 1,205,716 1,000M Sempra Energy, 9.8%, 2/15/2019 1,407,341 11,124,336 52 Principal Amount Security Value Waste Management—.2% $1,000M Republic Services, Inc., 3.8%, 5/15/2018 $ 1,100,931 Total Value of Corporate Bonds (cost $146,098,947) 158,319,423 RESIDENTIAL MORTGAGE-BACKED SECURITIES—6.3% Fannie Mae—3.7% 3,449M 3%, 3/1/2027 – 4/11/2043 (b) 3,602,631 2,702M 3.5%, 8/1/2042 – 9/1/2042 2,856,270 3,633M 4%, 12/1/2040 – 10/1/2041 3,914,256 2,077M 5%, 4/1/2040 2,321,615 5,289M 5.5%, 5/1/2033 – 10/1/2039 5,869,945 2,421M 6%, 5/1/2036 – 8/1/2037 2,675,091 748M 6.5%, 11/1/2033 – 6/1/2036 838,179 695M 7%, 3/1/2032 – 8/1/2032 781,238 22,859,225 Freddie Mac—1.1% 1,169M 4%, 11/1/2040 (b) 1,258,771 1,609M 4.5%, 10/1/2040 1,775,565 2,935M 5.5%, 5/1/2038 – 10/1/2039 3,262,383 347M 6%, 9/1/2032 – 6/1/2035 387,918 6,684,637 Government National Mortgage Association II Program—1.5% 1,799M 3%, 11/20/2042 1,886,597 3,372M 3.5%, 9/20/2042 3,610,634 3,409M 4.5%, 7/20/2041 3,756,826 9,254,057 Total Value of Residential Mortgage-Backed Securities (cost $37,348,025) 38,797,919 53 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2013 Principal Amount Security Value U.S. GOVERNMENT OBLIGATIONS—1.8% $11,000M U.S. Treasury Note, 1.375%, 12/31/2018 (cost $11,017,827) $ 11,271,568 U.S. GOVERNMENT AGENCY OBLIGATIONS—1.8% Fannie Mae: 3,000M 0.875%, 10/26/2017 3,007,377 1,000M 0.875%, 2/8/2018 998,245 Freddie Mac: 1,000M 5.125%, 10/18/2016 1,162,646 1,000M 1.25%, 5/12/2017 1,022,927 1,500M 5.125%, 11/17/2017 1,793,830 1,000M 0.75%, 1/12/2018 995,058 Tennessee Valley Authority: 1,000M 4.375%, 6/15/2015 1,088,336 1,000M 4.5%, 4/1/2018 1,173,295 Total Value of U.S. Government Agency Obligations (cost $10,832,760) 11,241,714 MUNICIPAL BONDS—1.5% 2,500M Dallas-Fort Worth TX Int’l. Arpt. Rev., 5%, 11/1/2042 2,658,675 6,000M Massachusetts State Port Auth. Rev., 5%, 7/1/2042 6,554,760 Total Value of Municipal Bonds (cost $9,320,561) 9,213,435 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—2.5% Federal Home Loan Bank: 1,000M 0.09%, 4/3/2013 999,995 14,500M 0.077%, 4/24/2013 14,499,287 Total Value of Short-Term Corporate Notes (cost $15,499,282) 15,499,282 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.3% 2,000M U.S. Treasury Bills, 0.077%, 4/18/2013 (cost $1,999,927) 1,999,927 Total Value of Investments (cost $478,842,592) 99.5 % 614,809,140 Other Assets, Less Liabilities .5 3,356,681 Net Assets 100.0 % $618,165,821 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 54 Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 368,465,872 $ — $ — $ 368,465,872 Corporate Bonds — 158,319,423 — 158,319,423 Residential Mortgage-Backed Securities — 38,797,919 — 38,797,919 U.S. Government Obligations — 11,271,568 — 11,271,568 U.S. Government Agency Obligations — 11,241,714 — 11,241,714 Municipal Bonds — 9,213,435 — 9,213,435 Short-Term U.S. Government Agency Obligations — 15,499,282 — 15,499,282 Short-Term U.S. Government Obligations — 1,999,927 — 1,999,927 Total Investments in Securities* $ 368,465,872 $ 246,343,268 $ — $ 614,809,140 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 or Level 2 by the Fund during the period ended March 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 55 Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/12) (3/31/13) (10/1/12–3/31/13)* Expense Example – Class A Shares Actual $1,000.00 $1,114.54 $6.91 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.40 $6.59 Expense Example – Class B Shares Actual $1,000.00 $1,107.91 $10.56 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.91 $10.10 * Expenses are equal to the annualized expense ratio of 1.31% for Class A shares and 2.01% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2013, and are based on the total market value of investments. 56 Portfolio of Investments EQUITY INCOME FUND March 31, 2013 Shares Security Value COMMON STOCKS—92.7% Consumer Discretionary—11.1% 153,000 Comcast Corporation – Special Shares “A” $ 6,061,860 130,300 Dana Holding Corporation 2,323,249 112,500 Delphi Automotive, PLC 4,995,000 22,900 Genuine Parts Company 1,786,200 90,000 GNC Holdings, Inc. – Class “A” 3,535,200 49,300 Home Depot, Inc. 3,440,154 69,500 Lowe’s Companies, Inc. 2,635,440 23,600 McDonald’s Corporation 2,352,684 169,900 Newell Rubbermaid, Inc. 4,434,390 115,000 * Orient-Express Hotels, Ltd. – Class “A” 1,133,900 138,400 Regal Entertainment Group – Class “A” 2,307,128 150,000 Staples, Inc. 2,014,500 43,400 Target Corporation 2,970,730 64,633 Time Warner, Inc. 3,724,153 20,000 Tupperware Brands Corporation 1,634,800 69,400 Walt Disney Company 3,941,920 49,291,308 Consumer Staples—12.5% 230,000 Altria Group, Inc. 7,909,700 89,300 Avon Products, Inc. 1,851,189 28,800 Beam, Inc. 1,829,952 84,200 Coca-Cola Company 3,405,048 152,500 ConAgra Foods, Inc. 5,461,025 91,700 CVS Caremark Corporation 5,042,583 45,000 Dr. Pepper Snapple Group, Inc. 2,112,750 22,300 Herbalife, Ltd. 835,135 38,300 Kimberly-Clark Corporation 3,752,634 63,066 Kraft Foods Group, Inc. 3,249,791 20,000 Nu Skin Enterprises, Inc. – Class “A” 884,000 48,500 PepsiCo, Inc. 3,836,835 54,800 Philip Morris International, Inc. 5,080,508 89,700 * Prestige Brands Holdings, Inc. 2,304,393 55,400 Procter & Gamble Company 4,269,124 45,900 Wal-Mart Stores, Inc. 3,434,697 55,259,364 57 Portfolio of Investments (continued) EQUITY INCOME FUND March 31, 2013 Shares Security Value Energy—9.4% 69,400 Chevron Corporation $ 8,246,108 66,500 ConocoPhillips 3,996,650 59,600 Devon Energy Corporation 3,362,632 45,000 Ensco, PLC – Class “A” 2,700,000 77,400 ExxonMobil Corporation 6,974,514 69,600 Marathon Oil Corporation 2,346,912 28,000 Marathon Petroleum Corporation 2,508,800 25,000 Noble Corporation 953,750 44,500 Occidental Petroleum Corporation 3,487,465 65,500 Royal Dutch Shell, PLC – Class “A” (ADR) 4,267,980 76,000 Seadrill, Ltd. 2,827,960 41,672,771 Financials—13.3% 52,600 ACE, Ltd. 4,679,822 21,300 Ameriprise Financial, Inc. 1,568,745 123,000 Berkshire Hills Bancorp, Inc. 3,141,420 22,856 Chubb Corporation 2,000,586 65,000 Discover Financial Services 2,914,600 125,000 Financial Select Sector SPDR Fund (ETF) 2,273,750 150,600 FirstMerit Corporation 2,489,418 39,600 Invesco, Ltd. 1,146,816 30,000 iShares S&P U.S. Preferred Stock Index Fund (ETF) 1,215,600 157,800 JPMorgan Chase & Company 7,489,188 43,900 M&T Bank Corporation 4,528,724 52,900 PNC Financial Services Group, Inc. 3,517,850 66,500 Protective Life Corporation 2,380,700 54,300 Select Income REIT (REIT) 1,436,235 55,100 Tompkins Financial Corporation 2,329,628 32,800 Travelers Companies, Inc. 2,761,432 83,300 U.S. Bancorp 2,826,369 88,500 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 1,925,760 188,500 Wells Fargo & Company 6,972,615 130,500 Westfield Financial, Inc. 1,015,290 58,614,548 Health Care—12.1% 86,100 Abbott Laboratories 3,041,052 86,100 AbbVie, Inc 3,511,158 44,600 Baxter International, Inc. 3,239,744 55,000 Covidien, PLC 3,731,200 58 Shares Security Value Health Care (continued) 87,400 GlaxoSmithKline, PLC (ADR) $ 4,099,934 123,900 Johnson & Johnson 10,101,567 210,211 Merck & Company, Inc. 9,297,632 49,000 Novartis AG (ADR) 3,490,760 371,300 Pfizer, Inc. 10,715,718 161,500 Warner Chilcott, PLC – Class “A” 2,188,325 53,417,090 Industrials—12.2% 38,600 3M Company 4,103,566 64,537 ADT Corporation 3,158,441 63,000 Altra Holdings, Inc. 1,714,860 35,700 Dover Corporation 2,601,816 30,000 Eaton Corporation, PLC 1,837,500 19,800 * Esterline Technologies Corporation 1,498,860 52,000 G&K Services, Inc. – Class “A” 2,366,520 75,000 Generac Holdings, Inc. 2,650,500 17,800 General Dynamics Corporation 1,255,078 323,600 General Electric Company 7,481,632 71,900 Honeywell International, Inc. 5,417,665 56,450 ITT Corporation 1,604,873 31,372 Pentair, Ltd. 1,654,873 23,800 TAL International Group, Inc. 1,078,378 35,800 Textainer Group Holdings, Ltd. 1,415,890 56,500 Triumph Group, Inc. 4,435,250 89,075 Tyco International, Ltd. 2,850,400 34,200 United Parcel Service, Inc. – Class “B” 2,937,780 40,000 United Technologies Corporation 3,737,200 53,801,082 Information Technology—7.8% 39,100 Automatic Data Processing, Inc. 2,542,282 257,000 Cisco Systems, Inc. 5,373,870 299,700 Intel Corporation 6,548,445 228,700 Intersil Corporation – Class “A” 1,991,977 38,700 Maxim Integrated Products, Inc. 1,263,555 290,000 Microsoft Corporation 8,296,900 39,800 Molex, Inc. 1,165,344 59 Portfolio of Investments (continued) EQUITY INCOME FUND March 31, 2013 Shares Security Value Information Technology (continued) 50,000 Oracle Corporation $ 1,617,000 52,800 QUALCOMM, Inc. 3,534,960 49,200 TE Connectivity, Ltd. 2,062,956 34,397,289 Materials—5.2% 28,300 Cytec Industries, Inc. 2,096,464 66,900 Dow Chemical Company 2,130,096 62,600 DuPont (E.I.) de Nemours & Company 3,077,416 65,000 Freeport-McMoRan Copper & Gold, Inc. 2,151,500 105,400 International Paper Company 4,909,532 51,700 LyondellBasell Industries NV – Class “A” 3,272,093 38,000 Rock-Tenn Company – Class “A” 3,526,020 59,100 Sonoco Products Company 2,067,909 23,231,030 Telecommunication Services—4.2% 223,230 AT&T, Inc. 8,190,309 63,800 CenturyLink, Inc. 2,241,294 87,100 NTELOS Holdings Corporation 1,115,751 140,500 Verizon Communications, Inc. 6,905,575 18,452,929 Utilities—4.9% 89,500 American Electric Power Company, Inc. 4,352,385 50,100 NextEra Energy, Inc. 3,891,768 120,900 NiSource, Inc. 3,547,206 112,600 Portland General Electric Company 3,415,158 90,000 PPL Corporation 2,817,900 106,400 Vectren Corporation 3,768,688 21,793,105 Total Value of Common Stocks (cost $309,945,403) 409,930,516 PREFERRED STOCKS—.3% Financials 46,000 Urstadt Biddle Properties, Inc., 7.125% Series F (cost $1,150,000) 1,240,160 60 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.8% Federal Home Loan Bank: $6,000M 0.09%, 4/3/2013 $ 5,999,970 10,000M 0.077%, 4/24/2013 9,999,508 1,000M Freddie Mac, 0.1%, 4/17/2013 999,956 Total Value of Short-Term U.S. Government Agency Obligations (cost $16,999,434) 16,999,434 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—2.8% U.S. Treasury Bills: 6,500M 0.07%, 4/11/2013 6,499,873 6,000M 0.077%, 4/18/2013 5,999,782 Total Value of Short-Term U.S. Government Obligations (cost $12,499,655) 12,499,655 Total Value of Investments (cost $340,594,492) 99.6 % 440,669,765 Other Assets, Less Liabilities .4 1,637,851 Net Assets 100.0 % $442,307,616 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 61 Portfolio of Investments (continued) EQUITY INCOME FUND March 31, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 409,930,516 $ — $ — $ 409,930,516 Preferred Stocks 1,240,160 — — 1,240,160 Short-Term U.S. Government Agency Obligations — 16,999,434 — 16,999,434 Short-Term U.S. Government Obligations — 12,499,655 — 12,499,655 Total Investments in Securities* $ 411,170,676 $ 29,499,089 $ — $ 440,669,765 * The Portfolio of Investments provides information on the industry categorization for common and preferred stocks. There were no transfers into or from Level 1 or Level 2 by the Fund during the period ended March 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 62 See notes to financial statements Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/12) (3/31/13) (10/1/12–3/31/13)* Expense Example – Class A Shares Actual $1,000.00 $1,130.10 $6.74 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.60 $6.39 Expense Example – Class B Shares Actual $1,000.00 $1,124.96 $10.44 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.11 $9.90 * Expenses are equal to the annualized expense ratio of 1.27% for Class A shares and 1.97% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2013, and are based on the total market value of investments. 63 Portfolio of Investments GROWTH & INCOME FUND March 31, 2013 Shares Security Value COMMON STOCKS—98.2% Consumer Discretionary—15.1% 190,000 Allison Transmission Holdings, Inc. $ 4,561,900 410,000 Best Buy Company, Inc. 9,081,500 115,000 * BorgWarner, Inc. 8,894,100 430,000 CBS Corporation – Class “B” 20,076,700 41,700 Coach, Inc. 2,084,583 650,000 Dana Holding Corporation 11,589,500 305,000 Delphi Automotive, PLC 13,542,000 425,000 GNC Holdings, Inc. – Class “A” 16,694,000 180,000 Home Depot, Inc. 12,560,400 315,000 L Brands, Inc. 14,067,900 30,000 Lowe’s Companies, Inc. 1,137,600 114,100 McDonald’s Corporation 11,374,629 475,000 Newell Rubbermaid, Inc. 12,397,500 400,000 Pier 1 Imports, Inc. 9,200,000 200,000 * Select Comfort Corporation 3,954,000 750,000 Staples, Inc. 10,072,500 150,000 * Steiner Leisure, Ltd. 7,254,000 631,800 Stewart Enterprises, Inc. – Class “A” 5,869,422 110,000 * TRW Automotive Holdings Corporation 6,050,000 100,000 Tupperware Brands Corporation 8,174,000 160,000 Walt Disney Company 9,088,000 230,000 Wyndham Worldwide Corporation 14,830,400 212,554,634 Consumer Staples—9.7% 420,000 Altria Group, Inc. 14,443,800 450,000 Avon Products, Inc. 9,328,500 432,600 Coca-Cola Company 17,494,344 285,000 CVS Caremark Corporation 15,672,150 150,000 Herbalife, Ltd. 5,617,500 340,000 Nu Skin Enterprises, Inc. – Class “A” 15,028,000 126,000 PepsiCo, Inc. 9,967,860 275,000 Philip Morris International, Inc. 25,495,250 135,562 Procter & Gamble Company 10,446,408 175,000 Wal-Mart Stores, Inc. 13,095,250 136,589,062 64 Shares Security Value Energy—10.6% 138,000 Anadarko Petroleum Corporation $ 12,068,100 144,800 Chevron Corporation 17,205,136 230,000 ConocoPhillips 13,823,000 51,500 Devon Energy Corporation 2,905,630 145,000 Ensco, PLC – Class “A” 8,700,000 240,490 ExxonMobil Corporation 21,670,554 31,700 Hess Corporation 2,270,037 6,920 Hugoton Royalty Trust 64,564 348,019 Marathon Oil Corporation 11,735,201 142,509 Marathon Petroleum Corporation 12,768,806 132,500 National Oilwell Varco, Inc. 9,374,375 353,600 Noble Corporation 13,489,840 115,000 Phillips 66 8,046,550 60,000 Sasol, Ltd. (ADR) 2,660,400 48,300 Schlumberger, Ltd. 3,617,187 302,900 Suncor Energy, Inc. 9,090,029 149,489,409 Financials—9.7% 230,000 American Express Company 15,515,800 140,000 Ameriprise Financial, Inc. 10,311,000 212,000 Brookline Bancorp, Inc. 1,937,680 255,000 Discover Financial Services 11,434,200 100,000 Financial Select Sector SPDR Fund (ETF) 1,819,000 290,000 FirstMerit Corporation 4,793,700 170,600 * Health Insurance Innovations, Inc. – Class “A” 2,574,354 130,000 Invesco, Ltd. 3,764,800 396,730 JPMorgan Chase & Company 18,828,806 125,000 M&T Bank Corporation 12,895,000 100,000 MetLife, Inc. 3,802,000 100,000 Morgan Stanley 2,198,000 165,000 PNC Financial Services Group, Inc. 10,972,500 100,000 SPDR S&P Regional Banking (ETF) 3,180,000 357,666 * Sunstone Hotel Investors, Inc. (REIT) 4,402,868 355,000 U.S. Bancorp 12,045,150 350,000 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 7,616,000 237,050 Wells Fargo & Company 8,768,479 136,859,337 65 Portfolio of Investments (continued) GROWTH & INCOME FUND March 31, 2013 Shares Security Value Health Care—12.1% 341,600 Abbott Laboratories $ 12,065,312 291,600 AbbVie, Inc. 11,891,448 155,000 * Actavis, Inc. 14,277,050 100,000 Baxter International, Inc. 7,264,000 75,000 Covidien, PLC 5,088,000 200,000 * Express Scripts Holding Company 11,530,000 390,000 * Gilead Sciences, Inc. 19,082,700 270,625 Johnson & Johnson 22,064,056 60,000 McKesson Corporation 6,477,600 303,300 Merck & Company, Inc. 13,414,959 853,453 Pfizer, Inc. 24,630,653 260,000 Thermo Fisher Scientific, Inc. 19,887,400 175,000 Warner Chilcott, PLC – Class “A” 2,371,250 170,044,428 Industrials—15.3% 185,000 3M Company 19,667,350 186,237 ADT Corporation 9,114,439 250,000 Altra Holdings, Inc. 6,805,000 129,400 * Armstrong World Industries, Inc. 7,232,166 107,000 Caterpillar, Inc. 9,305,790 120,000 Chicago Bridge & Iron Company NV – NY Shares 7,452,000 140,000 * Esterline Technologies Corporation 10,598,000 90,000 Gardner Denver, Inc. 6,759,900 325,000 Generac Holdings, Inc. 11,485,500 385,000 General Electric Company 8,901,200 209,700 Honeywell International, Inc. 15,800,895 65,000 IDEX Corporation 3,472,300 170,000 ITT Corporation 4,833,100 45,000 Lockheed Martin Corporation 4,343,400 227,072 Pentair, Ltd. 11,978,048 62,500 Raytheon Company 3,674,375 100,000 Snap-on, Inc. 8,270,000 330,000 TAL International Group, Inc. 14,952,300 315,000 Textainer Group Holdings, Ltd. 12,458,250 145,000 Triumph Group, Inc. 11,382,500 372,475 Tyco International, Ltd. 11,919,200 154,700 United Technologies Corporation 14,453,621 214,859,334 66 Shares Security Value Information Technology—17.1% 43,500 Apple, Inc. $ 19,254,405 604,800 * Arris Group, Inc. 10,384,416 180,000 Avago Technologies, Ltd. 6,465,600 69,500 * CACI International, Inc. – Class “A” 4,021,965 825,000 Cisco Systems, Inc. 17,250,750 100,000 * eBay, Inc. 5,422,000 600,000 * EMC Corporation 14,334,000 50,000 Global Payments, Inc. 2,483,000 321,300 Hewlett-Packard Company 7,659,792 583,775 Intel Corporation 12,755,484 151,425 International Business Machines Corporation 32,298,952 301,200 Intersil Corporation – Class “A” 2,623,452 876,345 Microsoft Corporation 25,072,230 267,100 * NeuStar, Inc. – Class “A” 12,428,163 350,000 Oracle Corporation 11,319,000 163,600 * PTC, Inc. 4,170,164 260,000 QUALCOMM, Inc. 17,407,000 455,200 * Symantec Corporation 11,234,336 235,000 TE Connectivity, Ltd. 9,853,550 605,000 * Yahoo!, Inc. 14,235,650 240,673,909 Materials—5.9% 156,900 Celanese Corporation – Series “A” 6,911,445 165,000 Cytec Industries, Inc. 12,223,200 270,000 Freeport-McMoRan Copper & Gold, Inc. 8,937,000 405,000 International Paper Company 18,864,900 74,400 Kronos Worldwide, Inc. 1,164,360 220,000 LyondellBasell Industries NV – Class “A” 13,923,800 40,000 Praxair, Inc. 4,461,600 130,000 Rock-Tenn Company – Class “A” 12,062,700 135,000 RPM International, Inc. 4,263,300 82,812,305 Telecommunication Services—2.5% 435,300 AT&T, Inc. 15,971,157 396,400 Verizon Communications, Inc. 19,483,060 35,454,217 67 Portfolio of Investments (continued) GROWTH & INCOME FUND March 31, 2013 Shares or Principal Amount Security Value Utilities—.2% 50,000 Atmos Energy Corporation $ 2,134,500 Total Value of Common Stocks (cost $937,183,389) 1,381,471,135 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.0% U.S. Treasury Bills: $8,500M 0.07%, 4/11/2013 8,499,835 6,000M 0.077%, 4/18/2013 5,999,782 Total Value of Short-Term U.S. Government Obligations (cost $14,499,617) 14,499,617 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.8% 8,000M Federal Home Loan Bank, 0.09%, 4/3/2013 7,999,960 3,269M Freddie Mac, 0.07%, 4/24/2013 3,268,854 Total Value of Short-Term U.S. Government Agency Obligations (cost $11,268,814) 11,268,814 Total Value of Investments (cost $962,951,820) 100.0 % 1,407,239,566 Excess of Liabilities Over Other Assets — (229,283) Net Assets 100.0 % $1,407,010,283 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 68 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 1,381,471,135 $ — $ — $ 1,381,471,135 Short-Term U.S. Government Obligations — 14,499,617 — 14,499,617 Short-Term U.S. Government Agency Obligations — 11,268,814 — 11,268,814 Total Investments in Securities* $ 1,381,471,135 $ 25,768,431 $ — $ 1,407,239,566 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 or Level 2 by the Fund during the period ended March 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 69 Fund Expenses (unaudited) GLOBAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/12) (3/31/13) (10/1/12–3/31/13)* Expense Example – Class A Shares Actual $1,000.00 $1,083.44 $8.73 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.55 $8.45 Expense Example – Class B Shares Actual $1,000.00 $1,079.57 $12.34 Hypothetical (5% annual return before expenses) $1,000.00 $1,013.06 $11.94 * Expenses are equal to the annualized expense ratio of 1.68% for Class A shares and 2.38% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2013, and are based on the total market value of investments. 70 Portfolio of Investments GLOBAL FUND March 31, 2013 Shares Security Value COMMON STOCKS—97.2% United States—48.9% 8,100 Accenture, PLC – Class “A” $ 615,357 18,700 Aetna, Inc. 955,944 52,245 Aflac, Inc. 2,717,785 43,155 AGCO Corporation 2,249,239 85,250 Altria Group, Inc. 2,931,747 24,280 * American International Group, Inc. 942,550 21,715 Ameriprise Financial, Inc. 1,599,310 40,755 Amgen, Inc. 4,177,795 30,945 Anadarko Petroleum Corporation 2,706,140 28,700 Analog Devices, Inc. 1,334,263 8,070 Apple, Inc. 3,572,024 50,300 Assured Guaranty, Ltd. 1,036,683 92,335 AT&T, Inc. 3,387,771 3,820 * AutoZone, Inc. 1,515,661 18,500 * Bed Bath & Beyond, Inc. 1,191,770 14,415 BlackRock, Inc. 3,702,925 13,500 * Cameron International Corporation 880,200 42,255 Cardinal Health, Inc. 1,758,653 33,900 Carnival Corporation 1,162,770 40,990 CBS Corporation – Class “B” 1,913,823 21,265 * Check Point Software Technologies, Ltd. 999,242 42,395 Chevron Corporation 5,037,374 6,340 Chicago Bridge & Iron Company NV – NY Shares 393,714 18,665 Cigna Corporation 1,164,136 203,770 Cisco Systems, Inc. 4,260,831 96,495 Citigroup, Inc. 4,268,939 28,420 Comcast Corporation – Class “A” 1,193,924 27,140 Covidien, PLC 1,841,178 38,000 CVS Caremark Corporation 2,089,620 53,800 D.R. Horton, Inc. 1,307,340 11,600 Deere & Company 997,368 36,750 * Dollar Tree, Inc. 1,779,802 49,960 Eaton Corporation, PLC 3,060,050 39,970 * eBay, Inc. 2,167,173 44,970 Eli Lilly & Company 2,553,846 122,810 * EMC Corporation 2,933,931 54,165 Ensco, PLC – Class “A” 3,249,900 14,200 * Express Scripts Holding Company 818,630 24,950 FedEx Corporation 2,450,090 5,730 Flowserve Corporation 960,978 142,360 General Electric Company 3,291,363 71 Portfolio of Investments (continued) GLOBAL FUND March 31, 2013 Shares Security Value United States (continued) 9,200 * Gilead Sciences, Inc. $ 450,156 5,010 * Google, Inc. – Class “A” 3,978,090 31,310 * Green Mountain Coffee Roasters, Inc. 1,777,156 12,650 Honeywell International, Inc. 953,178 3,600 International Business Machines Corporation 767,880 48,500 Interpublic Group of Companies., Inc. 631,955 23,540 Johnson & Johnson 1,919,216 109,800 JPMorgan Chase & Company 5,211,108 22,900 Las Vegas Sands Corporation 1,290,415 86,150 Lowe’s Companies, Inc. 3,266,808 20,335 Mattel, Inc. 890,470 7,500 McKesson Corporation 809,700 116,785 Microsoft Corporation 3,341,219 18,735 NextEra Energy, Inc. 1,455,335 95,750 Oracle Corporation 3,096,555 32,380 PepsiCo, Inc. 2,561,582 121,390 Pfizer, Inc. 3,503,315 8,900 Philip Morris International, Inc. 825,119 46,375 PNC Financial Services Group, Inc. 3,083,938 43,100 Procter & Gamble Company 3,321,286 38,670 QUALCOMM, Inc. 2,588,957 14,500 Ross Stores, Inc. 878,990 30,885 St. Jude Medical, Inc. 1,248,989 19,540 Starwood Hotels & Resorts Worldwide, Inc. 1,245,284 10,300 United Parcel Service, Inc. – Class “B” 884,770 19,700 UnitedHealth Group, Inc. 1,127,037 22,000 Waddell & Reed Financial, Inc. – Class “A” 963,160 41,475 Walgreen Company 1,977,528 22,860 Wal-Mart Stores, Inc. 1,710,614 10,300 Walt Disney Company 585,040 33,000 Wells Fargo & Company 1,220,670 21,050 * WESCO International, Inc. 1,528,440 29,200 * Whiting Petroleum Corporation 1,484,528 147,750,327 United Kingdom—7.2% 93,260 Aberdeen Asset Management, PLC 607,789 17,400 AstraZeneca, PLC (ADR) 869,652 129,490 BG Group, PLC 2,219,874 396,589 BP, PLC 2,769,505 45,205 BP, PLC (ADR) 1,914,432 37,630 Diageo, PLC (a) 1,185,633 72 Shares Security Value United Kingdom (continued) 284,699 Direct Line Insurance Group, PLC $ 881,025 64,020 Imperial Tobacco Group, PLC 2,234,872 1,844,402 * Lloyds Banking Group, PLC 1,363,620 268,761 National Grid, PLC 3,121,949 166,923 Rexam, PLC 1,337,016 194,208 * Rolls-Royce Holdings, PLC 3,332,296 21,837,663 France—7.0% 38,355 Accor SA 1,334,712 28,608 Air Liquide SA 3,481,774 180,597 AXA SA 3,109,823 36,680 BNP Paribas SA (a) 1,885,905 7,091 Bureau Veritas SA 884,144 14,168 Essilor International SA 1,578,245 18,850 Pernod Ricard SA 2,352,982 13,839 Renault SA 868,536 76,851 Rexel SA 1,680,092 27,389 Safran SA 1,223,741 11,698 Unibail-Rodamco 2,729,373 21,129,327 Japan—7.0% 37,300 Aisin Seiki Company, Ltd. 1,366,715 31,900 Daiichi Sankyo Company, Ltd. 614,114 7,500 Daito Trust Construction Company, Ltd. 642,948 37,100 Eisai Company, Ltd. 1,659,280 37,200 FamilyMart Company, Ltd. 1,699,362 11,200 FANUC, Ltd. 1,714,188 29,700 Honda Motor Company, Ltd. 1,137,205 29,800 Japan Tobacco, Inc. 952,446 521,600 Mitsubishi UFJ Financial Group, Inc. 3,128,934 22,000 Mitsui Fudosan Company, Ltd. 625,229 191,700 Nomura Holdings, Inc. 1,182,578 71,500 Rakuten, Inc. 730,818 66,000 Shizuoka Bank, Ltd. 743,395 27,600 Softbank Corporation 1,268,156 50,500 Tokio Marine Holdings, Inc. 1,452,372 421,000 Toshiba Corporation 2,131,419 21,049,159 73 Portfolio of Investments (continued) GLOBAL FUND March 31, 2013 Shares Security Value Switzerland—4.8% 12,925 Compagnie Financiere Richemont SA $ 1,016,857 43,636 * Credit Suisse Group AG – Registered 1,147,867 1,061 Givaudan SA 1,306,432 62,230 Julius Baer Group, Ltd. 2,425,587 1,263 Partners Group Holding AG 312,499 24,156 Roche Holding AG – Genusscheine 5,637,548 14,684 * Swiss Reinsurance Company, Ltd. 1,197,111 83,800 * UBS AG – Registered 1,287,597 14,331,498 Canada—3.6% 53,600 Barrick Gold Corporation 1,575,840 41,700 Canadian National Railway Company 4,179,645 18,800 * MEG Energy Corporation 603,258 67,800 Suncor Energy, Inc. 2,033,433 47,600 Tim Hortons, Inc. 2,585,332 10,977,508 China—2.4% 1,549,000 China Construction Bank Corporation 1,265,117 612,600 China Pacific Insurance Group Company, Ltd. 2,016,313 166,000 ENN Energy Holdings, Ltd. 919,531 1,580,000 Lenovo Group, Ltd. 1,569,283 184,000 Shandong Weigao Group Medical Polymer Company, Ltd. 166,634 117,500 * Shanghai Fosun Pharmaceutical Group Company, Ltd. 211,912 80,400 Sinopharm Group Company 259,450 786,000 Skyworth Digital Holdings, Ltd. 527,534 212,500 Zhongsheng Group Holdings, Ltd. 257,322 7,193,096 Belgium—1.9% 48,855 Anheuser-Busch InBev NV 4,846,228 5,600 Anheuser-Busch InBev NV (ADR) 557,480 9,510 Umicore SA 447,499 5,851,207 74 Shares Security Value Hong Kong—1.9% 595,600 AIA Group, Ltd. $ 2,608,697 130,500 Link REIT (REIT) 711,117 456,295 Shangri-La Asia, Ltd. 893,469 114,056 Sun Hung Kai Properties, Ltd. 1,536,879 5,750,162 Italy—1.8% 710,888 Intesa Sanpaolo 1,042,470 307,080 Mediaset SpA 628,150 820,534 Snam Rete Gas SpA 3,746,750 5,417,370 Germany—1.1% 5,606 Brenntag AG 876,792 2,749 Continental AG 329,240 32,802 Deutsche Wohnen AG 597,273 8,743 GSW Immobilien AG 346,460 6,350 Volkswagen AG 1,263,868 3,413,633 Australia—1.0% 222,652 Transurban Group 1,480,958 138,178 Westfield Group 1,563,018 3,043,976 Israel—.9% 69,600 Teva Pharmaceutical Industries, Ltd. (ADR) 2,761,728 Spain—.9% 63,323 Banco Bilbao Vizcaya Argentaria SA 549,917 12,285 Repsol SA 250,035 133,769 Telefonica SA 1,801,886 2,601,838 India—.8% 77,836 * Bharti Infratel, Ltd. 256,279 164,987 ITC, Ltd. 939,379 63,732 Reliance Industries, Ltd. 906,319 12,150 United Spirits, Ltd. 424,557 2,526,534 75 Portfolio of Investments (continued) GLOBAL FUND March 31, 2013 Shares Security Value Sweden—.8% 57,990 Assa Abloy AB – Class “B” $ 2,373,291 Portugal—.7% 246,886 * Banco Espirito Santo SA 253,302 78,882 Galp Energia SGPS SA 1,237,786 147,026 Portugal Telecom SGPS SA 729,504 2,220,592 Brazil—.7% 64,900 Banco Santander Brasil SA (ADR) 471,174 52,300 BR Malls Participacoes SA 655,971 15,300 BR Properties SA 170,577 27,200 Mills Estruturas e Servicos 437,202 44,691 Raia Drogasil SA 477,641 2,212,565 Taiwan—.7% 117,700 Taiwan Semiconductor Manufacturing Company, Ltd. (ADR) 2,023,263 Ireland—.6% 81,946 CRH, PLC 1,806,727 Russia—.5% 39,800 Sberbank of Russia (ADR) 507,450 39,700 * Yandex NV 917,864 1,425,314 South Korea—.3% 657 Samsung Electronics Company, Ltd. 891,668 Mexico—.3% 183,300 Fibra Uno Administracion SA 605,348 102,800 * Macquarie Mexico Real Estate Management SA de CV (REIT) 229,108 834,456 Austria—.3% 27,243 * Erste Group Bank AG 760,171 Norway—.2% 18,217 * Algeta ASA 614,414 76 Shares or Principal Amount Security Value Colombia—.2% 80,410 * Cemex Latam Holdings SA $ 603,515 Netherlands—.2% 7,785 ASML Holding NV – NY Shares (ADR) 529,458 Finland—.2% 11,494 Nokian Renkaat Oyj 512,150 United Arab Emirates—.1% 87,385 * NMC Health, PLC 435,220 Malaysia—.1% 375,100 Airasia Berhad 346,451 Poland—.1% 15,940 * Alior Bank SA 340,614 Total Value of Common Stocks (cost $234,242,296) 293,564,895 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.2% United States $3,500M U.S. Treasury Bills, 0.07%, 4/11/2013 (cost $3,499,932) 3,499,932 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.8% United States 2,500M Federal Home Loan Bank, 0.09%, 4/3/2013 (cost $2,499,988) 2,499,988 Total Value of Investments (cost $240,242,216) 99.2 % 299,564,815 Other Assets, Less Liabilities 0.8 2,453,503 Net Assets 100.0 % $302,018,318 * Non-income producing (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 77 Portfolio of Investments (continued) GLOBAL FUND March 31, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks United States $ 147,750,327 $ — $ — $ 147,750,327 United Kingdom 21,837,663 — — 21,837,663 France 21,129,327 — — 21,129,327 Japan 21,049,159 — — 21,049,159 Switzerland 14,331,498 — — 14,331,498 Canada 10,977,508 — — 10,977,508 China 7,193,096 — — 7,193,096 Belgium 5,851,207 — — 5,851,207 Hong Kong 5,750,162 — — 5,750,162 Italy 5,417,370 — — 5,417,370 Germany 3,413,633 — — 3,413,633 Australia 3,043,976 — — 3,043,976 Israel 2,761,728 — — 2,761,728 Spain 2,601,838 — — 2,601,838 India 2,526,534 — — 2,526,534 Sweden 2,373,291 — — 2,373,291 78 Level 1 Level 2 Level 3 Total Common Stocks (continued) Portugal $ 2,220,592 $ — $ — $ 2,220,592 Brazil 2,212,565 — — 2,212,565 Taiwan 2,023,263 — — 2,023,263 Ireland 1,806,727 — — 1,806,727 Russia 1,425,314 — — 1,425,314 South Korea 891,668 — — 891,668 Mexico — 834,456 — 834,456 Austria 760,171 — — 760,171 Norway — 614,414 — 614,414 Colombia — 603,515 — 603,515 Netherlands 529,458 — — 529,458 Finland 512,150 — — 512,150 United Arab Emirates 435,220 — — 435,220 Malaysia 346,451 — — 346,451 Poland 340,614 — — 340,614 Short-Term U.S. Government Obligations — 3,499,932 — 3,499,932 Short-Term U.S. Government Agency Obligations — 2,499,988 — 2,499,988 Total Investments in Securities $ 291,512,510 $ 8,052,305 * $ — $ 299,564,815 * Includes certain foreign securities that were fair valued due to fluctuations in U.S. securities markets exceeding a predetermined level or a foreign market being closed; therefore, $2,052,385 of investment securities were classified as Level 2 instead of Level 1. During the period ended March 31, 2013, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pric- ing during the period (see Note 1A). Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 79 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/12) (3/31/13) (10/1/12–3/31/13)* Expense Example – Class A Shares Actual $1,000.00 $1,066.41 $7.16 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.00 $6.99 Expense Example – Class B Shares Actual $1,000.00 $1,063.45 $10.75 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.51 $10.50 * Expenses are equal to the annualized expense ratio of 1.39% for Class A shares and 2.09% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2013, and are based on the total market value of investments. 80 Portfolio of Investments SELECT GROWTH FUND March 31, 2013 Shares Security Value COMMON STOCKS—98.8% Consumer Discretionary—16.1% 118,800 Abercrombie & Fitch Company – Class “A” $ 5,488,560 137,800 Home Depot, Inc. 9,615,684 127,700 Mattel, Inc. 5,591,983 159,000 Ross Stores, Inc. 9,638,580 220,800 TJX Companies, Inc. 10,322,400 86,700 Tupperware Brands Corporation 7,086,858 47,744,065 Consumer Staples—10.1% 67,000 Costco Wholesale Corporation 7,109,370 100,200 Ingredion, Inc. 7,246,464 71,800 Kimberly-Clark Corporation 7,034,964 260,100 Kroger Company 8,619,714 30,010,512 Energy—5.7% 44,300 Chevron Corporation 5,263,726 47,700 ExxonMobil Corporation 4,298,247 72,700 Helmerich & Payne, Inc. 4,412,890 34,900 Occidental Petroleum Corporation 2,735,113 16,709,976 Financials—8.2% 153,000 American Express Company 10,321,380 184,000 East West Bancorp, Inc. 4,723,280 55,400 Travelers Companies, Inc. 4,664,126 129,700 U.S. Bancorp 4,400,721 24,109,507 Health Care—15.1% 106,900 * Actavis, Inc. 9,846,559 84,600 Cooper Companies, Inc. 9,126,648 57,500 Johnson & Johnson 4,687,975 70,600 McKesson Corporation 7,621,976 111,100 Omnicare, Inc. 4,523,992 193,500 ResMed, Inc. 8,970,660 44,777,810 81 Portfolio of Investments (continued) SELECT GROWTH FUND March 31, 2013 Shares or Principal Amount Security Value Industrials—10.2% 108,000 * Alaska Air Group, Inc. $ 6,907,680 202,800 AMETEK, Inc. 8,793,408 164,500 Robert Half International, Inc. 6,173,685 82,000 Wabtec Corporation 8,373,020 30,247,793 Information Technology—28.8% 140,810 Accenture, PLC – Class “A” 10,697,336 54,700 * Alliance Data Systems Corporation 8,855,383 28,100 Apple, Inc. 12,437,903 922,300 * Brocade Communications Systems, Inc. 5,321,671 763,700 * Cadence Design Systems, Inc. 10,638,341 27,800 International Business Machines Corporation 5,929,740 106,900 Motorola Solutions, Inc. 6,844,807 248,600 * NetApp, Inc. 8,492,176 206,200 Oracle Corporation 6,668,508 156,100 * Solarwinds, Inc. 9,225,510 85,111,375 Materials—2.9% 44,500 CF Industries Holdings, Inc. 8,471,465 Utilities—1.7% 210,200 Centerpoint Energy, Inc. 5,036,392 Total Value of Common Stocks (cost $216,518,017) 292,218,895 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.0% $2,000M Federal Home Loan Bank, 0.09%, 4/3/2013 1,999,990 1,000M Freddie Mac, 0.07%, 4/24/2013 999,955 Total Value of Short-Term U.S. Government Agency Obligations (cost $2,999,945) 2,999,945 Total Value of Investments (cost $219,517,962) 99.8 % 295,218,840 Other Assets, Less Liabilities .2 606,109 Net Assets 100.0 % $295,824,949 * Non-income producing 82 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 292,218,895 $ — $ — $ 292,218,895 Short-Term U.S. Government Agency Obligations — 2,999,945 — 2,999,945 Total Investments in Securities* $ 292,218,895 $ 2,999,945 $ — $ 295,218,840 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 or Level 2 by the Fund during the period ended March 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 83 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/12) (3/31/13) (10/1/12–3/31/13)* Expense Example – Class A Shares Actual $1,000.00 $1,180.39 $7.23 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.30 $6.69 Expense Example – Class B Shares Actual $1,000.00 $1,176.04 $11.01 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.81 $10.20 * Expenses are equal to the annualized expense ratio of 1.33% for Class A shares and 2.03% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2013, and are based on the total market value of investments. 84 Portfolio of Investments OPPORTUNITY FUND March 31, 2013 Shares Security Value COMMON STOCKS—95.3% Consumer Discretionary—16.2% 170,000 Allison Transmission Holdings, Inc. $ 4,081,700 70,000 * BorgWarner, Inc. 5,413,800 41,600 Coach, Inc. 2,079,584 450,000 Dana Holding Corporation 8,023,500 310,050 * Del Frisco’s Restaurant Group, Inc. 5,146,830 245,000 Delphi Automotive, PLC 10,878,000 240,000 GNC Holdings, Inc. – Class “A” 9,427,200 165,000 L Brands, Inc. 7,368,900 235,000 Newell Rubbermaid, Inc. 6,133,500 50,000 Nordstrom, Inc. 2,761,500 225,000 * Orient-Express Hotels, Ltd. – Class “A” 2,218,500 6,900 Oxford Industries, Inc. 366,390 310,000 Pier 1 Imports, Inc. 7,130,000 25,000 Ralph Lauren Corporation 4,232,750 75,000 * Select Comfort Corporation 1,482,750 547,200 Stewart Enterprises, Inc. – Class “A” 5,083,488 10,000 * Tempur-Pedic International, Inc. 496,300 135,000 * TRW Automotive Holdings Corporation 7,425,000 95,000 Tupperware Brands Corporation 7,765,300 100,000 Wyndham Worldwide Corporation 6,448,000 103,962,992 Consumer Staples—5.9% 215,000 Avon Products, Inc. 4,456,950 110,000 Herbalife, Ltd. 4,119,500 35,000 McCormick & Company, Inc. 2,574,250 236,300 Nu Skin Enterprises, Inc. – Class “A” 10,444,460 1,000 * Pinnacle Foods, Inc. 22,210 538,500 * Prestige Brands Holdings, Inc. 13,834,065 69,408 Tootsie Roll Industries, Inc. 2,075,981 37,527,416 Energy—7.5% 30,000 * Dril-Quip, Inc. 2,615,100 130,000 Ensco, PLC – Class “A” 7,800,000 40,000 EOG Resources, Inc. 5,122,800 90,000 EQT Corporation 6,097,500 43,000 Hess Corporation 3,079,230 139,700 National Oilwell Varco, Inc. 9,883,775 85 Portfolio of Investments (continued) OPPORTUNITY FUND March 31, 2013 Shares Security Value Energy (continued) 112,000 Noble Corporation $ 110,000 * Plains Exploration & Production Company 5,221,700 225,000 Talisman Energy, Inc. 2,756,250 125,000 * Weatherford International, Ltd. 1,517,500 48,366,655 Financials—13.5% 60,000 Ameriprise Financial, Inc. 4,419,000 180,000 Berkshire Hills Bancorp, Inc. 4,597,200 164,000 Brookline Bancorp, Inc. 1,498,960 105,000 City National Corporation 6,185,550 210,000 Discover Financial Services 9,416,400 150,000 Douglas Emmett, Inc. (REIT) 3,739,500 32,500 Federal Realty Investment Trust (REIT) 3,511,300 90,000 Financial Select Sector SPDR Fund (ETF) 1,637,100 225,000 FirstMerit Corporation 3,719,250 155,600 * Health Insurance Innovations, Inc. – Class “A” 2,348,004 51,000 IBERIABANK Corporation 2,551,020 138,200 Invesco, Ltd. 4,002,272 75,000 M&T Bank Corporation 7,737,000 220,000 NASDAQ OMX Group, Inc. 7,106,000 100,000 Oritani Financial Corporation 1,549,000 250,000 Protective Life Corporation 8,950,000 92,000 SPDR S&P Regional Banking (ETF) 2,925,600 73,800 Tompkins Financial Corporation 3,120,264 175,000 Waddell & Reed Financial, Inc. – Class “A” 7,661,500 86,674,920 Health Care—8.7% 130,300 * Actavis, Inc. 12,001,933 75,000 DENTSPLY International, Inc. 3,181,500 160,000 * Gilead Sciences, Inc. 7,828,800 87,500 McKesson Corporation 9,446,500 20,000 Perrigo Company 2,374,600 90,000 * Sirona Dental Systems, Inc. 6,635,700 125,000 Thermo Fisher Scientific, Inc. 9,561,250 365,000 Warner Chilcott, PLC – Class “A” 4,945,750 55,976,033 86 Shares Security Value Industrials—19.0% 70,000 A.O. Smith Corporation $ 5,149,900 180,000 Altra Holdings, Inc. 4,899,600 95,000 * Armstrong World Industries, Inc. 5,309,550 120,000 Chicago Bridge & Iron Company NV – NY Shares 7,452,000 120,000 * Esterline Technologies Corporation 9,084,000 70,800 G&K Services, Inc. – Class “A” 3,222,108 65,000 Gardner Denver, Inc. 4,882,150 235,000 Generac Holdings, Inc. 8,304,900 80,000 IDEX Corporation 4,273,600 160,000 ITT Corporation 4,548,800 82,500 J.B. Hunt Transport Services, Inc. 6,144,600 131,400 Pentair, Ltd. 6,931,350 76,000 Regal-Beloit Corporation 6,198,560 40,000 Roper Industries, Inc. 5,092,400 85,500 Snap-on, Inc. 7,070,850 135,000 TAL International Group, Inc. 6,116,850 156,500 Textainer Group Holdings, Ltd. 6,189,575 185,000 Triumph Group, Inc. 14,522,500 125,000 * United Rentals, Inc. 6,871,250 122,264,543 Information Technology—11.5% 453,400 * Arris Group, Inc. 7,784,878 150,000 * ATMI, Inc. 3,364,500 200,000 Avago Technologies, Ltd. 7,184,000 73,300 * CACI International, Inc. – Class “A” 4,241,871 150,000 * Cirrus Logic, Inc. 3,412,500 45,000 * Fiserv, Inc. 3,952,350 55,000 Global Payments, Inc. 2,731,300 130,000 Intersil Corporation – Class “A” 1,132,300 67,500 Intuit, Inc. 4,431,375 243,600 * NeuStar, Inc. – Class “A” 11,334,708 325,000 * Symantec Corporation 8,021,000 190,000 TE Connectivity, Ltd. 7,966,700 275,000 Technology Select Sector SPDR Fund (ETF) 8,324,250 73,881,732 Materials—8.8% 80,000 Agrium, Inc. 7,800,000 155,200 * Clearwater Paper Corporation 8,177,488 101,000 Cytec Industries, Inc. 7,482,080 87 Portfolio of Investments (continued) OPPORTUNITY FUND March 31, 2013 Shares or Principal Amount Security Value Materials (continued) 90,000 Freeport-McMoRan Copper & Gold, Inc. $ 2,979,000 210,000 International Paper Company 9,781,800 32,600 Kronos Worldwide, Inc. 510,190 40,000 Praxair, Inc. 4,461,600 117,500 Rock-Tenn Company – Class “A” 10,902,825 55,000 Sigma-Aldrich Corporation 4,272,400 56,367,383 Telecommunication Services—.5% 250,000 NTELOS Holdings Corporation 3,202,500 Utilities—3.7% 111,000 AGL Resources, Inc. 4,656,450 110,000 Portland General Electric Company 3,336,300 135,000 SCANA Corporation 6,906,600 200,000 Wisconsin Energy Corporation 8,578,000 23,477,350 Total Value of Common Stocks (cost $400,050,165) 611,701,524 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—3.9% U.S. Treasury Bills: $14,000M 0.07%, 4/11/2013 13,999,727 11,000M 0.077%, 4/18/2013 10,999,600 Total Value of Short-Term U.S. Government Obligations (cost $24,999,327) 24,999,327 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.8% 5,000M Freddie Mac, 0.1%, 4/17/2013 (cost $4,999,779) 4,999,779 Total Value of Investments (cost $430,049,271) 100.0 % 641,700,630 Other Assets, Less Liabilities — 245,463 Net Assets 100.0 % $641,946,093 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 88 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 611,701,524 $ — $ — $ 611,701,524 Short-Term U.S. Government Obligations — 24,999,327 — 24,999,327 Short-Term U.S. Government Agency Obligations — 4,999,779 — 4,999,779 Total Investments in Securities* $ 611,701,524 $ 29,999,106 $ — $ 641,700,630 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 or Level 2 by the Fund during the period ended March 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 89 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/12) (3/31/13) (10/1/12–3/31/13)* Expense Example – Class A Shares Actual $1,000.00 $1,117.56 $7.55 Hypothetical (5% annual return before expenses) $1,000.00 $1,017.80 $7.19 Expense Example – Class B Shares Actual $1,000.00 $1,114.10 $11.23 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.31 $10.70 * Expenses are equal to the annualized expense ratio of 1.43% for Class A shares and 2.13% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2013, and are based on the total market value of investments. 90 Portfolio of Investments SPECIAL SITUATIONS FUND March 31, 2013 Shares Security Value COMMON STOCKS—96.9% Consumer Discretionary—19.9% 187,004 American Eagle Outfitters, Inc. $ 3,496,975 181,850 Best Buy Company, Inc. 4,027,978 132,050 * Deckers Outdoor Corporation 7,353,864 375,950 * Express, Inc. 6,695,669 149,950 Foot Locker, Inc. 5,134,288 175,150 Hillenbrand, Inc. 4,427,792 149,575 * Iconix Brand Group, Inc. 3,869,505 693,825 * Live Nation Entertainment, Inc. 8,582,615 158,925 Men’s Wearhouse, Inc. 5,311,273 50,025 PVH Corporation 5,343,170 531,575 Regal Entertainment Group – Class “A” 8,861,355 270,726 * Starz-Liberty Capital 5,996,581 44,144 * Visteon Corporation 2,547,109 199,875 * WMS Industries, Inc. 5,038,849 76,687,023 Consumer Staples—.6% 228,942 * Dole Food Company, Inc. 2,495,468 Energy—9.7% 258,275 * Approach Resources, Inc. 6,356,148 110,125 Calumet Specialty Products Partners, LP 4,102,156 194,200 * Denbury Resources, Inc. 3,621,830 277,291 * Matrix Service Company 4,131,636 290,750 * Midstates Petroleum Company, Inc. 2,485,913 698,222 * PetroQuest Energy, Inc. 3,100,106 224,475 * Stone Energy Corporation 4,882,331 118,100 Western Refining, Inc. 4,181,921 85,200 * Whiting Petroleum Corporation 4,331,568 37,193,609 Financials—15.3% 16,612 * Alleghany Corporation 6,577,023 135,600 American Financial Group, Inc. 6,424,728 593,400 Anworth Mortgage Asset Corporation (REIT) 3,756,222 210,900 Aspen Insurance Holdings, Ltd. 8,136,522 271,572 Capitol Federal Financial, Inc. 3,277,874 258,600 * EZCORP, Inc. – Class “A” 5,508,180 886,625 MFA Financial, Inc. (REIT) 8,263,345 91 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND March 31, 2013 Shares Security Value Financials (continued) 128,975 Mid-America Apartment Communities, Inc. (REIT) $ 8,907,014 168,150 Montpelier Re Holdings, Ltd. 4,380,308 177,775 * PHH Corporation 3,903,939 59,135,155 Health Care—7.4% 56,178 * Life Technologies Corporation 3,630,784 166,563 * Magellan Health Services, Inc. 7,923,402 267,450 Masimo Corporation 5,247,369 31,025 * MEDNAX, Inc. 2,780,771 250,036 * Myriad Genetics, Inc. 6,350,914 72,875 PerkinElmer, Inc. 2,451,515 28,384,755 Industrials—8.7% 145,400 Applied Industrial Technologies, Inc. 6,543,000 95,625 EMCOR Group, Inc. 4,053,544 131,550 GATX Corporation 6,836,653 138,900 Kennametal, Inc. 5,422,656 33,750 Precision Castparts Corporation 6,399,675 73,975 Ryder System, Inc. 4,420,006 33,675,534 Information Technology—24.4% 248,400 * Avnet, Inc. 8,992,080 59,812 * Comverse, Inc. 1,677,128 303,675 Convergys Corporation 5,171,585 331,350 Cypress Semiconductor Corporation 3,654,791 349,300 * Demand Media, Inc. 3,014,459 1,025,450 * Emulex Corporation 6,696,188 126,850 IAC/InterActiveCorp 5,667,658 163,175 j2 Global, Inc. 6,398,092 191,875 Jabil Circuit, Inc. 3,545,850 220,392 * Kulicke and Soffa Industries, Inc. 2,547,732 238,275 Lender Processing Services, Inc. 6,066,481 67,050 Loral Space & Communications, Inc. 4,149,054 332,801 * Microsemi Corporation 7,710,999 144,100 * Progress Software Corporation 3,282,598 731,625 * QLogic Corporation 8,486,850 92 Shares or Principal Amount Security Value Information Technology (continued) 1,261,790 * TriQuint Semiconductor, Inc. $ 6,372,040 117,848 * Verint Systems, Inc. 4,307,344 461,650 * Vishay Intertechnology, Inc. 6,283,057 94,023,986 Materials—9.7% 290,975 * Allied Nevada Gold Corporation 4,789,449 103,000 AptarGroup, Inc. 5,907,050 23,850 * Boise Cascade Company 809,469 296,500 * Chemtura Corporation 6,407,365 150,425 * First Majestic Silver Corporation 2,432,372 64,924 Innospec, Inc. 2,874,835 175,800 Olin Corporation 4,433,676 90,000 Sensient Technologies Corporation 3,518,100 68,115 Westlake Chemical Corporation 6,368,753 37,541,069 Telecommunication Services—1.2% 431,175 * Premiere Global Services, Inc. 4,738,613 Total Value of Common Stocks (cost $288,507,684) 373,875,212 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.6% Federal Home Loan Bank: $4,000M 0.09%, 4/3/2013 3,999,980 1,000M 0.077%, 4/24/2013 999,951 1,000M Freddie Mac, 0.1%, 4/17/2013 999,955 Total Value of Short-Term U.S. Government Agency Obligations (cost $5,999,886) 5,999,886 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.8% 3,000M U.S. Treasury Bills, 0.07%, 4/11/2013 (cost $2,999,942) 2,999,942 Total Value of Investments (cost $297,507,512) 99.3 % 382,875,040 Other Assets, Less Liabilities .7 2,644,938 Net Assets 100.0 % $385,519,978 * Non-income producing Summary of Abbreviations: REIT Real Estate Investment Trust 93 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND March 31, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 373,875,212 $ — $ — $ 373,875,212 Short-Term U.S. Government Obligations — 5,999,886 — 5,999,886 Short-Term U.S. Government Agency Obligations — 2,999,942 — 2,999,942 Total Investments in Securities* $ 373,875,212 $ 8,999,828 $ — $ 382,875,040 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 or Level 2 by the Fund during the period ended March 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 94 See notes to financial statements Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (10/1/12) (3/31/13) (10/1/12–3/31/13)* Expense Example – Class A Shares Actual $1,000.00 $1,096.74 $9.10 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.25 $8.75 Expense Example – Class B Shares Actual $1,000.00 $1,093.33 $12.73 Hypothetical (5% annual return before expenses) $1,000.00 $1,012.76 $12.24 * Expenses are equal to the annualized expense ratio of 1.74% for Class A shares and 2.44% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2013, and are based on the total market value of investments. 95 Portfolio of Investments INTERNATIONAL FUND March 31, 2013 Shares Security Value COMMON STOCKS—97.1% United Kingdom—23.9% 318,997 * Barratt Developments, PLC (a) $ 1,327,681 216,808 British American Tobacco, PLC (a) 11,611,246 171,720 Diageo, PLC (a) 5,410,495 274,847 Domino’s Pizza Group, PLC (a) 2,514,468 124,248 Fresnillo, PLC 2,558,275 581,895 HSBC Holdings, PLC 6,207,104 146,426 * Persimmon, PLC (a) 2,376,807 201,458 * Rolls-Royce Holdings, PLC (a) 3,456,695 124,038 SABMiller, PLC (a) 6,524,251 230,506 Standard Chartered, PLC (a) 5,962,418 47,949,440 Switzerland—13.3% 28,045 * DKSH Holding, Ltd. (a) 2,517,372 868 Lindt & Spruengli AG 3,348,439 110,220 Nestle SA – Registered (a) 7,990,499 2,445 SGS SA – Registered (a) 6,010,835 451,234 * UBS AG – Registered (a) 6,933,264 26,800,409 India—11.0% 530,386 HDFC Bank, Ltd. 6,102,611 369 HDFC Bank, Ltd. (ADR) 13,808 238,534 Hindustan Unilever, Ltd. 2,049,374 561,513 Housing Development Finance Corporation, Ltd. 8,536,341 935,062 ITC, Ltd. 5,323,918 22,026,052 France—10.2% 57,071 BNP Paribas SA 2,934,309 51,019 Bureau Veritas SA (a) 6,361,324 29,580 Essilor International SA (a) 3,295,065 4,750 Hermes International (a) 1,652,033 19,298 L’Oreal SA (a) 3,065,338 26,237 Pernod Ricard SA (a) 3,275,077 20,583,146 96 Shares Security Value Canada—7.6% 49,529 Bank of Nova Scotia $ 2,883,159 86,103 Enbridge, Inc. 4,006,190 101,678 Goldcorp, Inc. 3,416,789 67,008 * Valeant Pharmaceuticals International, Inc. 5,027,826 15,333,964 Netherlands—7.3% 41,608 Core Laboratories NV 5,738,575 218,564 Unilever NV – CVA (a) 8,968,376 14,706,951 United States—6.7% 36,724 Accenture, PLC – Class “A” 2,789,922 115,051 Philip Morris International, Inc. 10,666,378 13,456,300 Hong Kong—3.3% 185,207 Link REIT (REIT) 1,009,224 453,955 L’Occitane International SA 1,380,113 799,528 Sands China, Ltd. 4,145,621 6,534,958 Germany—2.5% 63,688 SAP AG 5,111,331 Australia—2.5% 139,273 Newcrest Mining, Ltd. 2,911,231 61,786 Ramsay Health Care, Ltd. (a) 2,080,597 4,991,828 Denmark—2.4% 29,597 Novo Nordisk A/S – Series “B” (a) 4,779,464 Belgium—2.2% 44,864 Anheuser-Busch Inbev NV (a) 4,450,336 Ireland—1.4% 31,919 Paddy Power, PLC (a) 2,878,104 97 Portfolio of Investments (continued) INTERNATIONAL FUND March 31, 2013 Shares or Principal Amount Security Value Japan—1.1% 25,700 Daito Trust Construction Company, Ltd. $ 2,203,170 Mexico—1.0% 618,567 Wal-Mart de Mexico SAB de CV (a) 2,020,257 Italy—.7% 25,815 Luxottica Group SpA 1,296,452 Total Value of Common Stocks (cost $142,616,935) 195,122,162 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—2.2% United States $1,000M Federal Home Loan Bank, 0.09%, 4/3/2013 999,995 3,500M Freddie Mac, 0.07%, 4/24/2013 3,499,844 Total Value of Short-Term U.S. Government Agency Obligations (cost $4,499,839) 4,499,839 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.0% United States 2,000M U.S. Treasury Bills, 0.077%, 4/18/2013 (cost $1,999,927) 1,999,927 Total Value of Investments (cost $149,116,701) 100.3 % 201,621,928 Excess of Liabilities Over Other Assets (0.3 ) (658,224) Net Assets 100.0 % $200,963,704 * Non-income producing (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. 98 Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ 47,949,440 $ — $ — $ 47,949,440 Switzerland 26,800,409 — — 26,800,409 India 22,026,052 — — 22,026,052 France 20,583,146 — — 20,583,146 Canada 15,333,964 — — 15,333,964 Netherlands 14,706,951 — — 14,706,951 United States 13,456,300 — — 13,456,300 Hong Kong 6,534,958 — — 6,534,958 Germany 5,111,331 — — 5,111,331 Australia 4,991,828 — — 4,991,828 Denmark — 4,779,464 — 4,779,464 Belgium 4,450,336 — — 4,450,336 Ireland 2,878,104 — — 2,878,104 Japan 2,203,170 — — 2,203,170 Mexico — 2,020,257 — 2,020,257 Italy 1,296,452 — — 1,296,452 Short-Term U.S. Government Agency Obligations — 4,499,839 — 4,499,839 Short-Term U.S. Government Agency Obligations — 1,999,927 — 1,999,927 Total Investments in Securities $ 188,322,441 $ 13,299,487 * $ — $ 201,621,928 * Includes certain foreign securities that were fair valued due to fluctuations in U.S. securities markets exceeding a predetermined level or a foreign market being closed; therefore, $6,799,721 of investment securities were classified as Level 2 instead of Level 1. During the period ended March 31, 2013, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pric- ing during the period (see Note 1A). Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 99 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS March 31, 2013 INTERNATIONAL CASH INVESTMENT OPPORTUNITIES MANAGEMENT GOVERNMENT GRADE BOND INCOME Assets Investments in securities: At identified cost $ 140,394,042 $ 370,959,684 $ 504,779,708 $ 73,678,504 $ 593,034,770 At value (Note 1A) $ 140,394,042 $ 382,176,343 $ 555,078,601 $ 73,891,062 $ 620,137,856 Cash 1,069,319 4,159,610 3,466,848 3,681,848 31,510,877 Receivables: Investment securities sold — 19,381,263 7,014,366 — 1,929,143 Interest 37,195 1,247,570 7,487,675 850,626 11,189,279 Shares sold — 446,042 759,126 795,111 992,709 Unrealized appreciation of foreign exchange contracts (Note 6) — — — 233,273 — Deferred offering costs (Note 3) — — — 61,411 — Other assets 18,507 47,810 63,869 1,477 76,442 Total Assets 141,519,063 407,458,638 573,870,485 79,514,808 665,836,306 Liabilities Payables: Investment securities purchased — 22,894,249 7,039,285 3,338,346 19,103,571 Shares redeemed 422,586 1,248,081 1,072,903 126,170 1,154,017 Dividends payable — 54,107 127,117 5,353 458,993 Unrealized depreciation of foreign exchange contracts (Note 6) — — — 323,642 — Accrued advisory fees — 178,936 262,836 22,115 379,961 Accrued shareholder servicing costs 43,979 63,351 83,924 26,688 110,005 Due to advisor (Note 3) — — — 61,411 — Accrued expenses 25,359 51,347 51,480 77,604 61,350 Total Liabilities 491,924 24,490,071 8,637,545 3,981,329 21,267,897 Net Assets $ 141,027,139 $ 382,968,567 $ 565,232,940 $ 75,533,479 $ 644,568,409 Net Assets Consist of: Capital paid in $ 141,027,139 $ 379,977,819 $ 535,302,774 $ 75,437,304 $ 789,208,647 Undistributed net investment deficit — (2,732,311 ) (5,408,906 ) (220,028 ) (2,590,417 ) Accumulated net realized gain (loss) on investments and foreign currency transactions — (5,493,600 ) (14,959,821 ) 191,463 (169,152,907 ) Net unrealized appreciation in value of investments and foreign currency transactions — 11,216,659 50,298,893 124,740 27,103,086 Total $ 141,027,139 $ 382,968,567 $ 565,232,940 $ 75,533,479 $ 644,568,409 Net Assets: Class A $ 140,401,045 $ 377,341,389 $ 558,025,048 $ 75,533,479 $ 639,237,070 Class B $ 626,094 $ 5,627,178 $ 7,207,892 N/A $ 5,331,339 Shares outstanding (Note 7): Class A 140,401,045 33,449,170 54,584,088 7,384,973 240,489,164 Class B 626,094 499,599 706,026 N/A 2,006,585 Net asset value and redemption price per share – Class A $ 1.00 # $ 11.28 $ 10.22 $ 10.23 $ 2.66 Maximum offering price per share – Class A (Net asset value/.9425)* N/A $ 11.97 $ 10.84 $ 10.85 $ 2.82 Net asset value and offering price per share – Class B $ 1.00 $ 11.26 $ 10.21 N/A $ 2.66 # Also maximum offering price per share. * On purchases of $100,000 or more, the sales charge is reduced. 100 See notes to financial statements 101 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS March 31, 2013 TOTAL EQUITY GROWTH & RETURN INCOME INCOME GLOBAL Assets Investments in securities: At identified cost $ 478,842,592 $ 340,594,492 $ 962,951,820 $ 240,242,216 At value (Note 1A) $ 614,809,140 $ 440,669,765 $ 1,407,239,566 $ 299,564,815 Cash 1,753,745 1,666,139 1,045,051 1,484,201 Receivables: Investment securities sold 2,247,883 2,648,766 2,778,691 3,799,025 Dividends and interest 2,990,542 938,020 1,449,705 439,677 Shares sold 1,355,657 416,458 1,637,651 169,067 Other assets 61,832 49,112 150,668 37,314 Total Assets 623,218,799 446,388,260 1,414,301,332 305,494,099 Liabilities Payables: Investment securities purchased 3,049,612 2,862,143 2,911,812 2,398,367 Shares redeemed 1,422,650 788,707 3,151,057 684,783 Dividends payable 30,194 16,654 14,325 — Accrued advisory fees 377,325 274,401 814,636 243,594 Accrued shareholder servicing costs 131,528 90,682 318,805 83,326 Accrued expenses 41,669 48,057 80,414 65,711 Total Liabilities 5,052,978 4,080,644 7,291,049 3,475,781 Net Assets $ 618,165,821 $ 442,307,616 $ 1,407,010,283 $ 302,018,318 Net Assets Consist of: Capital paid in $ 482,829,589 $ 350,253,072 $ 954,048,010 $ 259,894,762 Undistributed net investment income (deficit) (2,641,028 ) 2,214,165 1,868,286 (383,056 ) Accumulated net realized gain (loss) on investments and foreign currency transactions 2,010,712 (10,234,894 ) 6,806,241 (16,818,783 ) Net unrealized appreciation in value of investments and foreign currency transactions 135,966,548 100,075,273 444,287,746 59,325,395 Total $ 618,165,821 $ 442,307,616 $ 1,407,010,283 $ 302,018,318 Net Assets: Class A $ 607,541,778 $ 435,648,410 $ 1,379,427,705 $ 297,555,776 Class B $ 10,624,043 $ 6,659,206 $ 27,582,578 $ 4,462,542 Shares outstanding (Note 7): Class A 34,332,323 51,638,049 74,090,632 40,621,949 Class B 610,633 802,398 1,579,044 707,962 Net asset value and redemption price per share – Class A $ 17.70 $ 8.44 $ 18.62 $ 7.32 Maximum offering price per share – Class A (Net asset value/.9425)* $ 18.78 $ 8.95 $ 19.76 $ 7.77 Net asset value and offering price per share – Class B (Note 8) $ 17.40 $ 8.30 $ 17.47 $ 6.30 * On purchases of $100,000 or more, the sales charge is reduced. 102 See notes to financial statements 103 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS March 31, 2013 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Assets Investments in securities: At identified cost $ 219,517,962 $ 430,049,271 $ 297,507,512 $ 149,116,701 At value (Note 1A) $ 295,218,840 $ 641,700,630 $ 382,875,040 $ 201,621,928 Cash 1,088,279 1,192,230 1,144,363 1,197,522 Receivables: Investment securities sold — 3,705,169 5,968,232 1,265 Dividends and interest 239,530 560,737 629,627 893,569 Shares sold 374,696 748,282 427,683 359,079 Other assets 31,190 64,086 42,179 19,926 Total Assets 296,952,535 647,971,134 391,087,124 204,093,289 Liabilities Payables: Investment securities purchased — 3,806,792 4,116,437 2,316,241 Shares redeemed 836,379 1,645,084 1,064,608 541,168 Accrued advisory fees 185,504 390,069 259,311 164,454 Accrued shareholder servicing costs 73,418 139,349 94,077 54,165 Accrued expenses 32,285 43,747 32,713 53,557 Total Liabilities 1,127,586 6,025,041 5,567,146 3,129,585 Net Assets $ 295,824,949 $ 641,946,093 $ 385,519,978 $ 200,963,704 Net Assets Consist of: Capital paid in $ 272,797,156 $ 410,929,459 $ 288,577,087 $ 177,578,745 Undistributed net investment income (deficit) 120,372 1,098,363 181,811 (115,007 ) Accumulated net realized gain (loss) on investments and foreign currency transactions (52,793,457 ) 18,266,912 11,393,552 (29,009,124 ) Net unrealized appreciation in value of investments and foreign currency transactions 75,700,878 211,651,359 85,367,528 52,509,090 Total $ 295,824,949 $ 641,946,093 $ 385,519,978 $ 200,963,704 Net Assets: Class A $ 290,398,277 $ 628,272,128 $ 380,413,010 $ 197,399,788 Class B $ 5,426,672 $ 13,673,965 $ 5,106,968 $ 3,563,916 Shares outstanding (Note 7): Class A 34,114,035 18,772,266 14,608,100 15,405,949 Class B 704,068 480,911 233,857 289,848 Net asset value and redemption price per share – Class A $ 8.51 $ 33.47 $ 26.04 $ 12.81 Maximum offering price per share – Class A (Net asset value/.9425)* $ 9.03 $ 35.51 $ 27.63 $ 13.59 Net asset value and offering price per share – Class B (Note 8) $ 7.71 $ 28.43 $ 21.84 $ 12.30 * On purchases of $100,000 or more, the sales charge is reduced. 104 See notes to financial statements 105 Statements of Operations FIRST INVESTORS INCOME FUNDS Six Months Ended March 31, 2013 INTERNATIONAL CASH INVESTMENT OPPORTUNITIES MANAGEMENT GOVERNMENT GRADE BOND INCOME Investment Income Interest $ 88,387 $ 5,116,092 $ 11,978,780 $ 823,472 (a) $ 20,365,343 Dividend — 2,081 Total Income $ 88,387 $ 5,116,092 $ 11,978,780 $ 823,472 $ 20,367,424 Expenses (Notes 1 and 3): Advisory fees 351,328 1,273,622 1,822,844 183,352 2,250,197 Distribution plan expenses – Class A — 570,009 819,791 73,341 921,551 Distribution plan expenses – Class B 2,585 29,700 37,645 — 26,709 Shareholder servicing costs 257,028 348,937 472,186 115,919 568,507 Professional fees 14,868 29,949 40,745 101,329 46,883 Registration fees 30,500 28,500 32,450 36,431 23,961 Custodian fees 9,832 17,654 18,607 9,192 19,064 Reports to shareholders 7,348 7,040 9,092 3,836 14,311 Trustees’ fees 4,314 11,966 17,015 1,265 19,069 Other expenses 9,097 56,403 58,050 6,323 70,509 Total expenses 686,900 2,373,780 3,328,425 530,988 3,960,761 Less: Expenses waived and/or assumed (597,862 ) (212,270 ) (300,638 ) (214,226 ) (81,213 ) Expenses paid indirectly (651 ) (390 ) (527 ) (11 ) (601 ) Net expenses 88,387 2,161,120 3,027,260 316,751 3,878,947 Net investment income — 2,954,972 8,951,520 506,721 16,488,477 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Notes 2 and 6): Net realized gain on: Investments — 1,147,178 4,466,715 219,771 12,771,065 Foreign currency transactions — — — 38,639 — Net realized gain on investments and foreign currency transactions — 1,147,178 4,466,715 258,410 12,771,065 Net unrealized appreciation (depreciation) of : Investments — (6,563,701 ) (5,710,699 ) (134,682 ) 2,767,815 Foreign currency transactions — — — (116,023 ) — Net unrealized appreciation (depreciation) on investments and foreign currency transactions — (6,563,701 ) (5,710,699 ) (250,705 ) 2,767,815 Net gain (loss) on investments and foreign currency transactions — (5,416,523 ) (1,243,984 ) 7,705 15,538,880 Net Increase (Decrease) in Net Assets Resulting from Operations $ — $ (2,461,551 ) $ 7,707,536 $ 514,426 $ (a) Net of $11,027 foreign taxes withheld. 106 See notes to financial statements 107 Statements of Operations FIRST INVESTORS EQUITY FUNDS Six Months Ended March 31, 2013 TOTAL EQUITY GROWTH & RETURN INCOME INCOME GLOBAL Investment Income Dividends $ 4,011,359 (a) $ 6,339,400 (b) $ 15,329,747 (c) $ 2,861,249 (d) Interest 3,877,907 9,825 6,411 2,127 Total income 7,889,266 6,349,225 15,336,158 2,863,376 Expenses (Notes 1 and 3): Advisory fees 2,085,474 1,519,880 4,488,038 1,386,063 Distribution plan expenses – Class A 838,918 604,874 1,897,162 431,151 Distribution plan expenses – Class B 52,597 32,371 132,589 21,844 Shareholder servicing costs 628,815 431,524 1,477,903 412,599 Professional fees 34,409 30,904 78,018 21,626 Custodian fees 13,406 9,760 20,861 99,000 Registration fees 32,524 28,770 25,679 22,282 Reports to shareholders 13,943 9,323 33,296 10,812 Trustees’ fees 17,251 12,436 39,134 8,932 Other expenses 42,328 29,795 80,409 52,306 Total expenses 3,759,665 2,709,637 8,273,089 2,466,615 Less expenses paid indirectly (1,743 ) (1,386 ) (4,023 ) (352 ) Net expenses 3,757,922 2,708,251 8,269,066 2,466,263 Net investment income 4,131,344 3,640,974 7,067,092 397,113 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2): Net realized gain (loss) on: Investments 5,654,169 9,756,513 13,047,708 15,678,637 Foreign currency transactions — — — (53,265) Net realized gain on investments and foreign currency transactions 5,654,169 9,756,513 13,047,708 15,625,372 Net unrealized appreciation of investments 35,349,703 30,498,320 140,383,449 7,710,116 Net gain on investments and foreign currency transactions 41,003,872 40,254,833 153,431,157 23,335,488 Net Increase in Net Assets Resulting from Operations $ 45,135,216 $ 43,895,807 $ 160,498,249 $ 23,732,601 (a) Net of $22,518 foreign taxes withheld. (b) Net of $62,200 foreign taxes withheld. (c) Net of $67,913 foreign taxes withheld. (d) Net of $121,647 foreign taxes withheld. 108 See notes to financial statements 109 Statements of Operations FIRST INVESTORS EQUITY FUNDS Six Months Ended March 31, 2013 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Investment Income Dividends $ 2,732,267 $ 5,120,259 (e) $ 4,334,625 $ $ 1,684,308 (f) Interest 209 7,005 10,151 2,392 Total income 2,732,476 5,127,264 4,344,776 1,686,700 Expenses (Notes 1 and 3): Advisory fees 1,042,446 2,121,276 1,587,643 899,063 Distribution plan expenses – Class A 408,836 850,664 527,949 270,112 Distribution plan expenses – Class B 27,141 65,328 24,609 17,039 Shareholder servicing costs 391,396 720,982 481,184 279,780 Professional fees 19,875 35,710 23,248 14,043 Custodian fees 3,710 10,849 11,920 71,698 Registration fees 23,000 24,000 25,650 21,000 Reports to shareholders 9,851 15,866 10,354 6,453 Trustees’ fees 8,491 17,493 10,844 5,526 Other expenses 19,042 38,035 25,731 25,339 Total expenses 1,953,788 3,900,203 2,729,132 1,610,053 Less: Expenses waived — — (160,093 ) — Expenses paid indirectly (329 ) (1,780 ) (430 ) (200 ) Net expenses 1,953,459 3,898,423 2,568,609 1,609,853 Net investment income 779,017 1,228,841 1,776,167 76,847 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2): Net realized gain (loss) on: Investments 16,073,623 18,473,119 20,247,132 4,784,539 Foreign currency transactions — — — (28,311 ) Net realized gain on investments and foreign currency transactions 16,073,623 18,473,119 20,247,132 4,756,228 Net unrealized appreciation of investments 1,697,321 78,236,242 18,666,891 12,252,753 Net gain on investments and foreign currency transactions 17,770,944 96,709,361 38,914,023 17,008,981 Net Increase in Net Assets Resulting from Operations $ 18,549,961 $ 97,938,202 $ 40,690,190 $ 17,085,828 (e) Net of $18,206 foreign taxes withheld. (f) Net of $169,403 foreign taxes withheld. 110 See notes to financial statements 111 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS INTERNATIONAL CASH MANAGEMENT GOVERNMENT INVESTMENT GRADE OPPORTUNITIES BOND 10/1/12 to 10/1/11 to 10/1/12 to 10/1/11 to 10/1/12 to 10/1/11 to 10/1/12 to 8/20/12** to 3/31/13 9/30/12 3/31/13 9/30/12 3/31/13 9/30/12 3/31/13 9/30/12 Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 2,954,972 $ 8,431,847 $ 8,951,520 $ 17,238,565 $ 506,721 $ 19,972 Net realized gain (loss) on investments and foreign currency transactions — — 1,147,178 2,747,134 4,466,715 6,126,339 258,410 (1,473 ) Net unrealized appreciation (depreciation) of investments and foreign currency transactions — — (6,563,701 ) (1,091,454 ) (5,710,699 ) 29,262,123 (250,705 ) 375,445 Net increase (decrease) in net assets resulting from operations — — (2,461,551 ) 10,087,527 7,707,536 52,627,027 514,426 393,944 Distributions to Shareholders Net investment income – Class A — — (5,666,004 ) (11,975,470 ) (10,248,810 ) (19,773,424 ) (728,028 ) (24,887 ) Net investment income – Class B — — (68,419 ) (180,107 ) (118,008 ) (300,972 ) N/A N/A Net realized gains – Class A — (64,140 ) — Net realized gains – Class B — N/A N/A Total distributions — — (5,734,423 ) (12,155,577 ) (10,366,818 ) (20,074,396 ) (792,168 ) (24,887 ) Share Transactions * Class A: Proceeds from shares sold 73,014,824 138,654,875 39,542,195 80,703,297 72,423,155 110,514,618 56,980,209 23,507,430 Reinvestment of distributions — — 5,285,336 11,116,817 9,461,860 18,092,318 766,487 23,798 Cost of shares redeemed (67,641,373 ) (151,798,288 ) (41,482,427 ) (54,554,693 ) (53,134,087 ) (65,812,986 ) (1,498,969 ) (4,336,791 ) 5,373,451 (13,143,413 ) 3,345,104 37,265,421 28,750,928 62,793,950 56,247,727 19,194,437 Class B: Proceeds from shares sold 184,360 256,141 230,184 1,106,976 421,114 995,491 N/A N/A Reinvestment of distributions — — 64,862 170,501 113,258 286,900 N/A N/A Cost of shares redeemed (453,985 ) (879,445 ) (932,711 ) (2,129,656 ) (1,324,857 ) (3,767,140 ) N/A N/A (269,625 ) (623,304 ) (637,665 ) (852,179 ) (790,485 ) (2,484,749 ) N/A N/A Net increase (decrease) from share transactions 5,103,826 (13,766,717 ) 2,707,439 36,413,242 27,960,443 60,309,201 56,247,727 19,194,437 Net increase (decrease) in net assets 5,103,826 (13,766,717 ) (5,488,535 ) 34,345,192 25,301,161 92,861,832 55,969,985 19,563,494 Net Assets Beginning of period 135,923,313 149,690,030 388,457,102 354,111,910 539,931,779 447,069,947 19,563,494 — End of period† $ 141,027,139 $ 135,923,313 $ 382,968,567 $ 388,457,102 $ 565,232,940 $ 539,931,779 $ 75,533,479 $ 19,563,494 †Includes undistributed net investment income (deficit) of $ — $ — $ (2,732,311 ) $ 47,140 $ (5,408,906 ) $ (3,993,608 ) $ (220,028 ) $ (4,166 ) * Shares Issued and Redeemed Class A: Sold 73,014,824 138,654,875 3,475,966 6,982,798 7,052,418 11,192,864 5,542,356 2,339,380 Issued for distributions reinvested — — 465,331 961,810 921,210 1,825,614 74,374 2,329 Redeemed (67,641,373 ) (151,798,288 ) (3,651,683 ) (4,720,673 ) (5,176,817 ) (6,656,099 ) (145,557 ) (427,909 ) Net increase (decrease) in Class A shares outstanding 5,373,451 (13,143,413 ) 289,614 3,223,935 2,796,811 6,362,379 5,471,173 1,913,800 Class B: Sold 184,360 256,141 20,263 95,856 41,051 100,837 N/A N/A Issued for distributions reinvested — — 5,717 14,766 11,038 29,041 N/A N/A Redeemed (453,985 ) (879,445 ) (82,059 ) (184,393 ) (129,154 ) (383,906 ) N/A N/A Net decrease in Class B shares outstanding (269,625 ) (623,304 ) (56,079 ) (73,771 ) (77,065 ) (254,028 ) N/A N/A ** Commencement of operations. 112 See notes to financial statements 113 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS INCOME 10/1/12 to 10/1/11 to 3/31/13 9/30/12 Increase (Decrease) in Net Assets From Operations Net investment income $ 16,488,477 $ 34,058,067 Net realized gain on investments 12,771,065 8,841,108 Net unrealized appreciation of investments 2,767,815 49,079,702 Net increase in net assets resulting from operations 32,027,357 91,978,877 Dividends to Shareholders Net investment income – Class A (17,841,613 ) (35,292,367 ) Net investment income – Class B (136,909 ) (372,652 ) Total dividends (17,978,522 ) (35,665,019 ) Share Transactions * Class A: Proceeds from shares sold 52,816,720 75,841,881 Reinvestment of dividends 15,084,091 29,568,927 Cost of shares redeemed (44,961,285 ) (63,479,906 ) 22,939,526 41,930,902 Class B: Proceeds from shares sold 414,702 607,441 Reinvestment of dividends 110,981 313,420 Cost of shares redeemed (974,437 ) (3,555,468 ) (448,754 ) (2,634,607 ) This page left intentionally blank. Net increase from share transactions 22,490,772 39,296,295 Net increase in net assets 36,539,607 95,610,153 Net Assets Beginning of period 608,028,802 512,418,649 End of period † $ 644,568,409 $ 608,028,802 †Includes undistributed net investment deficit of $ (2,590,417 ) $ (1,100,372 ) * Shares Issued and Redeemed Class A: Sold 20,054,978 30,109,659 Issued for dividends reinvested 5,727,988 11,711,571 Redeemed (17,103,963 ) (25,241,060 ) Net increase in Class A shares outstanding 8,679,003 16,580,170 Class B: Sold 157,622 241,388 Issued for dividends reinvested 42,157 124,477 Redeemed (371,328 ) (1,418,398 ) Net decrease in Class B shares outstanding (171,549 ) (1,052,533 ) 114 See notes to financial statements 115 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS TOTAL RETURN EQUITY INCOME GROWTH & INCOME GLOBAL 10/1/12 to 10/1/11 to 10/1/12 to 10/1/11 to 10/1/12 to 10/1/11 to 10/1/12 to 10/1/11 to 3/31/13 9/30/12 3/31/13 9/30/12 3/31/13 9/30/12 3/31/13 9/30/12 Increase (Decrease) in Net Assets From Operations Net investment income $ 4,131,344 $ 8,427,411 $ 3,640,974 $ 6,560,611 $ 7,067,092 $ 14,690,454 $ 397,113 $ 1,199,577 Net realized gain (loss) on investments and foreign currency transactions 5,654,169 9,889,479 9,756,513 (1,363,199 ) 13,047,708 25,391,281 15,625,372 (1,867,392 ) Net unrealized appreciation of investments and foreign currency transactions 35,349,703 69,162,630 30,498,320 76,643,044 140,383,449 221,517,657 7,710,116 56,227,236 Net increase in net assets resulting from operations 45,135,216 87,479,520 43,895,807 81,840,456 160,498,249 261,599,392 23,732,601 55,559,421 Distributions to Shareholders Net investment income – Class A (6,329,563 ) (8,802,366 ) (3,880,051 ) (4,992,799 ) (12,056,390 ) (9,050,725 ) (1,424,621 ) (682,596 ) Net investment income – Class B (81,696 ) (137,606 ) (39,241 ) (47,943 ) (183,968 ) (78,713 ) (18,090 ) (6,148 ) Net realized gains – Class A (7,978,527 ) — Net realized gains – Class B (154,042 ) — Total distributions (14,543,828 ) (8,939,972 ) (3,919,292 ) (5,040,742 ) (12,240,358 ) (9,129,438 ) (1,442,711 ) (688,744 ) Share Transactions * Class A: Proceeds from shares sold 77,149,370 120,347,723 35,084,189 49,928,915 98,812,875 132,897,199 12,765,255 27,171,178 Value of shares issued for acquisition** — 364,273,402 — — Reinvestment of distributions 14,180,566 8,680,216 3,832,840 4,929,086 11,959,990 8,979,608 1,405,678 673,450 Cost of shares redeemed (45,388,826 ) (58,568,275 ) (34,636,687 ) (55,551,297 ) (102,325,836 ) (151,874,850 ) (21,910,294 ) (39,969,343 ) 45,941,110 70,459,664 4,280,342 (693,296 ) 8,447,029 354,275,359 (7,739,361 ) (12,124,715 ) Class B: Proceeds from shares sold 886,948 1,403,987 226,021 448,256 1,033,089 2,527,142 166,337 403,551 Value of shares issued for acquisition** — 9,713,143 — — Reinvestment of distributions 235,738 137,125 39,240 47,905 183,800 78,581 18,090 6,147 Cost of shares redeemed (1,911,561 ) (5,798,871 ) (1,155,263 ) (3,159,724 ) (3,901,627 ) (11,271,586 ) (432,881 ) (1,449,049 ) (788,875 ) (4,257,759 ) (890,002 ) (2,663,563 ) (2,684,738 ) 1,047,280 (248,454 ) (1,039,351 ) Net increase (decrease) from share transactions 45,152,235 66,201,905 3,390,340 (3,356,859 ) 5,762,291 355,322,639 (7,987,815 ) (13,164,066 ) Net increase in net assets 75,743,623 144,741,453 43,366,855 73,442,855 154,020,182 607,792,593 14,302,075 41,706,611 Net Assets Beginning of period 542,422,198 397,680,745 398,940,761 325,497,906 1,252,990,101 645,197,508 287,716,243 246,009,632 End of period† $ 618,165,821 $ 542,422,198 $ 442,307,616 $ 398,940,761 $ 1,407,010,283 $ 1,252,990,101 $ 302,018,318 $ 287,716,243 †Includes undistributed net investment income (deficit) of $ (2,641,028 ) ) $ (361,113 ) $ 2,214,165 $ 2,492,483 $ 1,868,286 $ 7,041,552 $ (383,056 ) $ 662,542 * Shares Issued and Redeemed Class A: Sold 4,532,421 7,481,618 4,467,751 6,889,242 5,758,987 8,594,359 1,820,643 4,270,231 Issued for acquisition** — 25,233,878 — — Issued for distributions reinvested 846,262 538,948 484,324 665,487 707,014 583,170 202,547 112,055 Redeemed (2,667,809 ) (3,674,671 ) (4,410,291 ) (7,653,713 ) (5,963,847 ) (9,780,526 ) (3,132,976 ) (6,246,526 ) Net increase (decrease) in Class A shares outstanding 2,710,874 4,345,895 541,784 (98,984 ) 502,154 24,630,881 (1,109,786 ) (1,864,240 ) Class B: Sold 53,170 89,506 29,104 63,260 64,275 174,925 27,489 72,915 Issued for acquisition** — 715,868 — — Issued for distributions reinvested 14,368 8,728 5,081 6,579 11,775 5,836 3,025 1,180 Redeemed (114,417 ) (374,806 ) (151,230 ) (452,496 ) (242,718 ) (785,200 ) (71,624 ) (264,395 ) Net increase (decrease) in Class B shares outstanding (46,879 ) (276,572 ) (117,045 ) (382,657 ) (166,668 ) 111,429 (41,110 ) (190,300 ) ** See Note 10 116 See notes to financial statements 117 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS SELECT GROWTH OPPORTUNITY SPECIAL SITUATIONS INTERNATIONAL 10/1/12 to 10/1/11 to 10/1/12 to 10/1/11 to 10/1/12 to 10/1/11 to 10/1/12 to 10/1/11 to 3/31/13 9/30/12 3/31/13 9/30/12 3/31/13 9/30/12 3/31/13 9/30/12 Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 779,017 $ (944,001 ) $ 1,228,841 $ 4,684,227 $ 1,776,167 $ 59,936 $ 76,847 $ 1,276,176 Net realized gain on investments and foreign currency transactions 16,073,623 6,874,740 18,473,119 14,703,906 20,247,132 8,831,864 4,756,228 11,215,665 Net unrealized appreciation of investments and foreign currency transactions 1,697,321 50,284,387 78,236,242 96,340,656 18,666,891 52,595,947 12,252,753 19,972,563 Net increase in net assets resulting from operations 18,549,961 56,215,126 97,938,202 115,728,789 40,690,190 61,487,747 17,085,828 32,464,404 Distributions to Shareholders Net investment income – Class A — — (4,707,638 ) (2,858,976 ) (1,635,146 ) (387,088 ) — (2,142,019 ) Net investment income – Class B — — (106,969 ) (81,714 ) (19,139 ) — — (43,360 ) Net realized gains – Class A — — (14,500,437 ) (15,298,237 ) (14,034,907 ) (22,980,160 ) — — Net realized gains – Class B — — (394,685 ) (575,152 ) (232,335 ) (499,531 ) — — Total distributions — — (19,709,729 ) (18,814,079 ) (15,921,527 ) (23,866,779 ) — (2,185,379 ) Share Transactions * Class A: Proceeds from shares sold 24,537,135 45,428,727 50,070,787 71,370,721 25,966,097 43,391,077 28,508,509 27,195,451 Reinvestment of distributions — — 19,127,611 18,082,699 15,590,531 23,250,649 — 2,131,981 Cost of shares redeemed (23,383,268 ) (32,353,171 ) (47,396,827 ) (69,018,854 ) (28,567,512 ) (45,918,661 ) (13,686,749 ) (21,671,006 ) 1,153,867 13,075,556 21,801,571 20,434,566 12,989,116 20,723,065 14,821,760 7,656,426 Class B: Proceeds from shares sold 184,302 466,306 547,267 1,148,482 163,709 592,309 149,774 212,184 Reinvestment of distributions — — 500,972 655,289 251,359 499,190 — 43,332 Cost of shares redeemed (935,276 ) (2,820,737 ) (2,147,615 ) (6,554,117 ) (676,658 ) (2,515,486 ) (218,945 ) (528,475 ) (750,974 ) (2,354,431 ) (1,099,376 ) (4,750,346 ) (261,590 ) (1,423,987 ) (69,171 ) (272,959 ) Net increase from share transactions 402,893 10,721,125 20,702,195 15,684,220 12,727,526 19,299,078 14,752,589 7,383,467 Net increase in net assets 18,952,854 66,936,251 98,930,668 112,598,930 37,496,189 56,920,046 31,838,417 37,662,492 Net Assets Beginning of period 276,872,095 209,935,844 543,015,425 430,416,495 348,023,789 291,103,743 169,125,287 131,462,795 End of period† $ 295,824,949 $ 276,872,095 $ 641,946,093 $ 543,015,425 $ 385,519,978 $ 348,023,789 $ 200,963,704 $ 169,125,287 †Includes undistributed net investment income (deficit) of $ 120,372 $ (658,645 ) $ 1,098,363 $ 4,684,129 $ 181,811 $ 59,929 $ (115,007 ) $ (191,854 ) * Shares Issued and Redeemed Class A: Sold 3,063,052 6,092,740 1,623,122 2,548,556 1,056,643 1,789,639 2,340,860 2,533,422 Issued for distributions reinvested — — 645,331 698,983 658,662 1,025,613 — 211,506 Redeemed (2,920,602 ) (4,326,019 ) (1,538,724 ) (2,461,213 ) (1,163,450 ) (1,890,583 ) (1,124,218 ) (2,016,988 ) Net increase in Class A shares outstanding 142,450 1,766,721 729,729 786,326 551,855 924,669 1,216,642 727,940 Class B: Sold 25,307 69,714 20,936 47,887 7,888 28,575 12,714 20,483 Issued for distributions reinvested — — 19,864 29,425 12,644 25,851 — 4,440 Redeemed (128,753 ) (421,243 ) (81,969 ) (275,737 ) (32,630 ) (122,401 ) (18,652 ) (51,884 ) Net decrease in Class B shares outstanding (103,446 ) (351,529 ) (41,169 ) (198,425 ) (12,098 ) (67,975 ) (5,938 ) (26,961 ) 118 See notes to financial statements 119 Notes to Financial Statements FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2013 1. Significant Accounting Policies —First Investors Income Funds (“Income Funds”) and First Investors Equity Funds (“Equity Funds”), each a Delaware statutory trust (each a “Trust”, collectively, “the Trusts”), are registered under the Investment Company Act of 1940 (the “1940 Act”) as diversified open-end management investment companies and operate as series funds. The International Opportunities Bond Fund is registered as a non-diversified series of the Income Funds. The Income Funds issue shares of beneficial interest in the Cash Management Fund, Government Fund, Investment Grade Fund, International Opportunities Bond Fund and Fund For Income. The Equity Funds issue shares of beneficial interest in the Total Return Fund, Equity Income Fund (formerly Value Fund), Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund and International Fund (each a “Fund”, collectively, “the Funds”). The Trusts account separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of March 31, 2013 is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. International Opportunities Bond Fund seeks total return consisting of income and capital appreciation. Fund For Income seeks high current income. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. Equity Income Fund seeks total return. Growth & Income Fund seeks long-term growth of capital and current income. Global Fund seeks long-term capital growth. Select Growth Fund seeks long-term growth of capital. Opportunity Fund seeks long-term capital growth. Special Situations Fund seeks long-term growth of capital. International Fund primarily seeks long-term capital growth. 120 A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter ("OTC") market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities. Securities may also be priced by pricing services approved by the Trusts’ Board of Trustees (the “Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If the Valuation Committee of First Investors Management Company, Inc. (“FIMCO”) decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use a pricing service to fair value foreign equity securities in the event that fluctuation in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. As of March 31, 2013, Fund For Income held four securities that were fair valued by FIMCO’s Valuation Committee with an aggregate value of $2,775, representing 0% of the Fund’s net assets. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 of the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. 121 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2013 In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate, sovereign and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities and Loan Participations are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by the Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of valuation inputs. The aggregate value by input level, as of March 31, 2013, for each Fund’s investments is included at the end of each Fund’s portfolio of investments. 122 B. Federal Income Taxes—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers) to relieve it from all, or substantially all, such taxes. At September 30, 2012, capital loss carryovers were as follows: Not Subject to Year Capital Loss Carryovers Expire Expiration Long Short Fund Total 2013 2014 2015 2016 2017 2018 2019 Term Term Government $3,660,378 $ — $646,760 $ 1,909,473 $1,063,550 $ — $ — $40,595 $— $ — Investment Grade 19,426,536 — 19,426,536 — Fund For Income 181,922,972 10,200,012 7,456,986 24,660,250 5,033,118 23,949,720 110,622,886 — — — Equity Income 18,542,271 — 18,524,300 — 17,971 — Growth & Income* 271,818 — 271,818 — — Global 26,490,247 — 24,434,029 — — 2,056,218 Select Growth 68,076,131 — 23,869,023 44,207,108 — — — International 33,194,023 — 10,097,507 20,905,274 2,191,242 — — *Due to a tax free reorganization on December 9, 2011 with the Blue Chip Fund that was approved by the Equity Funds’ Board of Trustees, the Fund will have available for utilization $527,496 in capital loss carryovers that will become available for taxable year 2013 and will expire in 2019 (see Note 10). As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in this fiscal year and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2009 – 2011, or expected to be taken in the Funds’ 2012 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. 123 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2013 C. Distributions to Shareholders—Dividends from net investment income of the Government Fund, Investment Grade Fund, International Opportunities Bond Fund and Fund For Income are generally declared daily and paid monthly. The Cash Management Fund declares distributions, if any, daily and pays distributions monthly. Distributions are declared from the total of net investment income plus or minus all realized short-term gains and losses on investments. Dividends from net investment income, if any, of Total Return Fund, Equity Income Fund and Growth & Income Fund are declared and paid quarterly. Dividends from net investment income, if any, of Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund and International Fund are declared and paid annually. Distributions from net realized capital gains, if any, of each of the Funds are normally declared and paid annually. Income dividends and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sales losses, post-October capital losses, late loss deferrals, net operating losses and foreign currency transactions. D. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trusts are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. E. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. F. Foreign Currency Translations and Transactions—The accounting records of the International Opportunities Bond Fund, Global Fund and International Fund are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the prevailing rates of exchange on the respective dates of such transactions. The International Opportunities Bond Fund, Global Fund and International Fund do not isolate that portion of gains and losses on investments which is due to changes 124 in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. The International Opportunities Bond Fund, Global Fund and International Fund may enter into spot currency transactions in connection with the settlement of transactions in securities traded in foreign currency to manage exposure to foreign exchange risk between the trade date and the settlement date of such transactions. The Funds could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of spot currency transactions and gains and losses on accrued foreign dividends and related withholding taxes. G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes, which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond discounts and premiums are accreted or amortized using the interest method. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon, custodian for the Cash Management Fund, Government Fund, Investment Grade Fund and Fund For Income, may provide credits against custodian charges based on uninvested cash balance of the Funds. For the six months ended March 31, 2013, the Bank of New York Mellon has provided credits in the amount of $13. Brown Brothers Harriman & Co. serves as custodian for the International Opportunities Bond Fund and each Fund in the Equity Funds. The Funds reduced expenses through brokerage service arrangements. For the six months ended March 31, 2013, expenses were reduced by $2,167 for the Income Funds and by $10,243 for the Equity Funds under these arrangements. 2. Security Transactions —For the six months ended March 31, 2013, purchases and sales of securities and long-term U.S. Government obligations (excluding U.S. Treasury bills, short-term securities and foreign currencies) were as follows: 125 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2013 Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Government $130,941,521 $135,582,687 $13,865,213 $5,028,906 Investment Grade 113,115,171 85,916,135 — — International Opportunities Bond 64,436,621 14,722,944 — — Fund For Income 225,850,646 207,504,919 — — Total Return 104,268,160 71,196,349 6,028,531 2,135,369 Equity Income 67,815,982 72,813,362 — — Growth & Income 114,591,299 134,510,618 — — Global 141,006,188 151,675,621 — — Select Growth 92,153,516 92,402,998 — — Opportunity 88,702,066 108,302,854 — — Special Situations 148,912,799 136,155,905 — — International 42,801,628 30,405,530 — — At March 31, 2013, aggregate cost and net unrealized appreciation of securities for federal income tax purposes were as follows: Gross Gross Net Aggregate Unrealized Unrealized Unrealized Fund Cost Appreciation Depreciation Appreciation Government $370,959,684 $ 12,389,084 $ 1,172,425 $11,216,659 Investment Grade 509,906,803 45,722,282 550,484 45,171,798 International Opportunities Bond 73,842,798 972,523 924,260 48,263 Fund For Income 595,526,095 32,010,921 7,399,160 24,611,761 Total Return 482,410,231 136,558,946 4,160,037 132,398,909 Equity Income 340,707,595 104,343,221 4,381,051 99,962,170 Growth & Income 968,302,098 455,833,777 16,896,309 438,937,468 Global 243,933,296 58,952,456 3,320,936 55,631,520 Select Growth 219,517,962 76,753,308 1,052,430 75,700,878 Opportunity 430,216,160 216,433,370 4,948,900 211,484,470 Special Situations 298,531,572 90,556,779 6,213,311 84,343,468 International 149,682,172 55,925,715 3,985,959 51,939,756 3. Advisory Fee and Other Transactions With Affiliates —Certain officers of the Trusts are officers and directors of the Trusts’ investment adviser, FIMCO, their underwriter, First Investors Corporation (“FIC”), and their transfer agent, 126 Administrative Data Management Corp. (“ADM”). Trustees of the Trusts who are not officers or directors of FIMCO or its affiliates are remunerated by the Funds. For the six months ended March 31, 2013, total trustees fees accrued by the Income Funds and Equity Funds amounted to $53,629 and $120,107, respectively. The Investment Advisory Agreements provide as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the following rates: Cash Management Fund —.50% of the Fund’s average daily net assets. For the six months ended March 31, 2013, FIMCO has voluntarily waived $238,614 in advisory fees to limit the Fund’s overall expense ratio to .60% on Class A shares and 1.35% on Class B shares. Also, FIMCO has voluntarily waived an additional $112,714 in advisory fees and assumed $222,993 of other Fund expenses to prevent a negative yield on the Fund’s shares. Government and Investment Grade Funds —.66% on the first $500 million of each Fund’s average daily net assets, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $1.5 billion. For the six months ended March 31, 2013, FIMCO has voluntarily waived $212,270 in advisory fees on Government Fund and $300,638 in advisory fees on Investment Grade Fund to limit the advisory fee to .55% of each Fund’s average daily net assets. International Opportunities Bond Fund and Fund For Income —.75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the six months ended March 31, 2013, FIMCO has waived, pursuant to an expense limitation agreement, $183,352 in advisory fees and assumed $30,874 in other Fund expenses to limit the International Opportunities Bond Fund’s overall expense ratio to 1.30% on Class A shares. For the six months ended March 31, 2013, FIMCO has voluntarily waived $81,213 in advisory fees on Fund For Income to limit the advisory fee to .70% of the Fund’s average daily net assets. Total Return, Equity Income, Growth & Income, Select Growth, and Opportunity Funds —.75% on the first $300 million of each Fund’s average daily net assets, .72% on the next $200 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. Special Situations Fund —1% on the first $200 million of the Fund’s average daily net assets, .75% on the next $300 million, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, and .64% on average daily 127 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2013 net assets over $1.5 billion. For the six months ended March 31, 2013, FIMCO has voluntarily waived $160,093 in advisory fees to limit the advisory fee to .80% of the Fund’s average daily net assets. Global Fund —.95% on the first $600 million of the Fund’s average daily net assets, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. International Fund —.98% on the first $300 million of the Fund’s average daily net assets, .95% on the next $300 million, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. For the six months ended March 31, 2013, total advisory fees accrued to FIMCO by the Income Funds and Equity Funds were $5,881,343 and $15,129,883, respectively, of which $1,128,819 and $160,093, respectively, was voluntarily waived by FIMCO as noted above. FIMCO has entered into an expense limitation agreement with the International Opportunities Bond Fund (“IOBF”) to limit IOBF’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.30% of the average daily net assets on the Class A shares. The agreement expires on January 31, 2014. For the six months ended March 31, 2013, FIMCO assumed $214,226, including $78,710 of offering expenses amortized in connection with the organization of IOBF under the terms of the agreement. FIMCO and IOBF have agreed that any expenses of IOBF assumed by FIMCO pursuant to this agreement be repaid to FIMCO by IOBF within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of IOBF’s Class A shares to exceed the foregoing limits. The expense limitation agreement may be terminated or amended prior to January 31, 2014 with the approval of IOBF’s Board of Trustees. For the period August 20, 2012 (commencement of operations) to March 31, 2013, the total organizational expenses and expenses incurred in excess of the above stated limitations was $352,353. For the six months ended March 31, 2013, FIC, as underwriter, received from the Income Funds and Equity Funds $3,321,902 and $9,563,465, respectively, in commissions in connection with the sale of shares of the Funds, after allowing $7,253 and $20,166, respectively, to other dealers. For the six months ended March 31, 2013, shareholder servicing costs for the Income Funds and Equity Funds included $1,162,271 (of which $23,541 was voluntarily waived by ADM on the Cash Management Fund) and $3,469,164, 128 respectively, in transfer agent fees accrued to ADM and $228,300 and $1,003,068, respectively, in retirement accounts custodian fees accrued to ADM. Pursuant to Distribution Plans adopted under Rule 12b-1 of the 1940 Act, each Fund, other than the Cash Management Fund, is authorized to pay FIC a fee up to .30% of the average daily net assets of the Class A shares and 1% of the average daily net assets of the Class B shares on an annualized basis each fiscal year, payable monthly. The Cash Management Fund is authorized to pay FIC a fee up to 1% of the average daily net assets of the Class B shares. The fee consists of a distribution fee and a service fee. The service fee is paid for the ongoing servicing of clients who are shareholders of that Fund. For the six months ended March 31, 2013, total distribution plan fees accrued to FIC by the Income Funds and Equity Funds amounted to $2,481,331 and $6,203,184, respectively. Brandywine Global Investment Management, LLC, serves as investment subadviser to International Opportunities Bond Fund, Muzinich & Co., Inc., serves as investment subadviser to Fund For Income, Wellington Management Company, LLP serves as investment subadviser to Global Fund, Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund, Paradigm Capital Management, Inc. serves as investment subadviser to Special Situations Fund, and Vontobel Asset Management, Inc. serves as investment subadviser to International Fund. The subadvisers are paid by FIMCO and not by the Funds. 4. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, these 144A securities are deemed to be liquid. At March 31, 2013, Investment Grade Fund held twenty-five 144A securities with an aggregate value of $94,368,237 representing 16.7% of the Fund’s net assets, International Opportunities Bond Fund held two 144A securities with a value of $1,389,214 representing 1.8% of the Fund’s net assets, Fund For Income held one hundred-eight 144A securities with an aggregate value of $226,781,014 representing 35.2% of the Fund’s net assets, Total Return Fund held twenty-three securities with an aggregate value of $25,540,442 representing 4.1% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these Section 4(2) securities are deemed to be liquid. At March 31, 2013, Cash Management Fund held two Section 4(2) securities with an aggregate value of $7,997,163 representing 5.7% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 129 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2013 5. High Yield Credit Risk —The investments of Fund For Income in high yield securities whether rated or unrated may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 6. Foreign Exchange Contracts —The International Opportunities Bond Fund may enter into foreign exchange contracts for the purchase or sale of foreign currencies at negotiated rates at future dates. These contracts are considered derivative instruments and are used to decrease exposure to foreign exchange risk associated with foreign currency denominated securities held by the Fund. The Fund could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Foreign exchange contracts are “marked-to-market” daily at the applicable translation rate and the resulting unrealized gains and losses are reflected in the Fund’s assets. The International Opportunities Bond Fund had the following foreign exchange contracts open at March 31, 2013: Contracts to Buy Unrealized Foreign Currency In Exchange for Settlement Date Gain (Loss) 1,946,000 Euro US $2,581,741 5/7/13 US $(82,897) 1,115,000,000 Colombian Peso 2,276,427 5/15/13 87,113 220,000,000 Colombian Peso 461,168 6/10/13 5,181 170,000,000 Indian Rupee 3,074,141 6/19/13 53,734 1,150,000 Brazilian Real 573,220 8/30/13 (2,883) $8,966,697 $ Contracts to Sell Unrealized Foreign Currency In Exchange for Settlement Date Gain (Loss) 3,803,000 Euro US $ 4,962,592 5/7/13 US $ 79,187 9,640,000 Australian Dollar 9,892,111 5/10/13 (158,035) 1,393,000,000 Korean Won 1,260,080 5/13/13 8,057 3,671,000 New Zealand Dollar 3,001,080 6/14/13 (75,211) 1,150,000 Brazilian Real 565,722 8/30/13 (4,615) $19,681,585 $(150,617) Net Unrealized Loss on Foreign Exchange Contracts $ (90,369) 130 Fair Value of Derivative Instruments — The fair value of derivative instruments on the International Opportunities Bond Fund as of March 31, 2013, was as follows: Asset Derivatives Liability Derivatives Derivatives not accounted for as hedging instruments under Statements of Assets Statements of Assets ASC 815 and Liabilities Location Value and Liabilities Location Value Foreign exchange contracts: Unrealized appreciation Unrealized depreciation of foreign exchange of foreign exchange contracts $ contracts $ The effect of International Opportunities Bond Fund’s derivative instruments on the Statement of Operations is as follows: Amount of Realized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Realized Gain for as hedging instruments on Foreign Currency under ASC 815 Transactions Foreign exchange currency contract transactions: International Opportunities Bond Fund $182,417 Amount of Change in Unrealized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Unrealized Depreciation for as hedging instruments on Foreign Currency under ASC 815 Transactions Foreign exchange currency contract transactions: International Opportunities Bond Fund $(116,750) 7. Capital —The Trusts are authorized to issue an unlimited number of shares of beneficial interest without par value. The Trusts consist of the Funds listed on the cover page, each of which is a separate and distinct series of the Trusts. Each Fund has designated four classes of shares, Class A shares, Class B shares, Institutional Class shares and Advisor Class shares (each, a “Class”) except for Cash Management Fund, which has only designated Class A, Class B and Institutional Class shares and International Opportunities Bond Fund, which has only designated Class A, Institutional Class and Advisor Class shares. Each share of each Class has an equal beneficial interest in the assets, has identical voting, dividend, liquidation and other rights and is subject to the same terms and conditions except that expenses allocated to a Class may be borne solely by that Class as determined by the Trustees and a Class may have exclusive voting rights with respect to matters affecting only that Class. Cash Management Fund’s Class A and Class B shares are sold without an initial sales charge; however, its Class B shares may only be acquired through an exchange of 131 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2013 Class B shares from another First Investors eligible Fund or through the reinvestment of dividends on Class B shares and are generally subject to a contingent deferred sales charge at the rate of 4% in the first year and declining to 0% over a six-year period, which is payable to FIC as underwriter of the Trusts. The Class A and Class B shares sold by the other Funds have a public offering price that reflects different sales charges and expense levels. Class A shares are sold with an initial sales charge of up to 5.75% of the amount invested and together with the Class B shares are subject to distribution plan fees as described in Note 3. Class B shares are sold without an initial sales charge, but are generally subject to a contingent deferred sales charge which declines in steps from 4% to 0% over a six-year period. Class B shares automatically convert into Class A shares after eight years. Realized and unrealized gains or losses, investment income and expenses (other than distribution plan fees) are allocated daily to each class of shares based upon the relative proportion of net assets to each class. Institutional Class shares were made available for sale on April 1, 2013. Advisor Class shares will not be offered for sale until September 2013. Not all Classes of shares of a Fund may be available for sale in all jurisdictions. Institutional Class shares and Advisor Class shares are sold without an initial or contingent deferred sales charge. 8. New Accounting Pronouncements —In December 2011, Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities (“ASU 2011-11”). ASU 2011-11 relates to disclosures about offsetting assets and liabilities. In January 2013, the Financial Accounting Standards Board issued Accounting Standards Update No. 2013-01, Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities (“ASU 2013-01”). This update gives additional clarifications to ASU 2011-11. The amendments in ASU 2013-01 require and entity to disclose information about offsetting and related arrangements to enable user of its financial statements to understand the effect of those arrangements on its financial position. ASU 2013-01 is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The guidance requires retrospective applications for all comparative periods presented. At this time, management is evaluating the implications of ASU 2013-01 and its impact on the financial statements. 9. Subsequent Events —Subsequent events occurring after March 31, 2013 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 132 10. Reorganization of Blue Chip Fund into Growth & Income Fund —On December 9, 2011, the Growth & Income Fund acquired all of the net assets of the Blue Chip Fund in connection with a tax-free reorganization that was approved by the Equity Funds’ Board of Trustees. The Growth & Income Fund issued 25,233,878 Class A shares and 715,868 Class B shares to the Blue Chip Fund in connection with the reorganization. In return, it received net assets of $373,986,545 from the Blue Chip Fund (which included $31,271,862 of unrealized appreciation and $17,652,665 of accumulated net realized losses). The Growth & Income Fund’s shares were issued at their current net asset values as of the date of the reorganization. The aggregate net assets of the Growth & Income Fund and Blue Chip Fund immediately before the acquisition were $1,106,393,661 consisting of, with respect to Growth & Income Fund, $732,407,116 ($712,314,779 Class A and $20,092,337 Class B) and, with respect to Blue Chip Fund, $373,986,545 ($364,273,402 Class A and $9,713,143 Class B). 11. Litigation —The Blue Chip and Equity Income Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the "Committee"). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (“LBO”), including payments made in connection with a 2007 tender offer into which the Blue Chip and Equity Income Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding by the Committee has been stayed since it was filed (other than for limited discovery and service of the complaint). The adversary proceeding brought by the Committee has been transferred to the Southern District of New York and consolidated with other similar suits as discussed below. In addition, on June 2, 2011, the Blue Chip and Equity Income Funds were named as defendants in a lawsuit brought in connection with the Tribune Company's LBO by Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes 133 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2013 (together, the "Bondholder Plaintiffs") in the Supreme Court of the State of New York. This suit has been removed to the United States District Court for the Southern District of New York and consolidated with other substantially similar suits against other former Tribune shareholders. The Bondholder Plaintiffs also seek to recover payments of the proceeds of the LBO. The extent of the Funds' potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Equity Income Fund received proceeds of $1,526,566 in connection with the LBO, representing 0.35% of its net assets as of March 31, 2013. The Blue Chip Fund received proceeds of $790,772 in connection with the LBO, representing 0.06% of the net assets of Growth & Income Fund as of March 31, 2013. The Equity Income and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. 12. New Fund —On December 13, 2012, the Board approved the establishment of a new series of the First Investors Income Funds, First Investors Strategic Income Fund (the “Strategic Income Fund”). The Strategic Income Fund is registered under the Investment Company Act of 1940 as a diversified fund and is authorized to issue an unlimited number of shares of beneficial interest of Class A and Advisor Class. The Fund is structured as a fund of funds which invests primarily in shares of other First Investors funds (the underlying funds). The investment objective of the Fund is to seek a high level of current income. The Fund commenced operations on April 3, 2013. 134 This page left intentionally blank. 135 Financial Highlights FIRST INVESTORS INCOME FUNDS The following table sets forth the per share operating performance data for a share outstanding, total return, ratios to average net assets and other supplemental data for each fiscal period indicated. P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return * (in millions) Credits Credits (a) Income Expenses Income (Loss) Rate CASH MANAGEMENT FUND Class A 2008 $ 1.00 $.027 — $.027 $.027 — $.027 $ 1.00 2.69 % $234 .80 % .80 % 2.63 % .92 % 2.51 % N/A 2009 1.00 .005 — .005 .005 — .005 1.00 0.54 172 .71 .71 .58 1.03 .26 N/A 2010 1.00 — 1.00 0.00 134 .30 .30 .00 1.08 (.78 ) N/A 2011 1.00 — 1.00 0.00 148 .17 .17 .00 1.06 (.89 ) N/A 2012 1.00 — 1.00 0.00 135 .12 .12 .00 1.02 (.90 ) N/A 2013(b) 1.00 — 1.00 0.00 † 140 .13 †† .13 †† .00 †† .97 †† (.84 )†† N/A Class B 2008 1.00 .019 — .019 .019 — .019 1.00 1.92 4 1.55 1.55 1.88 1.67 1.76 N/A 2009 1.00 .001 — .001 .001 — .001 1.00 0.14 3 1.13 1.13 .16 1.78 (.49 ) N/A 2010 1.00 — 1.00 0.00 2 .30 .30 .00 1.83 (1.53 ) N/A 2011 1.00 — 1.00 0.00 2 .17 .17 .00 1.81 (1.64 ) N/A 2012 1.00 — 1.00 0.00 1 .12 .12 .00 1.77 (1.65 ) N/A 2013(b) 1.00 — 1.00 0.00 † 1 .13 †† .13 †† .00 †† 1.72 †† (1.59 )†† N/A GOVERNMENT FUND Class A 2008 $10.64 $ .49 $.11 $ .60 $ .48 — $ .48 $10.76 5.73 % $228 1.10 % 1.10 % 4.29 % 1.24 % 4.15 % 37 % 2009 10.76 .47 .44 .91 .47 — .47 11.20 8.59 287 1.10 1.10 4.03 1.26 3.87 43 2010 11.20 .43 .16 .59 .43 — .43 11.36 5.39 326 1.13 1.13 3.44 1.24 3.33 42 2011 11.36 .36 .28 .64 .41 — .41 11.59 5.73 347 1.12 1.12 3.12 1.23 3.01 35 2012 11.59 .27 .04 .31 .38 — .38 11.52 2.71 382 1.10 1.10 2.28 1.21 2.17 36 2013(b) 11.52 .09 (.16 ) (.07 ) .17 — .17 11.28 (0.62 )† 377 1.11 †† 1.11 †† 1.54 †† 1.22 †† 1.43 †† 36 Class B 2008 10.64 .41 .12 .53 .41 — .41 10.76 4.99 12 1.80 1.80 3.59 1.94 3.45 37 2009 10.76 .39 .43 .82 .39 — .39 11.19 7.75 13 1.80 1.80 3.33 1.96 3.17 43 2010 11.19 .35 .17 .52 .36 — .36 11.35 4.70 11 1.83 1.83 2.74 1.94 2.63 42 2011 11.35 .26 .29 .55 .33 — .33 11.57 4.94 7 1.82 1.82 2.42 1.93 2.31 35 2012 11.57 .17 .07 .24 .30 — .30 11.51 2.11 6 1.80 1.80 1.59 1.91 1.47 36 2013(b) 11.51 .04 (.16 ) (.12 ) .13 — .13 11.26 (1.05 )† 6 1.81 †† 1.81 †† .84 †† 1.92 †† .73 †† 36 136 137 Financial Highlights (continued) FIRST INVESTORS INCOME FUNDS P E R S H A R ED A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return * (in millions) Credits Credits (a) Income Expenses Income (Loss) Rate INVESTMENT GRADE FUND Class A 2008 $ 9.42 $.48 $(1.20 ) $ (.72 ) $.47 — $.47 $ 8.23 (8.12 )% $268 1.10 % 1.10 % 4.80 % 1.23 % 4.67 % 127 % 2009 8.23 .49 .85 1.34 .47 — .47 9.10 17.06 325 1.10 1.10 5.29 1.27 5.12 79 2010 9.10 .44 .72 1.16 .45 — .45 9.81 13.09 405 1.12 1.12 4.75 1.23 4.64 56 2011 9.81 .40 (.16 ) .24 .43 — .43 9.62 2.48 437 1.11 1.11 3.94 1.22 3.83 34 2012 9.62 .38 .68 1.06 .41 — .41 10.27 11.22 532 1.08 1.08 3.54 1.19 3.43 40 2013(b) 10.27 .17 (.03 ) .14 .19 — .19 10.22 1.39 † 558 1.08 †† 1.08 †† 3.24 †† 1.19 †† 3.13 †† 16 Class B 2008 9.41 .42 (1.21 ) (.79 ) .40 — .40 8.22 (8.78 ) 17 1.80 1.80 4.10 1.93 3.97 127 2009 8.22 .44 .85 1.29 .40 — .40 9.11 16.35 16 1.80 1.80 4.59 1.97 4.42 79 2010 9.11 .39 .70 1.09 .39 — .39 9.81 12.20 14 1.82 1.82 4.05 1.93 3.94 56 2011 9.81 .33 (.16 ) .17 .36 — .36 9.62 1.81 10 1.81 1.81 3.24 1.92 3.13 34 2012 9.62 .32 .66 .98 .34 — .34 10.26 10.41 8 1.78 1.78 2.84 1.89 2.74 40 2013(b) 10.26 .14 (.03 ) .11 .16 — .16 10.21 1.08 † 7 1.78 †† 1.78 †† 2.54 †† 1.89 †† 2.43 †† 16 INTERNATIONAL OPPORTUNITIES BOND FUND Class A 2012(c) $10.00 $.01 $ .23 $ .24 $.02 $ — $.02 $10.22 2.35 %† $ 20 1.30 %†† 1.30 %†† 1.10 %†† 9.76 %†† (6.12 )%†† 5 % 2013(b) 10.22 .12 .05 .17 .15 .01 .16 10.23 1.67 † 76 1.30 †† 1.30 †† 2.07 †† 2.17 †† 1.20 †† 36 FUND FOR INCOME Class A 2008 $ 2.99 $.21 $ (.54 ) (.33 ) $.21 — $.21 $ 2.45 (11.58 )% $460 1.29 % 1.29 % 7.40 % 1.30 % 7.39 % 17 % 2009 2.45 .20 (.13 ) .07 .20 — .20 2.32 4.28 438 1.38 1.38 9.10 1.42 9.06 73 2010 2.32 .17 .18 .35 .18 — .18 2.49 15.68 505 1.29 1.29 7.32 1.33 7.28 78 2011 2.49 .17 (.14 ) .03 .17 — .17 2.35 1.00 505 1.27 1.27 6.43 1.30 6.40 75 2012 2.35 .16 .25 .41 .16 — .16 2.60 17.79 602 1.26 1.26 6.01 1.29 5.98 54 2013(b) 2.60 .07 .07 .14 .08 — .08 2.66 5.30 † 639 1.25 †† 1.25 †† 5.33 †† 1.27 †† 5.30 †† 34 Class B 2008 2.99 .19 (.54 ) (.35 ) .19 — .19 2.45 (12.25 ) 15 1.99 1.99 6.70 2.00 6.69 17 2009 2.45 .19 (.13 ) .06 .18 — .18 2.33 3.75 12 2.08 2.08 8.40 2.12 8.36 73 2010 2.33 .16 .16 .32 .16 — .16 2.49 14.43 11 1.99 1.99 6.62 2.03 6.58 78 2011 2.49 .15 (.13 ) .02 .16 — .16 2.35 .38 8 1.97 1.97 5.75 2.00 5.72 75 2012 2.35 .13 .26 .39 .14 — .14 2.60 17.01 6 1.96 1.96 5.31 1.99 5.28 54 2013(b) 2.60 .07 .06 .13 .07 — .07 2.66 4.95 † 5 1.95 †† 1.95 †† 4.61 †† 1.97 †† 4.58 †† 34 * Calculated without sales charges. ** Net of expenses waived or assumed by FIMCO and ADM (Note 3). (a) The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements (Note 1G). (b) For the period October 1, 2012 to March 31, 2013. (c) For the period August 20, 2012 (commencement of operations) to September 30, 2012. † Not annualized †† Annualized 138 139 Financial Highlights FIRST INVESTORS EQUITY FUNDS The following table sets forth the per share operating performance data for a share outstanding, total return, ratios to average net assets and other supplemental data for each period indicated. P E RS H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Realized Net Asset Net Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return * (in millions) Credits Credits (a) Income Expenses Income Rate TOTAL RETURN FUND Class A 2008 $15.86 $.36 $(2.31 ) $(1.95 ) $.37 $.30 $.67 $13.24 (12.66 )% $304 1.34 % 1.34 % 2.32 % N/A N/A 59 % 2009 13.24 .30 .03 .33 .32 — .32 13.25 2.77 316 1.43 1.43 2.35 N/A N/A 53 2010 13.25 .28 .95 1.23 .29 — .29 14.19 9.38 361 1.37 1.37 2.02 N/A N/A 40 2011 14.19 .31 (.06 ) .25 .34 — .34 14.10 1.65 385 1.33 1.33 1.97 N/A N/A 36 2012 14.10 .30 2.71 3.01 .30 — .30 16.81 21.46 532 1.32 1.32 1.79 N/A N/A 32 2013(b) 16.81 .12 1.20 1.32 .19 .24 .43 17.70 8.04 † 608 1.31 †† 1.31 †† 1.46 †† N/A N/A 13 Class B 2008 15.63 .26 (2.29 ) (2.03 ) .27 .30 .57 13.03 (13.35 ) 25 2.04 2.04 1.62 N/A N/A 59 2009 13.03 .21 .03 .24 .23 — .23 13.04 2.10 21 2.13 2.13 1.65 N/A N/A 53 2010 13.04 .18 .94 1.12 .20 — .20 13.96 8.62 17 2.07 2.07 1.32 N/A N/A 40 2011 13.96 .19 (.04 ) .15 .23 — .23 13.88 1.01 13 2.03 2.03 1.30 N/A N/A 36 2012 13.88 .18 2.65 2.83 .18 — .18 16.53 20.49 11 2.02 2.02 1.09 N/A N/A 32 2013(b) 16.53 .08 1.16 1.24 .13 .24 .37 17.40 7.68 † 11 2.01 †† 2.01 †† .77 †† N/A N/A 13 EQUITY INCOME (c) Class A 2008 $ 8.14 $.12 $(1.49 ) $(1.37 ) $.12 — $.12 $ 6.65 (16.91 )% $334 1.35 % 1.35 % 1.62 % N/A N/A 17 % 2009 6.65 .11 (.64 ) (.53 ) .11 — .11 6.01 (7.81 ) 308 1.48 1.48 2.14 N/A N/A 15 2010 6.01 .09 .49 .58 .09 — .09 6.50 9.76 335 1.38 1.38 1.45 N/A N/A 21 2011 6.50 .11 (.30 ) (.19 ) .11 — .11 6.20 (3.12 ) 318 1.35 1.35 1.60 N/A N/A 29 2012 6.20 .13 1.44 1.57 .10 — .10 7.67 25.36 392 1.33 1.33 1.75 N/A N/A 38 2013(b) 7.67 .07 .78 .85 .08 — .08 8.44 11.09 † 436 1.31 †† 1.31 †† 1.79 †† N/A N/A 18 Class B 2008 8.01 .07 (1.46 ) (1.39 ) .07 — .07 6.55 (17.42 ) 17 2.05 2.05 .92 N/A N/A 17 2009 6.55 .08 (.64 ) (.56 ) .07 — .07 5.92 (8.43 ) 12 2.18 2.18 1.44 N/A N/A 15 2010 5.92 .05 .48 .53 .05 — .05 6.40 8.97 11 2.08 2.08 .75 N/A N/A 21 2011 6.40 .06 (.30 ) (.24 ) .06 — .06 6.10 (3.87 ) 8 2.05 2.05 .90 N/A N/A 29 2012 6.10 .08 1.42 1.50 .05 — .05 7.55 24.56 7 2.03 2.03 1.02 N/A N/A 38 2013(b) 7.55 .05 .75 .80 .05 — .05 8.30 10.61 † 7 2.01 †† 2.01 †† 1.09 †† N/A N/A 18 140 141 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E RS H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Net Realized Distributions Net Asset Net Assets** Waived or Assumed Value, Investment and Unrealized Total from Net Net in Excess of Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Net Investment Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period (Loss) Investments Operations Income Gain Income Distributions Period Return * (in millions) Credits Credits (a) Income (Loss) Expenses Income (Loss) Rate GROWTH & INCOME FUND Class A 2008 $16.86 $.14 $(3.66 ) $(3.52 ) $.11 $ .23 — $ .34 $13.00 (21.23 )% $ 1.35 % 1.35 % .94 % N/A N/A 24 % 2009 13.00 .09 (1.02 ) (.93 ) .14 .02 — .16 11.91 (6.93 ) 578 1.51 1.51 .90 N/A N/A 26 2010 11.91 .09 .98 1.07 .07 — — .07 12.91 9.01 626 1.39 1.39 .68 N/A N/A 25 2011 12.91 .19 (.14 ) .05 .18 — — .18 12.78 .25 626 1.34 1.34 1.33 N/A N/A 24 2012 12.78 .21 3.81 4.02 .14 — — .14 16.66 31.60 1,226 1.29 1.29 1.35 N/A N/A 22 2013(b) 16.66 .10 2.02 2.12 .16 — — .16 18.62 12.85 † 1,379 1.27 †† 1.27 †† 1.11 †† N/A N/A 9 Class B 2008 15.99 .03 (3.47 ) (3.44 ) .02 .23 — .25 12.30 (21.82 ) 41 2.05 2.05 .24 N/A N/A 24 2009 12.30 .01 (.97 ) (.96 ) .10 .02 — .12 11.22 (7.59 ) 30 2.21 2.21 .20 N/A N/A 26 2010 11.22 (.03 ) .95 .92 — 12.14 8.23 26 2.09 2.09 (.02 ) N/A N/A 25 2011 12.14 .08 (.12 ) (.04 ) .09 — — .09 12.01 (.44 ) 20 2.04 2.04 .66 N/A N/A 24 2012 12.01 .10 3.58 3.68 .05 — — .05 15.64 30.71 27 1.99 1.99 .63 N/A N/A 22 2013(b) 15.64 .03 1.91 1.94 .11 — — .11 17.47 12.50 † 28 1.97 †† 1.97 †† .42 †† N/A N/A 9 GLOBAL FUND Class A 2008 $ 8.82 $.03 $(1.97 ) $(1.94 ) $.01 $1.12 $ — $1.13 $ 5.75 (25.44 )% $ 1.70 % 1.70 % .39 % 1.73 % .36 % 133 % 2009 5.75 .02 — .02 .02 — .02 .04 5.73 .53 249 1.90 1.90 .38 1.93 .35 141 2010 5.73 — .42 .42 .01 — — .01 6.14 7.33 269 1.72 1.72 .04 1.75 .01 92 2011 6.14 .01 (.61 ) (.60 ) — 5.54 (9.77 ) 241 1.67 1.67 .18 1.70 .15 103 2012 5.54 .03 1.24 1.27 .02 — — .02 6.79 22.88 283 1.68 1.69 .44 1.70 .42 94 2013(b) 6.79 .01 .55 .56 .03 — — .03 7.32 8.34 † 298 1.68 †† 1.68 †† .28 †† 1.68 †† .28 †† 49 Class B 2008 7.98 (.02 ) (1.75 ) (1.77 ) — 1.12 — 1.12 5.09 (25.91 ) 9 2.40 2.40 (.31 ) 2.43 (.34 ) 133 2009 5.09 (.03 ) — (.03 ) .01 — .02 .03 5.03 (.37 ) 7 2.60 2.60 (.32 ) 2.63 (.35 ) 141 2010 5.03 (.06 ) .39 .33 — 5.36 6.56 7 2.42 2.42 (.66 ) 2.45 (.69 ) 92 2011 5.36 (.09 ) (.46 ) (.55 ) — 4.81 (10.26 ) 5 2.37 2.37 (.55 ) 2.40 (.58 ) 103 2012 4.81 (.09 ) 1.15 1.06 .01 — — .01 5.86 21.99 4 2.38 2.39 (.27 ) 2.40 (.29 ) 94 2013(b) 5.86 (.04 ) .50 .46 .02 — — .02 6.30 7.96 † 4 2.38 †† 2.38 †† (.42 )†† 2.38 †† (.42 )†† 49 142 143 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E RS H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Net Realized Net Asset Net Assets** Waived or Assumed Value, Investment and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period (Loss) Investments Operations Income Gain Distributions Period Return * (in millions) Credits Credits (a) Income (Loss) Expenses Income Rate SELECT GROWTH FUND Class A 2008 $10.21 $(.04 ) $(2.06 ) $(2.10 ) — $1.42 $1.42 $ 6.69 (23.84 )% $207 1.46 % 1.47 % (.52 )% N/A N/A 99 % 2009 6.69 (.02 ) (1.34 ) (1.36 ) — — — 5.33 (20.33 ) 170 1.67 1.67 (.51 ) N/A N/A 120 2010 5.33 (.03 ) .49 .46 — — — 5.79 8.63 184 1.56 1.56 (.48 ) N/A N/A 98 2011 5.79 (.02 ) .54 .52 — — — 6.31 8.98 203 1.45 1.45 (.28 ) N/A N/A 62 2012 6.31 (.03 ) 1.70 1.67 — — — 7.98 26.47 271 1.42 1.42 (.35 ) N/A N/A 53 2013(b) 7.98 .02 .51 .53 — — — 8.51 6.64 † 290 1.39 †† 1.39 †† .57 †† N/A N/A 33 Class B 2008 9.70 (.09 ) (1.94 ) (2.03 ) — 1.42 1.42 6.25 (24.43 ) 18 2.16 2.17 (1.22 ) N/A N/A 99 2009 6.25 (.06 ) (1.25 ) (1.31 ) — — — 4.94 (20.96 ) 10 2.37 2.37 (1.21 ) N/A N/A 120 2010 4.94 (.07 ) .46 .39 — — — 5.33 7.90 8 2.26 2.26 (1.18 ) N/A N/A 98 2011 5.33 (.07 ) .51 .44 — — — 5.77 8.26 7 2.15 2.15 (.98 ) N/A N/A 62 2012 5.77 (.09 ) 1.57 1.48 — — — 7.25 25.65 6 2.12 2.12 (1.07 ) N/A N/A 53 2013(b) 7.25 (.02 ) .48 .46 — — — 7.71 6.35 † 5 2.09 †† 2.09 †† (.13 )†† N/A N/A 33 OPPORTUNITY FUND (d) Class A 2008 $31.32 $ — $(5.53 ) $(5.53 ) $.14 $2.66 $2.80 $22.99 (19.40 )% $377 1.39 % 1.40 % (.01 )% N/A N/A 40 % 2009 22.99 .01 (1.61 ) (1.60 ) — .63 .63 20.76 (6.24 ) 355 1.58 1.58 .09 N/A N/A 35 2010 20.76 .05 2.65 2.70 — — — 23.46 13.01 402 1.44 1.44 .24 N/A N/A 40 2011 23.46 .17 .49 .66 .05 — .05 24.07 2.77 415 1.36 1.36 .62 N/A N/A 37 2012 24.07 .26 6.10 6.36 .17 .89 1.06 29.37 26.99 530 1.35 1.35 .94 N/A N/A 36 2013(b) 29.37 .07 5.09 5.16 .26 .80 1.06 33.47 18.04 † 628 1.33 †† 1.33 †† .44 †† N/A N/A 16 Class B 2008 28.31 (.21 ) (4.89 ) (5.10 ) .14 2.66 2.80 20.41 (19.99 ) 32 2.09 2.10 (.71 ) N/A N/A 40 2009 20.41 (.10 ) (1.47 ) (1.57 ) — .63 .63 18.21 (6.90 ) 23 2.28 2.28 (.61 ) N/A N/A 35 2010 18.21 (.14 ) 2.37 2.23 — — — 20.44 12.25 20 2.14 2.14 (.52 ) N/A N/A 40 2011 20.44 (.10 ) .52 .42 .01 — .01 20.85 2.04 15 2.06 2.06 (.04 ) N/A N/A 37 2012 20.85 .01 5.31 5.32 .13 .89 1.02 25.15 26.12 13 2.05 2.05 .15 N/A N/A 36 2013(b) 25.15 (.05 ) 4.35 4.30 .22 .80 1.02 28.43 17.60 † 14 2.03 †† 2.03 †† (.26 )†† N/A N/A 16 144 145 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E RS H A R E D A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Assets** Waived or Assumed Net Asset Net Net Realized Net Asset Value, Investment and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period (Loss) Investments Operations Income Gain Distributions Period Return * (in millions) Credits Credits (a) Income (Loss) Expenses Income (Loss) Rate SPECIAL SITUATIONS FUND Class A 2008 $24.27 $ .03 $(2.93 ) $(2.90 ) $ — $1.22 $1.22 $20.15 (12.67 )% $258 1.49 % 1.50 % .14 % 1.61 % .02 % 52 % 2009 20.15 .03 (1.23 ) (1.20 ) .02 .53 .55 18.40 (5.28 ) 246 1.64 1.64 .22 1.82 .04 55 2010 18.40 (.05 ) 2.31 2.26 — — — 20.66 12.28 274 1.52 1.52 (.28 ) 1.65 (.41 ) 64 2011 20.66 .03 1.03 1.06 — — — 21.72 5.13 285 1.44 1.44 .13 1.54 .03 73 2012 21.72 .01 4.46 4.47 .03 1.76 1.79 24.40 21.19 343 1.43 1.43 .03 1.53 (.07 ) 41 2013(b) 24.40 .13 2.63 2.76 .12 1.00 1.12 26.04 11.76 † 380 1.43 †† 1.43 †† 1.00 †† 1.52 †† .91 †† 40 Class B 2008 21.73 (.13 ) (2.57 ) (2.70 ) — 1.22 1.22 17.81 (13.26 ) 12 2.19 2.20 (.56 ) 2.31 (.68 ) 52 2009 17.81 (.10 ) (1.09 ) (1.19 ) — .53 .53 16.09 (5.99 ) 9 2.34 2.34 (.48 ) 2.52 (.66 ) 55 2010 16.09 (.25 ) 2.11 1.86 — — — 17.95 11.56 8 2.22 2.22 (.94 ) 2.35 (1.07 ) 64 2011 17.95 (.13 ) .92 .79 — — — 18.74 4.40 6 2.14 2.14 (.55 ) 2.24 (.65 ) 73 2012 18.74 (.15 ) 3.84 3.69 — 1.76 1.76 20.67 20.33 5 2.13 2.13 (.67 ) 2.23 (.77 ) 41 2013(b) 20.67 .03 2.22 2.25 .08 1.00 1.08 21.84 11.41 † 5 2.13 †† 2.13 †† .31 †† 2.22 †† .22 †† 40 INTERNATIONAL FUND Class A 2008 $13.18 $ .07 $(3.45 ) $(3.38 ) $ — $ .32 $ .32 $ 9.48 (26.37 )% $105 1.95 % 1.95 % .20 % 1.94 % .20 % 122 % 2009 9.48 .29 (.74 ) (.45 ) .13 — .13 8.90 (4.52 ) 108 2.20 2.20 1.16 N/A N/A 60 2010 8.90 .15 1.15 1.30 .02 — .02 10.18 14.63 130 1.97 1.97 1.33 N/A N/A 32 2011 10.18 .12 (.59 ) (.47 ) .17 — .17 9.54 (4.70 ) 128 1.88 1.88 1.20 N/A N/A 30 2012 9.54 .10 2.20 2.30 .16 — .16 11.68 24.34 166 1.82 1.82 .86 N/A N/A 41 2013(b) 11.68 .01 1.12 1.13 — — — 12.81 9.67 † 197 1.74 †† 1.74 †† .10 †† N/A N/A 17 Class B 2008 13.07 (.02 ) (3.40 ) (3.42 ) — .32 .32 9.33 (26.91 ) 4 2.65 2.65 (.50 ) 2.64 (.50 ) 122 2009 9.33 .22 (.72 ) (.50 ) .12 — .12 8.71 (5.19 ) 3 2.90 2.90 .46 N/A N/A 60 2010 8.71 .08 1.12 1.20 — — — 9.91 13.78 4 2.67 2.67 .59 N/A N/A 32 2011 9.91 .01 (.52 ) (.51 ) .16 — .16 9.24 (5.30 ) 3 2.58 2.58 .30 N/A N/A 30 2012 9.24 (.04 ) 2.19 2.15 .14 — .14 11.25 23.50 3 2.52 2.52 (.02 ) N/A N/A 41 2013(b) 11.25 (.05 ) 1.10 1.05 — — — 12.30 9.33 † 4 2.44 †† 2.44 †† (.64 )†† N/A N/A 17 * Calculated without sales charges. ** Net of expenses waived or assumed by FIMCO (Note 3). (a) The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements (Note 1G). (b) For the period October 1, 2012 to March 31, 2013 (c) Prior to September 4, 2012, known as Value Fund. (d) Prior to January 31, 2008, known as Mid-Cap Opportunity Fund. † Not annualized †† Annualized 146 See notes to financial statements 147 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of First Investors Income Funds and First Investors Equity Funds We have audited the accompanying statements of assets and liabilities, including the portfolios of investments of the Cash Management Fund, Government Fund, Investment Grade Fund, International Opportunities Bond Fund and Fund For Income (each a series of First Investors Income Funds), and the Total Return Fund, Equity Income Fund, Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund, and International Fund (each a series of First Investors Equity Funds), as of March 31, 2013, the related statements of operations, the statements of changes in net assets, and the financial highlights for each of the periods indicated thereon. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of March 31, 2013, by correspondence with the custodian and brokers. Where brokers have not replied to our confirmation requests, we have carried out other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Cash Management Fund, Government Fund, Investment Grade Fund, International Opportunities Bond Fund, Fund For Income, Total Return Fund, Equity Income Fund, Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund and International Fund, as of March 31, 2013, and the results of their operations, changes in their net assets, and their financial highlights for the periods presented, in conformity with accounting principles generally accepted in the United States of America. Tait, Weller & Baker LLP Philadelphia, Pennsylvania May 28, 2013 149 Board Considerations of Advisory Contracts and Fees (unaudited) STRATEGIC INCOME FUND Consideration of the Investment Advisory Agreement with First Investors Management Company, Inc. with respect to the First Investors Strategic Income Fund At the December 13, 2012 meeting (the “Meeting”) of the Board of Trustees (the “Board”) of the First Investors Income Funds (the “Trust”), the Board, including a majority of the Independent Trustees, discussed and approved, for the new First Investors Strategic Income Fund (the “New Fund”), the investment advisory agreement (the “Advisory Agreement”) with First Investors Management Company, Inc. (“FIMCO”). The Trustees were provided with detailed materials relating to the New Fund in advance of and at the Meeting. The material factors and conclusions that formed the basis for the approval of the New Fund’s Advisory Agreement are discussed below. In addition, the Trustees met in person with FIMCO, Trust counsel, independent legal counsel to the Independent Trustees (“Independent Legal Counsel”) and others to receive information on, and discuss the approval of, the New Fund’s Advisory Agreement. In making their determinations, the Trustees took into account management style, investment strategies, investment philosophy and process, FIMCO’s past performance in managing other bond-focused funds and FIMCO’s personnel that would be serving the Fund. In evaluating the New Fund’s Advisory Agreement, the Trustees also reviewed information provided by FIMCO, including the terms of the Advisory Agreement and information regarding fee arrangements, including the structure of the advisory fees, the method of computing fees, and the frequency of payment of fees. The Trustees also reviewed information comparing the New Fund’s advisory fee and total expenses with a peer group of other similar funds. * * * 150 After extensive discussion and consideration among themselves, and with FIMCO, Trust counsel and Independent Legal Counsel, including during an executive session with Independent Legal Counsel held the previous day, the Trustees concluded the following with respect to the New Fund: • The nature and extent of the investment advisory services to be provided to the New Fund by FIMCO were consistent with the terms of the Advisory Agreement. • The prospects for satisfactory investment performance of the New Fund were reasonable; • Although the advisory fee schedule included no breakpoints in its schedule, the Trustees concluded that the flat advisory fee was set low from date of initial launch; and • The cost of services to be provided by FIMCO to the New Fund and the profits to be realized by FIMCO and its affiliates from their relationship with the New Fund would be assessed after a reasonable period of New Fund operations. * * * Based on all relevant information and factors, none of which was individually determinative of the outcome, the Board, including a majority of the Independent Trustees, concluded that the approval of the New Fund’s Advisory Agreement was in the best interests of the New Fund and its shareholders and unanimously approved such Agreement. 151 FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS Trustees Susan E. Artmann * Mary J. Barneby * Charles R. Barton, III Stefan L. Geiringer ** Robert M. Grohol *** Arthur M. Scutro, Jr. Mark R. Ward Officers Derek Burke President Marc S. Milgram Chief Compliance Officer Joseph I. Benedek Treasurer Mark S. Spencer Assistant Treasurer Mary C. Carty Secretary Carol Lerner Brown Assistant Secretary * Since 11/1/12 ** Resigned effective 4/10/13 *** Retired effective 12/31/12 152 Shareholder Information Investment Adviser Underwriter First Investors Management First Investors Corporation Company, Inc. 55 Broadway 55 Broadway New York, NY 10006 New York, NY 10006 Subadviser Custodian (International Opportunities Bond Fund) (Income Funds except International Brandywine Global Investment Opportunities Bond Fund) Management, LLC The Bank of New York Mellon 2929 Arch Street One Wall Street Philadelphia, PA 19104 New York, NY 10286 Subadviser Custodian (Fund For Income) (International Opportunities Bond Fund and Muzinich & Co., Inc. the Equity Funds) 450 Park Avenue Brown Brothers Harriman & Co. New York, NY 10022 40 Water Street Boston, MA 02109 Subadviser Transfer Agent (Global Fund) Administrative Data Management Corp. Wellington Management Company, LLP Raritan Plaza I — 8th Floor 280 Congress Street Edison, NJ 08837-3620 Boston, MA 02210 Subadviser Independent Registered Public (Select Growth Fund) Accounting Firm Smith Asset Management Group, L.P. Tait, Weller & Baker LLP 100 Crescent Court 1818 Market Street Dallas, TX 75201 Philadelphia, PA 19103 Subadviser Legal Counsel (Special Situations Fund) K&L Gates LLP Paradigm Capital Management, Inc. 1treet, N.W. Nine Elk Street Washington, D.C. 20006 Albany, NY 12207 Subadviser (International Fund) Vontobel Asset Management, Inc. 1540 Broadway New York, NY 10036 153 A description of the policies and procedures that the Funds use to vote proxies relating to a portfolio’s securities is available, without charge, upon request by calling toll free 1-800-423-4026 or can be viewed online or downloaded from the EDGAR database on the Securities and Exchange Commission’s (“SEC”) internet website at http://www.sec.gov . In addition, information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, is available, without charge, upon request in writing or by calling 1-800-423-4026 and on the SEC’s internet website at http://www.sec.gov . The Funds file their complete schedule of portfolio holdings with the SEC on Form N-Q for the first and third quarters of each fiscal year. The Funds’ Form N-Q is available on the SEC’s website at http://www.sec.gov ; and may also be reviewed and copied at the SEC’s Public Reference Room in Washington D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The schedule of portfolio holdings is available, without charge, upon request in writing or by calling 1-800-423-4026. 154 NOTES 155 NOTES 156 NOTES 157 Item 2. Code of Ethics Not applicable Item 3. Audit Committee Financial Expert Not applicable Item 4. Principal Accountant Fees and Services Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments Schedule of investments is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies & Procedures for Closed-End Management Investment Companies Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies Not applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers Not applicable Item 10. Submission of Matters to a Vote of Security Holders There were no material changes to the procedure by which shareholders may recommend nominees to the Registrant's Board of Trustees. Item 11. Controls and Procedures (a) The Registrant's Principal Executive Officer and Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective, based on their evaluation of these disclosure controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits (a)(1) Code of Ethics - Not applicable (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 - Filed herewith (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 - Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. First Investors Income Funds By /S/ DEREK BURKE Derek Burke President and Principal Executive Officer Date: May 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /S/ DEREK BURKE Derek Burke President and Principal Executive Officer By /S/ JOSEPH I. BENEDEK Joseph I. Benedek Treasurer and Principal Financial Officer Date: May 28, 2013
